          






        










PURCHASE AGREEMENT
dated as of August 11, 2019
by and among
Jason Incorporated,
Jason International Holdings, Inc.,
ACR II Motus Integrated Technologies Cooperatief U.A.,
Motus Pivot MX Holding B.V.,
Motus Pivot Holding B.V.,
and
Motus Pivot Inc.








20762941.9

--------------------------------------------------------------------------------



PURCHASE AGREEMENT
THIS PURCHASE AGREEMENT is made and entered into as of this 11th day of August,
2019, by and among (i) Motus Pivot MX Holding B.V., a limited liability company
established under the laws of the Netherlands (the “Buyer New BV2”); (ii) Motus
Pivot Holding B.V., a limited liability company established under the laws of
the Netherlands (the “Buyer Minority Purchaser”); (iii) Motus Pivot Inc., a
Delaware corporation (the “Buyer US Newco”), (iv) ACR II Motus Integrated
Technologies Coöperatief U.A., a cooperative with excluded liability (coöperatie
met uitgesloten aansprakelijkheid) established under the Laws of the Netherlands
(“Motus”, and together with the Buyer New BV, Buyer Minority Purchaser and Buyer
US Newco, shall collectively be referred to herein on a joint and several basis
as the “Buyer”); (v) Jason Incorporated, a Wisconsin corporation (“JI”); and
(vi) Jason International Holdings, Inc., a Nevada corporation (“JIH”, and each
of JI and JIH shall be referred to herein on a joint and several basis as a
“Seller”, and collectively, as the “Sellers”). All capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in Article XII, below.
WHEREAS, the Sellers own, collectively (directly or indirectly), all of the
issued and outstanding Capital Stock of each of Jason Ohio, LLC, an Ohio limited
liability company (“JO”), Janesville, LLC, a Delaware limited liability company
(“Janesville”), Janesville de Mexico, S.A. de C.V., a variable capital
corporation (sociedad anónima de capital variable) organized under the laws of
Mexico (“Janesville Mexico”), and Servicios Administrativos JDM, S. de R.L. de
C.V., a limited liability company with variable capital (socieded de
responsabilidad limitada de capital variable) organized under the laws of Mexico
(“Servicios” and together with JO, Janesville and Janesville Mexico, the “Target
Companies”, and each of them individually as, a “Target Company”);
WHEREAS, the Sellers are engaged in and operate, indirectly through the Target
Companies, the business of providing recyclable / bio-degradable lightweight,
acoustical and thermal fiber-based product solutions for the automotive and
packaging industries under the name Janesville Acoustics (the “Business”);
WHEREAS, the Sellers wish to sell to the Buyer, and the Buyer wishes to acquire
from the Sellers, the Target Companies and the Business on the terms and subject
to the conditions set forth herein;
WHEREAS, prior to the Closing, JO shall distribute to JI the Janesville
Securities (the “Janesville Distribution”); and
WHEREAS, to effect the sale and transfer of the Target Companies and the
Business to the Buyer through the purchase and sale of the Subject Securities at
the Closing on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the recitals set forth above, the
representations, warranties, covenants and agreements of the parties set forth
herein, and other good and valuable
1
20762941.9

--------------------------------------------------------------------------------



consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby promise and agree as follows:
Article I.Securities To Be Purchased
i.Purchase of Subject Securities.
(1)Subject to the terms and conditions set forth in this Agreement, at the
Closing (but in any case after giving effect to the Janesville Distribution):
(a)JI shall transfer, convey and deliver to Buyer US Newco, and Buyer US Newco
shall purchase and acquire from JI, all rights, title and interests in, to and
under the Janesville Securities;
(b)JI shall transfer, convey and deliver to Buyer New BV2, and Buyer New BV2
shall purchase and acquire from JI, all rights, title and interests in, to and
under the JO Securities;
(c)JIH shall sell, transfer, convey and deliver to Buyer Minority Purchaser, and
Buyer Minority Purchaser shall purchase and acquire from JIH, all rights, title
and interests in, to and under the Minority Janesville Mexico Securities;
(d)JI shall sell, transfer, convey and deliver to Buyer New BV2, and Buyer New
BV2 shall purchase and acquire from JI, all rights, title and interests in, to
and under the Majority Servicios Securities; and
(e)JIH shall sell, transfer, convey and deliver to Buyer Minority Purchaser, and
Buyer Minority Purchaser shall purchase and acquire from JIH, all rights, title
and interests in, to and under the Minority Servicios Securities.
ii.Excluded Liabilities. Notwithstanding anything to the contrary contained in
Section 1.1, the parties hereto expressly understand and agree that at Closing
the Target Companies and the Business either shall not have or retain and/or
shall receive indemnification under Section 10.1 against (and Sellers shall
remain liable or responsible for the payment, performance or discharge of in
accordance with Section 10.1) any of the following liabilities or obligations of
the Target Companies or the Business (such Liabilities described in this Section
1.2, collectively, the “Excluded Liabilities”):
(1)those liabilities and obligations set forth on Schedule 1.2;
(2)the Mexico Concession Liability; and
(3)the Janesville Acoustics Contract Issue.
2
20762941.9

--------------------------------------------------------------------------------



Article II.Purchase Price
i.Purchase Price
. For purposes of allocating the Purchase Price, the aggregate portion of the
Purchase Price to be paid by Buyer at the Closing for:
(1)the JO Securities shall be an amount equal to Twenty-seven Million Eight
Hundred Sixty-five Thousand Six Hundred Forty-one Dollars (US$27,865,641) (the
“JO Purchase Price”), which shall not be subject to any further adjustment;
(2)the Minority Janesville Mexico Securities shall be an amount equal to
Thirty-four Thousand Three Hundred Fifty-nine Dollars (US$34,359) (the “Minority
Janesville Mexico Purchase Price”), which shall not be subject to any further
adjustment;
(3)the Servicios Securities shall be an amount equal to One Hundred Thousand
Dollars (US$100,000) (the “Servicios Purchase Price”), which shall not be
subject to any further adjustment; and
(4)for the Janesville Securities shall be an amount equal to Fifty-sevem Million
Dollars (US$57,000,000) (the “Base Purchase Price), as adjusted pursuant to
Section 2.2, Section 2.3, Section 2.4 and Section 2.5. The Purchase Price shall
be paid by the Buyer to the Sellers as provided in Section 2.3 and Section 2.4.
ii.Adjustments to the Base Purchase Price
.
(1)The Base Purchase Price shall be adjusted as follows:
(a)increased by the amount by which the Working Capital Amount is greater than
the Working Capital Target by more than One Hundred Thousand Dollars
(US$100,000) (“Working Capital Surplus”);
(b)decreased by the amount by which the Working Capital Amount is less than the
Working Capital Target by more than One Hundred Thousand Dollars (US$100,000)
(“Working Capital Deficit”);
(c)increased by the amount by which the U.S. Cash Amount is greater than the
U.S. Cash Target (the “U.S. Cash Surplus”);
(d)decreased by the amount by which the U.S. Cash Amount is less than the U.S.
Cash Target (the “U.S. Cash Deficit”);
(e)increased by the Mexico Cash Amount;
3
20762941.9

--------------------------------------------------------------------------------



(f)decreased by the Closing Indebtedness; and
(g)decreased by the Closing Transaction Expenses.
(2)The Working Capital Amount, and the amount of the Current Assets and Current
Liabilities, shall be determined as of immediately prior to the Effective Time,
in accordance and in a manner consistent with the accounting and financial
principles, practices, methodologies and policies historically used by the
Sellers and Seller’s Affiliates with respect to the Business and used in the
preparation of the example calculation of “Working Capital, Adjusted” attached
hereto as Exhibit 2.2 (the “Accounting Principles”) and the other applicable
provisions and definitions of this Agreement. For the avoidance of doubt, the
Working Capital Amount shall not include (i) any Excluded Liabilities or (ii)
any Cash. The Current Assets and Current Liabilities included in the Working
Capital Amount shall be calculated without regard to any changes with respect to
the accounting policies and procedures of the Target Companies or the Business
after the Effective Time or any changes to the Target Companies or the Business
after the Effective Time. Any changes in the Current Assets and Current
Liabilities included in the Working Capital Amount (including any reserves,
judgments or estimates) may only be based on Events occurring prior to the
Effective Time.
iii.Estimated Closing Statement; Closing Payments
.
(1)Not less than three (3) Business Days prior to the Closing Date, JI shall
prepare and deliver to the Buyer a statement (the “Estimated Closing Statement”)
setting forth the following: (i) the Estimated Working Capital Amount and any
Working Capital Surplus or Working Capital Deficit based thereon; (ii) the
Estimated U.S. Cash Amount and any U.S. Cash Surplus or any U.S. Cash Deficit
based thereon; (iii) the Estimated Mexico Cash Amount; (iv) the Estimated
Closing Indebtedness; (v) the Estimated Closing Transaction Expenses; (vi) a
good faith calculation of the Estimated Adjusted Purchase Price; and (vii) a
schedule of the wire instructions and the special payment directions of the
Sellers with respect to amounts payable to or on behalf of them. The Estimated
Closing Statement, and all components, calculations and amounts therein, shall
be prepared and determined in accordance with the Accounting Principles and the
other applicable provisions and definitions of this Agreement. JI shall consider
in good faith the Buyer’s comments to the Estimated Closing Statement and the
components thereof for the purpose of ensuring the accuracy of the payments to
be made at the Closing.
(2)At the Closing, the following payments shall be made by wire transfer of
immediately available funds:
4
20762941.9

--------------------------------------------------------------------------------



(a)the Buyer shall deliver to the Sellers (in the aggregate), in accordance with
instructions included in the Estimated Closing Statement, an amount equal to (i)
JO Purchase Price, plus (ii) the Minority Janesville Mexico Purchase Price, plus
(iii) the Servicios Purchase Price, plus (iv) Estimated Adjusted Purchase Price,
minus (v) the aggregate amount of all Program Reduction Amounts as determined
pursuant to Section 2.5(b), minus (vi) the Program Escrow Amount, minus (vii)
the Indemnity Escrow Amount, minus (viii) the Adjustment Escrow Amount (such
amount, the “Sellers’ Closing Payment”);
(b)The Buyer shall, on behalf of the Target Companies and the Sellers, deliver
to each payee with respect to any portion of the Estimated Closing Transaction
Expenses, by wire transfer of immediately available funds to such bank account
as shall be designated in the Estimated Closing Statement, the amount of such
Estimated Closing Transaction Expenses owed to such Person as set forth on the
Estimated Closing Statement, by wire transfer of immediately available funds to
such account identified therein; provided, that amounts related to Transaction
Bonuses shall first be wired to the JI payroll account and then subsequently
paid by JI to the Transaction Bonus recipients;
(c)The Buyer shall deliver to the Escrow Agent the Adjustment Escrow Amount,
which shall be deposited into the Escrow Account and thereafter released in
accordance with the terms and conditions of the Escrow Agreement and this
Agreement;
(d)The Buyer shall deliver to the Escrow Agent the Program Escrow Amount (as
adjusted pursuant to Section 2.5), which shall be deposited into the Escrow
Account and thereafter released in accordance with the terms and conditions of
the Escrow Agreement and this Agreement; and
(e)The Buyer shall deliver to the Escrow Agent the Indemnity Escrow Amount,
which shall be deposited into the Escrow Account and thereafter released in
accordance with the terms and conditions of the Escrow Agreement and this
Agreement.
iv.Post-Closing Adjustment.
(1)Within ninety (90) calendar days after the Closing, the Buyer shall prepare
and deliver to JI a statement setting forth the final determination of: (i) the
Working Capital Amount and any Working Capital Surplus or Working Capital
Deficit based thereon, (ii) the U.S. Cash Amount and any U.S. Cash Surplus or
any U.S. Cash Deficit based thereon; (iii) the Mexico Cash Amount, (iv) Closing
Indebtedness, (v) the Closing Transaction Expenses, and (vi) the Program Escrow
Amount (as adjusted pursuant to Section 2.5) as of the Effective Time (the
“Final Statement”). The Final Statement, and all components, calculations and
amounts therein, shall be prepared and determined in accordance with the
Accounting Principles and the other applicable provisions and definitions of
this Agreement.
5
20762941.9

--------------------------------------------------------------------------------



(2)JI shall have forty-five (45) calendar days following the delivery of the
Final Statement to review the calculations, amounts and other items therein.
During such forty-five (45) calendar day period, JI shall be entitled to review
any working papers, trial balances and similar materials relating to the Final
Statement prepared by the Buyer, and the Buyer shall make available to JI, upon
reasonable prior notice and during normal business hours, the Representatives of
the Buyer to provide such assistance as may be reasonably requested by JI in
connection with its review of the Final Statement. Within forty-five (45)
calendar days after receipt of the Final Statement from the Buyer, JI shall
deliver to the Buyer a written notice of dispute setting forth all objections to
the Final Statement, any component thereof or calculation or amount therein, and
the basis for all such objections. In the event that JI fails to deliver to the
Buyer such a written notice of dispute within forty-five (45) calendar days
after receipt of the Final Statement, then the Final Statement (including all
components thereof and calculations and amounts therein) as delivered by the
Buyer shall be final and binding on the parties hereunder. In the event that JI
delivers to the Buyer such a written notice of dispute within the forty-five
(45) calendar days after receipt of the Final Statement, then the Buyer and JI
shall use their good faith efforts to attempt to resolve such disputed items
therein; it being understood that all amounts in the Final Statement that are
not subject to potential adjustment due to amounts identified in the notice of
dispute shall be final and binding on the parties hereunder. In the event the
Buyer and JI are unable to resolve such disputed items within forty-five (45)
calendar days after receipt by the Buyer of JI’s notice of dispute (or such
longer period mutually agreed upon by JI and the Buyer), such disputed items
shall be referred to a nationally recognized independent accounting firm,
mutually determined by the Buyer and JI (the “Independent Accounting Firm”) for
final resolution; provided, however, that the scope of the Independent
Accounting Firm’s engagement shall be limited to the resolution of the disputed
items described in JI’s notice of dispute and to make any required adjustments
to the other items and amounts in the Final Statement based upon its final
determination of the disputed items. The determinations of the Independent
Accounting Firm shall be (i) limited to whether the disputed items were
calculated in accordance with the Accounting Principles and the other applicable
provisions and definitions of this Agreement, (ii) be based upon one (1)
presentation (limited to the disputed items) submitted to the Independent
Accounting Firm by each of JI and the Buyer within ten (10) days after its
engagement, (iii) made as promptly as possible and (iv) final and binding upon
the parties (absent manifest error). The expenses and fees of the Independent
Accounting Firm shall be allocated between the Buyer, on the one hand, and the
Sellers, on the other hand, as follows: (y) the Buyer’s share shall equal the
product of the aggregate amount of such fees and expenses multiplied by a
fraction, the numerator of which shall be the aggregate amount of the disputed
items not determined in favor of the Buyer and the denominator of which shall be
the aggregate amount of all disputed items, and (z) the balance shall be paid by
the Sellers. Except as provided in the preceding sentence, all other costs and
expenses incurred by the parties in connection with resolving any dispute
hereunder before the Independent Accounting Firm shall be borne by the party
incurring such cost or expense.
6
20762941.9

--------------------------------------------------------------------------------



(3)In the event the Buyer fails to deliver to JI the Final Statement within
ninety (90) calendar days after the Closing Date in accordance with Section
2.4(a), above, at JI’s election, the amounts set forth on the Estimated Closing
Statement shall either be deemed final for all purposes of this Agreement
(absent manifest error) or JI may unilaterally engage the Independent Accounting
Firm to determine the Final Closing Working Capital Amount, the Final U.S. Cash
Amount, the Final Mexico Cash Amount, the Final Closing Indebtedness, the Final
Closing Transaction Expenses and the Final Adjusted Purchase Price. When making
such determinations, the Independent Accounting Firm shall use the Accounting
Principles and the other applicable provisions and definitions of this
Agreement. The determinations of the Independent Accounting Firm shall be made
as promptly as possible and shall be final and binding upon the parties (absent
manifest error). Each party hereto shall be permitted to submit such data and
information to the Independent Accounting Firm as such party deems appropriate.
The expenses and fees of the Independent Accounting Firm incurred pursuant to
this Section 2.4(c) shall be paid by the Buyer.
(4)Promptly following the determination of the Final Adjusted Purchase Price,
the following shall occur:
(a)If the Final Adjusted Purchase Price is greater than or equal to the
Estimated Adjusted Purchase Price, then, within five (5) Business Days following
the final determination of the Final Adjusted Purchase Price, (A) the Buyer
shall pay the amount of such excess to JI, by wire transfer of immediately
available funds to such bank account or accounts as shall be designated in
writing by JI, and (B) the Buyer and the Sellers shall promptly execute and
deliver to the Escrow Agent a joint written instruction directing the Escrow
Agent to release and pay to JI the Adjustment Escrow Amount.
(b)If the Estimated Adjusted Purchase Price exceeds the Final Adjusted Purchase
Price, then, within five (5) Business Days following the final determination of
the Final Adjusted Purchase Price, JI and the Buyer shall promptly execute and
deliver to the Escrow Agent a joint written instruction directing the Escrow
Agent to release and pay to the Buyer amount of such deficit from the Adjustment
Escrow Amount; provided, that to the extent such deficit exceeds the amount of
the Adjustment Escrow Amount, JI shall be required to pay to the Buyer the
amount of such shortfall by wire transfer of immediately available funds to a
bank account designated in writing by the Buyer to JI not later than five (5)
calendar days prior to the date of payment; provided, further, however, that if
the amount of such deficit is less than the Adjustment Escrow Amount, JI and the
Buyer shall promptly execute and deliver to the Escrow Agent a joint written
instruction directing the Escrow Agent to release and pay to JI the remaining
amounts of the Adjustment Escrow Amount.
7
20762941.9

--------------------------------------------------------------------------------



(c)If any amount owed by a party pursuant to this Section 2.4(d) remains unpaid
after such five (5) Business Day period, interest shall accrue on the unpaid
amount from the date due to the payment date at a rate per annum equal to eight
percent (8%).
v.Program Awards.
(1)During the period commencing on the date of this Agreement until the Closing
Date, the Sellers shall use, and shall cause the Target Companies to use,
commercially reasonable efforts to cause, on or prior to October 31, 2019, each
vehicle program set forth on Schedule 2.5(a) (each, a “Program”) to be awarded
to the Target Companies and/or the Business. If the Closing occurs prior to the
earlier of (i) the date upon which the last Program is awarded (whether to the
Target Companies or otherwise), and (ii) October 31, 2019, then from and after
Closing until October 31, 2019, Buyer shall use, and shall cause the Target
Companies, to use commercially reasonable efforts to cause each Program to be
awarded to the Target Companies. For purposes of this Section 2.5(a),
“commercially reasonable efforts” shall require the applicable party to (and to
cause its Affiliates and the Target Companies and the Business to) take actions
and make decisions relating to a Program that are in the ordinary course of
business of the Business and intended in good faith to maximize the benefit to
the Business regardless of the Final Adjusted Purchase Price, and are not
primarily intended to increase or decrease the payments of Final Adjusted
Purchase Price to be received by the Sellers hereunder. In addition to the
foregoing, (y) prior to Closing and with respect to any Program, the Sellers
shall not enter into, offer or otherwise agree to a price for such Program that
reflects a reduction of more than five hundred (500) basis points from the C2
margins set forth opposite such Program on Schedule 2.5(a) without the prior
written consent of the Buyer, and (z) after Closing and with respect to any
Program, the Buyer and the Target Companies, if applicable pursuant to the
second sentence above, shall not enter into, offer or otherwise agree to a price
for such Program that reflects an increase of more than five hundred (500) basis
points from the C2 margins set forth opposite such Program on Schedule 2.5(a)
without the prior written consent of JI.
(2)If, prior to the earlier of the Closing and, if Closing has not occurred,
October 31, 2019, (i) a Program is awarded to a Person other than the Target
Companies or Motus (or an Affiliate thereof, excluding the Target Companies),
(ii) a Program is awarded to the Target Companies but the Sellers have not
complied with their obligations under Section 2.5(a), or (iii) a Program is not
awarded on or prior to October 31, 2019, then, in each case, the Sellers’
Closing Payment shall be reduced by the amount set forth opposite such Program
(or Programs) on Schedule 2.5(a) (the “Program Reduction Amount”).
8
20762941.9

--------------------------------------------------------------------------------



(3)If, after the Closing, (i) a Program is awarded to a third party other than
the Target Companies or Motus (or an Affiliate thereof, excluding the Target
Companies), or (ii) a Program is not awarded on or prior to October 31, 2019,
then, in each case, the Buyer and Sellers shall promptly within five (5)
Business Days execute and deliver to the Escrow Agent a joint written
instruction directing the Escrow Agent to release and pay to the Buyer from the
Program Escrow Funds the Program Reduction Amount with respect to such Program.
To the extent that, after the Closing and giving effect to the release of any
Program Escrow Funds in the immediately preceding sentence, the aggregate
Program Escrow Funds exceed the sum of the aggregate Program Reduction Amounts
for all Programs that then remain unawarded, Buyer and Sellers shall promptly
within five (5) Business Days following such award, execute and deliver to the
Escrow Agent a joint written instruction directing the Escrow Agent to release
and pay to JI the amount of such excess from the Program Escrow Funds. For the
avoidance of doubt, if a Program is awarded to a third party other than the
Target Companies or Motus (of an Affiliate thereof, excluding the Target
Companies) and the Buyer has not complied with its obligations under Section
2.5(a) with respect to such Program, then such Program shall be deemed to have
been awarded to the Target Companies for purposes of this Section 2.5.
(4)Notwithstanding any provision of this Section 2.5 to the contrary, in no
event shall the sum of all reductions made pursuant to Section 2.5(b) and the
amounts released to the Buyer from Program Escrow Funds pursuant to Section
2.5(c) exceed Five Million Dollars (US$5,000,000).
Article III.Closing
i.Closing
.
(1)Subject to Section 9.1, the Closing shall be conducted telephonically and
through the mutual exchange via electronic means, and to the extent required
release, of executed copies of the Ancillary Agreements to be delivered at the
Closing on the date that is three (3) Business Days following the date upon on
which the last of the conditions set forth in this Article III has been
satisfied or, in the case of Section 3.2, waived by the Buyer, or, in the case
of Section 3.3, waived by JI (other than those conditions set forth in this
Article III that, by their terms, are to be satisfied at the Closing, but
subject to the satisfaction or waiver thereof at the Closing), or at such other
time or in such other manner as the Sellers and the Buyer shall mutually agree
(such date of the Closing, “Closing Date”); provided, that except with the prior
written consent of Motus and JI, the Closing, the Closing Date and the Effective
Time shall not occur prior to August 30, 2019. The Closing of the transactions
contemplated by this Agreement shall be deemed effective as of the Effective
Time.
9
20762941.9

--------------------------------------------------------------------------------



(2)The transfer of the Minority Janesville Mexico Securities and the Servicios
Securities will be effectuated pursuant to individual short-form purchase and
sale agreements in substantially the forms attached hereto as Exhibit 3.1(b)
(each, a “Foreign Transfer Agreement”, and collectively, the “Foreign Transfer
Agreements”). In the event of any conflicts between any Foreign Transfer
Agreement and this Agreement, the terms of this Agreement shall control in all
respects. The Sellers and the Buyer shall not, and shall cause their respective
Affiliates not to, bring any claim for any cause of action or any other claim
whatsoever under any Foreign Transfer Agreement. Each Seller (on behalf of
itself and each of its Affiliates) irrevocably releases the Buyer (and each of
its Affiliates) from any breach under any Foreign Transfer Agreement and hereby
waives the right to bring any Proceeding against Buyer (and/or any Affiliate
thereof) in connection with any breach thereunder, and each of the Buyers (on
behalf of itself and each of its Affiliates) irrevocably releases each Seller
(and each of its Affiliates) from any breach under any Foreign Transfer
Agreement and hereby waives any right to bring any Proceeding against any Seller
(and/or any Affiliate thereof) in connection with any breach thereunder.
ii.Conditions Precedent to the Buyer’s Obligations
. The obligations of the Buyer and its Affiliates to consummate the purchase of
the JO Securities, the Janesville Securities, the Janesville Mexico Securities
and the Servicios Securities and the other transactions contemplated by this
Agreement are subject to the satisfaction as of the Closing (or waiver by the
Buyer, in its sole discretion) of each of the following conditions:
(1)Except for the Selected Seller Representations, each of the warranties and
representations of the Sellers set forth in this Agreement shall have been true
and correct on and as of the date hereof and shall be true and correct on and as
of the Closing Date as though made on and as of the Closing Date (and except
that those warranties and representations which address matters as of or for a
particular date or time period shall remain so true and correct only as of such
date or for such time period), except, in each case, for such inaccuracies of
warranties and representations which, individually or in the aggregate, do not
constitute and could not reasonably be expected to have a Seller Material
Adverse Effect. The Selected Seller Representations shall have been true and
correct in all respects on and as of the date hereof and shall be true and
correct in all respects on and as of the Closing Date as though made on and as
of the Closing Date (and except that those Selected Seller Representations which
address matters as of or for a particular date or time period shall remain so
true and correct only as of such date or for such time period).
(2)The Sellers and their respective Affiliates (including the Target Companies)
shall have performed and complied with, in all material respects, each of the
respective covenants and other agreements of the Sellers contained in this
Agreement (other than those covenants and agreements set forth in Section 6.4)
required to be performed by them on or prior to the Closing Date.
(3)The Sellers shall have delivered to the Buyer a certificate dated the Closing
Date and signed by the Sellers stating that the conditions set forth in
Section 3.2(a) and Section 3.2(b), above, have been satisfied as of the Closing
Date (the “Seller Closing Certificate”). The statements contained in the Seller
Closing Certificate shall be a warranty of the Sellers which shall survive the
Closing for the period provided in Article X, below.
10
20762941.9

--------------------------------------------------------------------------------



(4)No Order (whether temporary, preliminary or permanent) by any Governmental
Body of competent jurisdiction restraining, enjoining or otherwise prohibiting
consummation of the transactions contemplated hereby shall have been issued and
be continuing in effect, and no Legal Requirement shall have been enacted,
issued, entered, promulgated or enforced by any Governmental Body that prohibits
or makes illegal consummation of the transactions contemplated by this Agreement
and shall continue to be in effect.
(5)There shall have been no Seller Material Adverse Effect.
(6)The Janesville Distribution shall have been completed.
(7)The Sellers shall have delivered to the Buyer each of the following:
(a)original stock certificates (as applicable) representing the JO Securities
and the Janesville Securities duly endorsed in blank, and the Minority
Janesville Mexico Securities duly endorsed in property (endoso en propiedad) in
favor of Buyer Minority Purchaser, or such other good and sufficient instruments
of transfer to vest in: (x) Buyer New BV2 all right, title and interest in and
to the JO Securities; (y) Buyer US Newco all right, title and interest in and to
the Janesville Securities; and (z) Buyer Minority Purchaser all right, title and
interest in and to the Minority Janesville Mexico Securities;
(b)original of the entry in the Stock Registry Book (Libro de Registro de
Acciones) of Janesville Mexico evidencing the transfer of the Minority
Janesville Mexico Securities by JIH to the Buyer Minority Purchaser;
(c)original of the entry in the Partners’ Registry Book (Libro de Registro de
Socios) of Servicios evidencing the transfer of the Servicios Securities by the
Sellers to Buyer NewBV 2 and Buyer Minority Purchaser pursuant to the terms and
conditions of this Agreement;
11
20762941.9

--------------------------------------------------------------------------------



(d)an amendment to the Contribution Agreement by and between JI and JO dated
March 31, 2019, which amendment assigns to JO the unregistered Intellectual
Property used by or held for use in the Business and all proprietary material
and fiber blends, formulae and processes used in or relating to the Business,
including the Owned Intellectual Property and following software license
agreements: (1) Factory Talk View ME Software, (2) FT View Studio for ME E Nsfw,
(3) PanelView Accessory (serial numbers 2301099664 and 2301101086), (4) RSLogix
500 Standard Edition Software (serial numbers 1012044730, 10122490047, and
1012509384), (5) RSLogix 5000 Design and Config sfw, (6) RSLogix 5000 Mini
Edition Software, (7) RSLogix 5000 Standard Edition Software, (8) RSLogix
Architect Software, (9) RSLogix Emulate 5000, (10) RSNetworx For Controlnet,
(11) RSNetworx For DeviceNet, (12) RSNetworx For Ethernet/Ip, (13) Studio 5000
Professional Edition EN S/W, (14) Studio 5000 Software, (15) Studio 5000 ver 31
(serial numbers 1203161349 and 1203194644), (16) SiemensNX, (17) Campfire, (18)
Auto CAD, (19) Solidwords, and (20) Catia. The amendment will also assign the
following Intellectual Property to JO effective on or before the applicable End
Date with respect to Schedule A –Transition Services – Information Technology of
the TSA: (A) Spinfire CAD; (B) Microsoft Dynamics; and (C) AIM.
(e)duly executed resignations of such officers and directors of JO and
Janesville as the Buyer shall have requested in writing to the Sellers not less
than five (5) Business Days prior to the Closing Date;
(f)original corporate books of Janesville Mexico and Servicios;
(g)constructive possession of the Records of the Target Companies;
(h)a certificate of status or good standing for each of JO and Janesville issued
by the appropriate Governmental Body;
(i)a certificate from an officer of each Seller, in a form reasonably
satisfactory to the Buyer, setting forth the resolutions of the board of
directors or other governing body, as applicable, of each Seller authorizing the
execution of this Agreement and all Ancillary Agreements to which each Seller is
a party and taking of all actions deemed necessary or advisable to consummate
the transactions contemplated herein and therein;
(j)a certificate from an officer of JO, in a form reasonably satisfactory to the
Buyer, setting forth the resolutions of the board of directors or other
governing body, as applicable, of JO waiving the right to purchase the Minority
Janesville Mexico Securities from JIH pursuant to the by-laws of Janesville
Mexico and authorizing the sale of the Minority Janesville Mexico Securities
pursuant to this Agreement and all Ancillary Agreements to which JIH is a party
and taking of all actions deemed necessary or advisable by JIH to consummate the
sale of the Minority Janesville Mexico Securities by JIH as contemplated herein
and therein;
12
20762941.9

--------------------------------------------------------------------------------



(k)a certificate from an officer of each Target Company, in a form reasonably
satisfactory to the Buyer, attaching and certifying as to the Organizational
Documents of each Target Company, as appropriate, and setting forth the
resolutions of the manager, board of directors or other governing body, as
applicable, of each Target Company authorizing the execution of all Ancillary
Agreements to which each Target Company is a party and the taking of all actions
deemed necessary or advisable to consummate the transactions contemplated
therein;
(l)the Escrow Agreement, duly executed by JI;
(m)duly executed release and termination documents from each holder of Closing
Indebtedness identified on the Estimated Closing Statement (and from the
applicable agent and/or lenders under the Credit Agreements and other loan
documents related thereto) evidencing that (i) any Guarantee by the Target
Companies under the Credit Agreements (or the other loan documents related
thereto) and all other obligations of the Target Companies thereunder shall be
terminated and released and have no force or effect effective as of the Closing
Date, and (ii) any Lien (including the Satisfied Liens) on the Subject
Securities and any property or asset of the Target Companies created under the
Credit Agreements (or the other loan and security documents related thereto)
shall be terminated and released as of the Closing Date, and the agent
thereunder shall have provided such termination and release instruments and
other agreements as may be necessary to give effect to the termination and
release of any such Lien and the release of the Target Companies from any
obligations under the Credit Agreement and the other loan documents related
thereto (including without limitation any Guarantee) on the Closing Date,
together with an agreement to provide such other Contracts as may be necessary
to give effect to such release and termination, each in form and substance
substantially similar to the forms attached as Exhibit 3.2(g)(xiii) (as shall be
updated, modified or supplemented to list all applicable Liens, Guaranties and
other obligations and to complete, modify or supplement all applicable exhibits
and schedules attached thereto in a manner reasonably acceptable to the Buyer);
(n)a certificate of non-foreign status complying with the Treasury Regulations
promulgated under Section 1445 of the Code from JI;
(o)the Foreign Transfer Agreements, duly executed by JIH, JO and JI, as
applicable;
13
20762941.9

--------------------------------------------------------------------------------



(p)(1) duly executed partners’ meeting minutes of Servicios dated prior to the
Closing unanimously approving the transfer of the Servicios Securities by the
Sellers to the Buyer pursuant to the terms and conditions hereof and admitting
the Buyer and Buyer Minority Purchaser as partners; (2) duly executed consent of
the shareholders of Janesville Mexico dated prior to the Closing unanimously
approving the transfer of the Janesville Minority Shares to Buyer Minority
Purchaser pursuant to the terms and conditions hereof;
(q)a duly executed counterpart to the transition services agreement, in the form
attached hereto as Exhibit 3.2(g)(xvii) (the “TSA”), duly executed by JI; and
(r)an amendment and restatement to: (1) the services agreement between Servicios
and Jason DM S. de R. L. de C.V.; and (2) the services agreement between
Servicios and Jacksonlea de Mexico, S. De R. L. de C.V., in each case, in the
form attached hereto as Exhibit 3.2(g)(xviii) (collectively, the “Servicios
Services Agreements”), duly executed by Jason DM S. de R. L. de C.V. and
Jacksonlea de Mexico, S. De R. L. de C.V., as applicable.
In the event that any of the foregoing conditions to the Closing shall not have
been satisfied as of the Closing Date and the Buyer elects to consummate the
transactions described herein despite such failure, the Buyer shall be deemed to
have fully waived the satisfaction of such conditions.
iii.Conditions Precedent to the Sellers’ Obligations
. The obligations of the Sellers to consummate the sale of the JO Securities,
the Janesville Securities, the Janesville Mexico Securities and the Servicios
Securities (as applicable) and the other transactions contemplated by this
Agreement are subject to the satisfaction as of the Closing (or waiver by the
Sellers, in their sole discretion) of each of the following conditions:
(1)Each of the warranties and representations of the Buyer set forth in this
Agreement shall be true and correct on and as of the Closing Date as though made
on and as of the Closing Date (and except that those warranties and
representations which address matters as of or for a particular date or time
period shall remain so true and correct only as of such date or for such time
period), except for any such failure to be true and correct as would not have a
Buyer Material Adverse Effect.
(2)The Buyer shall have performed and complied with, in all material respects,
each of the covenants and other agreements of the Buyer contained in this
Agreement required to be performed by the Buyer on or prior to the Closing Date.
(3)The Buyer shall have delivered to the Sellers a certificate dated the Closing
Date and signed by the Buyer stating that each of the conditions set forth in
Section 3.3(a) and Section 3.3(b), above, has been satisfied as of the Closing
Date (the “Buyer Closing Certificate”). The statements contained in such
certificate shall be a warranty of the Buyer which shall survive the Closing for
the period provided in Article X, below.
14
20762941.9

--------------------------------------------------------------------------------



(4)No Order (whether temporary, preliminary or permanent) by any Governmental
Body of competent jurisdiction restraining, enjoining or otherwise prohibiting
consummation of the transactions contemplated hereby shall have been issued and
be continuing in effect, and no Legal Requirement shall have been enacted,
issued, entered, promulgated or enforced by any Governmental Body that prohibits
or makes illegal consummation of the transactions contemplated by this Agreement
and shall continue to be in effect.
(5)The Buyer shall have delivered to the Sellers each of the following:
(a)the Sellers’ Closing Payment in the manner specified in Section 2.3(b)(i),
above;
(b)a certificate from an officer of each of the Buyer New BV2, Buyer Minority
Purchaser, Buyer US Newco and Motus, in a form reasonably satisfactory to the
Sellers, setting forth the resolutions of the manager, board of directors or
other governing body, as applicable, of each of the Buyer New BV2, Buyer
Minority Purchaser, Buyer US Newco and Motus,, as applicable, authorizing the
execution of this Agreement and all Ancillary Agreements to which Buyer New BV2,
Buyer Minority Purchaser, Buyer US Newco and Motus, as applicable, are a party
and the taking of all actions deemed necessary or advisable to consummate the
transactions contemplated herein and therein;
(c)the Escrow Agreement duly executed by the Buyer and the Escrow Agent;
(d)duly executed shareholders or members’ meeting minutes, as applicable,
acknowledging the revocation of appointment of such officers and directors of
Janesville Mexico and Servicios effective as of the Effective Time;
(e)the Foreign Transfer Agreements, duly executed by the Buyer New BV2 and Buyer
Minority Purchaser, as applicable;
(f)the TSA, duly executed by the Buyer; and
(g)the Servicios Services Agreements, duly executed by Servicios (as owned and
controlled, collectively, by the Buyer).
In the event that any of the foregoing conditions to the Closing shall not have
been satisfied as of the Closing Date and the Sellers elect to consummate the
transactions described herein despite such failure, the Sellers shall be deemed
to have fully waived the satisfaction of such conditions.
Article IV.Warranties and Representations of the Sellers

15
20762941.9

--------------------------------------------------------------------------------



As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, except as set forth in the Disclosure
Schedules, the Sellers hereby, jointly and severally, warrant and represent to
the Buyer the following as of the date hereof and as of the Closing Date (except
those representations and warranties which address matters as of or for a
particular date or time period, which statements shall be true and correct only
as of such date or for such time period), which warranties and representations
shall survive the Closing for the periods, and subject to the limitations, set
forth in Article X:
i.Authority
. Each Seller has all requisite power and authority to enter into this Agreement
and each Ancillary Agreement to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. This Agreement has been (and at or prior to the Closing each
Ancillary Agreement to which any Seller is a party will be) duly and validly
executed and delivered by such Seller, and this Agreement constitutes (and each
Ancillary Agreement to which it is a party will constitute) the legal, valid and
binding obligations of such Seller, and is (and will be) Enforceable.
ii.No Conflict
.
(1)Neither execution, delivery and performance by each Seller of this Agreement
and each Ancillary Agreement to which it is a party, nor the consummation by
each Seller of the transactions contemplated hereby or thereby, will (i)
contravene, conflict with or result in a violation of or default under any
provision of the Organizational Documents of any Target Company or any Seller,
(ii) contravene, conflict with or result in a violation of, or default under,
any Legal Requirement or any Order to which the Sellers, the Subject Securities
or any Target Company (or any asset, right or property of the Target Companies)
is bound or subject, (iii) violate or conflict with, in any material respect, or
result in a material default under, or give any Person the right to exercise any
material remedy under, to accelerate the maturity or performance of, or to
cancel, terminate or materially modify, any Material Contract, or (iv) result in
the imposition or creation of any Lien upon, or with respect to, the Subject
Securities or any of the assets owned, leased or licensed by any Target Company.
(2)No action, consent, approval, Order or authorization of, or registration,
declaration, notice to or filing with, any Person is required to be obtained or
made by the Sellers, any Target Company or any of their respective Affiliates in
connection with the execution, delivery or performance of this Agreement or the
Ancillary Agreements or the consummation by the Sellers of any of the
transactions contemplated hereby or thereby.
iii.Restrictions on Transfer
. There are no voting trust agreements, powers of attorney, shareholder
agreements, proxies or any other Contracts to which any Target Company is a
party or by which any Target
16
20762941.9

--------------------------------------------------------------------------------



Company or any of the Sellers is bound or subject relating to the sale,
transfer, pledge, hypothecation, voting, registration, acquisition, distribution
or disposition of any of the Subject Securities or otherwise granting any Person
any right in respect of the Subject Securities. There are no existing Liens or
other restrictions on the sale, assignment, transfer or conveyance of any
Subject Securities.
iv.Corporate Matters
.
(1)JO is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Ohio and has the power and
authority to own or lease its properties and assets as and where currently
located and to carry on all of its business activities currently conducted. JO
is duly qualified to do business and is in good standing in each jurisdiction in
which the nature of its business or the ownership or leasing of its assets makes
such qualification necessary, except where the lack of such qualification or
good standing would not have a Seller Material Adverse Effect.
(2)Janesville is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the power
and authority to own or lease its properties and assets as and where currently
located and to carry on all of its business activities currently conducted.
Janesville is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its assets makes such qualification necessary, except where the lack of such
qualification or good standing would not have a Seller Material Adverse Effect.
(3)Janesville Mexico is a sociedad anónima de capital variable duly established
and existing under the laws of Mexico, and has the power and authority to own or
lease its properties and assets as and where currently located and to carry on
all of its business activities currently conducted. Janesville Mexico is duly
qualified to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its assets makes such qualification
necessary, except where the lack of such qualification would not have a Seller
Material Adverse Effect.
(4)Servicios is a sociedad de responsabilidad limitada de capital variable duly
established and existing under the laws of Mexico, and has the power and
authority to provide services, own or lease its properties and assets as and
where currently located and to carry on all of its business activities currently
conducted. Servicios is duly qualified to do business in each jurisdiction in
which the nature of its business or the ownership or leasing of its assets makes
such qualification necessary, except where the lack of such qualification would
not have a Seller Material Adverse Effect.
17
20762941.9

--------------------------------------------------------------------------------



v.Documentation. The stock register of each Target Company has been made
available for inspection by the Buyer and its Representatives, and is true,
correct and complete in all material respects. The Company has made available to
the Buyer accurate and complete copies of the Organizational Documents of each
Target Company, and no Target Company is in violation or breach of its
Organizational Documents. The Records of the Target Companies are correct and
complete in all material respects and have been maintained in accordance with
sound business practices. To the Knowledge of the Sellers, any fictitious name,
d/b/a or other assumed name used by the Target Companies is properly registered
in any state or other jurisdiction wherein such registration is required.
vi.Capitalization; Title to Subject Securities
.
(1)The authorized, issued and outstanding Capital Stock of JO consists of one
hundred (100) units (the “JO Securities”). All of the JO Securities are owned
beneficially and of record by JI, and JI has, and at the Closing will deliver,
to the Buyer New BV2 good, valid and marketable title to the JO Securities, free
and clear of all Liens. The JO Securities constitute all of the issued and
outstanding Capital Stock or other securities of JO. All of the issued and
outstanding Capital Stock of JO has been duly authorized and validly issued and
is fully paid. None of the issued and outstanding Capital Stock of JO was issued
in violation or breach of the Organizational Documents of JO, any Legal
Requirement, any Order, any Contract or any preemptive rights or similar rights
of any Person. Except as set forth on Schedule 4.6, there are no authorized,
issued or outstanding (i) warrants, options, subscriptions, puts, calls,
convertible securities, stock appreciation, phantom stock, profit participation
or similar rights, Contracts or other commitments any character relating to the
Capital Stock or other securities of JO, (ii) obligations to issue, sell,
repurchase, redeem, exchange or otherwise transfer any Capital Stock or other
securities of JO or pursuant to which JO is or may become obligated to issue or
sell any Capital Stock of JO.
18
20762941.9

--------------------------------------------------------------------------------



(2)The authorized, issued and outstanding Capital Stock of Janesville consists
of one hundred (100) units (the “Janesville Securities”). As of the date hereof,
all of the Janesville Securities are owned beneficially and of record by JO, and
JO has good, valid and marketable title to the Janesville Securities, free and
clear of all Liens. As of the Closing, all of the Janesville Securities will be
owned beneficially and of record by JI, and JI will have good, valid and
marketable title to the Janesville Securities, free and clear of all Liens. The
Janesville Securities constitute all of the issued and outstanding Capital Stock
or other securities of Janesville. All of the issued and outstanding Capital
Stock of Janesville was duly authorized and validly issued and is fully paid.
None of the issued and outstanding Capital Stock of Janesville was issued in
violation of the Organizational Documents of Janesville, any Legal Requirement,
any Order, any Contract or any preemptive rights or similar rights of any
Person. Except as set forth on Schedule 4.6, there are no authorized, issued or
outstanding (i) warrants, options, subscriptions, puts, calls, convertible
securities, stock appreciation, phantom stock, profit participation or similar
rights, Contracts or other commitments any character relating to the Capital
Stock or other securities of Janesville, (ii) obligations to issue, sell,
repurchase, redeem, exchange or otherwise transfer any Capital Stock or other
securities of Janesville or pursuant to which Janesville is or may become
obligated to issue or sell any Capital Stock or other securities of Janesville.
(3)The authorized, issued and outstanding Capital Stock of Janesville Mexico
consists of: (i) forty-six thousand (46,000) Series “A” shares, each with a face
value of MX$1.00 (one Peso) for an aggregate of MX$46,000 (forty six thousand
Pesos), each share having the right to one vote, representative of the fixed
minimum corporate capital of Janesville Mexico; (ii) four million twelve
thousand nine hundred thirty-three (4,012,933) Series “B” shares, each with a
face value of MX$1.00 (one Peso) for an aggregate of MX$4,012,933 (four million
twelve thousand nine hundred thirty three Pesos), each share having the right to
one vote, representative of the variable corporate capital of Janesville Mexico
((i) and (ii) collectively, the “Majority Janesville Mexico Securities”); (iii)
one tenth percent (0.1%) of the issued and outstanding Capital Stock of
Janesville Mexico, consisting of four thousand (4,000) Series “A” shares, with a
face value of MX$4,000 (four thousand Pesos), and with 4,000 (four thousand)
votes, representative of the fixed minimum corporate capital of Janesville
Mexico (the “Minority Janesville Mexico Securities”, and with the Majority
Janesville Mexico Securities, collectively, the “Janesville Mexico Securities”).
All of the Majority Janesville Mexico Securities are owned beneficially and of
record by JO, and all of the Minority Janesville Mexico Securities are owned
beneficially and of record by JIH. JO has, and at the Closing will have, good,
valid and marketable title to the Majority Janesville Mexico Securities, free
and clear of all Liens. JIH has, and at the Closing will deliver, to the Buyer
Minority Purchaser good, valid and marketable title to the Minority Janesville
Mexico Securities, free and clear of all Liens. The Janesville Mexico Securities
constitute all of the issued and outstanding Capital Stock or other securities
of Janesville Mexico. All of the issued and outstanding Capital Stock of
Janesville Mexico was duly authorized and validly issued and is fully paid and
non-assessable. None of the issued and outstanding Capital Stock of Janesville
Mexico was issued in violation or breach of the Organizational Documents of
Janesville Mexico, any Legal Requirement, any Order, any Contract or any
preemptive rights or similar rights of any Person. Except as set forth on
Schedule 4.6, there are no authorized, issued or outstanding (i) warrants,
options, subscriptions, puts, calls, convertible securities, stock appreciation,
phantom stock, profit participation or similar rights, Contracts or other
commitments any character relating to the Capital Stock or other securities of
Janesville Mexico, (ii) obligations to issue, sell, repurchase, redeem, exchange
or otherwise transfer any Capital Stock or other securities of Janesville Mexico
or pursuant to which Janesville Mexico is or may become obligated to issue or
sell any Capital Stock of Janesville Mexico.
19
20762941.9

--------------------------------------------------------------------------------



(4)The authorized, issued and outstanding Capital Stock of Servicios consists
of: (i) one membership interest, with an aggregate contribution value of
MX$2,999.00 (two thousand nine hundred and ninety nine Pesos) (the “Majority
Servicios Securities”); one (1) membership interest, with an aggregate
contribution value of MX$1.00 (one Peso) (the “Minority Servicios Securities”,
and together with the Majority Servicios Securities, collectively, the
“Servicios Securities”). All of the Majority Servicios Securities are owned
beneficially and of record by JI, and all of the Minority Janesville Mexico
Securities are owned beneficially and of record by JIH. JI has, and at the
Closing will deliver, to the Buyer New BV2 good, valid and marketable title to
the Majority Servicios Securities, free and clear of all Liens. JIH has, and at
the Closing will deliver, to the Buyer Minority Purchaser good, valid and
marketable title to the Minority Servicios Securities, free and clear of all
Liens. The Servicios Securities constitute all of the issued and outstanding
Capital Stock or other securities of Servicios. All of the issued and
outstanding Capital Stock of Servicios was duly authorized and validly issued
and is fully paid and non-assessable. None of the issued and outstanding Capital
Stock of Servicios was issued in violation or breach of the Organizational
Documents of Servicios, any Legal Requirement, any Order, any Contract or any
preemptive rights or similar rights of any Person. Except as set forth on
Schedule 4.6, there are no authorized, issued or outstanding (i) warrants,
options, subscriptions, puts, calls, convertible securities, stock appreciation,
phantom stock, profit participation or similar rights, Contracts or other
commitments of any character relating to the Capital Stock or other securities
of Servicios, (ii) obligations to issue, sell, repurchase, redeem, exchange or
otherwise transfer any Capital Stock or other securities of Servicios Securities
or pursuant to which JI or JIH is or may become obligated to issue or sell any
Capital Stock of Servicios.
vii.Subsidiaries; Obligations. Except for Janesville, which is a wholly-owned
Subsidiary of JO, and JO’s ownership of the Majority Janesville Mexico
Securities, no Target Company has a Subsidiary. No Target Company has any
outstanding obligation or commitment to purchase the Capital Stock of, or make
capital contributions or loans to, any other Person.
viii.Title to Assets
.
(1)The Target Companies have, and immediately following the Closing will have,
good title to or, in the case of tangible personal property held or used under a
lease or any other Contract, a valid and Enforceable right to use, all of the
material tangible personal properties and assets (“Personal Property”) used in
and necessary for the conduct of the Business and the Target Companies in the
ordinary course of business as presently conducted, free and clear of all Liens,
other than Permitted Liens, Satisfied Liens and Liens caused by the Buyer’s
credit facilities or other actions by Buyer causing the Liens to exist.
Immediately following Closing, except as set forth on Schedule 4.2, Schedule
4.14(a)(xvii) and Schedule 4.26, Target Companies will hold all such assets,
rights, interests and properties (tangible or intangible) that are necessary or
sufficient to operate the Business in the ordinary course of business consistent
with the manner in which the Business was conducted by JI and its Affiliates
(including the Target Companies) prior to the date of this Agreement; provided,
Sellers make no warranty in this sentence regarding the title, validity or
Enforceable rights to use, or the condition of, such assets, rights, interests
and properties.
20
20762941.9

--------------------------------------------------------------------------------



(2)Schedule 4.8(b) sets forth a list of each Contract pursuant to which the
Target Companies lease an item of Personal Property that involves annual
payments in excess of Five Hundred Thousand Dollars (US$500,000) (whether
capital, operating or otherwise, the “Personal Property Leases”). The Sellers
and/or the Target Companies have made available to the Buyer prior to the date
hereof, true, correct and complete copies of the Personal Property Leases.
(3)The Personal Property, taken as a whole, (i) is in good operating condition
and repair, ordinary wear and tear excepted, (ii) is adequate for the purposes
for which is currently being used, and (iii) is sufficient for the continued
conduct of the Business after Closing in the same manner as currently conducted.
ix.Real Property
.
(1)Schedule 4.9(a) lists each Real Property Lease. The Sellers have delivered or
made available to Buyer complete and accurate copies of each of the Real
Property Leases described on Schedule 4.9(a), and none of such Real Property
Leases have been modified, except to the extent that such modifications are
disclosed by the copies delivered or made available to Buyer. Each Real Property
Lease is in full force and effect against the applicable Target Company, and, to
the Knowledge of the Sellers, each other party thereto. Each Real Property Lease
is the valid and legally binding obligation of the applicable Target Company. No
Target Company, nor to the Knowledge of the Sellers, any other party to a Real
Property Lease, is in material default under any Real Property Lease. No written
notice of default under any Real Property Lease has been sent or received by any
Target Company that is not currently resolved. No condition exists which, but
for the giving of notice or the passage of time, or both, would constitute a
default by any Target Company or, to the Knowledge of the Sellers, any other
party pursuant to any Real Property Lease. No pending Proceeding or Order exists
against any Target Company or, to the Knowledge of the Sellers, any other
Person, which would require the repair, alteration or correction of any existing
condition of any portion of any Leased Real Property. No Target Company has
received any written notice from any Governmental Body that any of the
improvements on the Leased Real Property or any Target Company’s use of the
Leased Real Property violates any use or occupancy restrictions, any covenant of
record or any zoning or building Legal Requirement (except that, notwithstanding
the foregoing, all representations and warranties regarding compliance with
Environmental Laws shall be governed solely by Section 4.18, below). All of the
Leased Real Property has access to a public road and to all utilities necessary
for the operation of the Business as currently conducted. With respect to each
Real Property Lease set forth or required to be set forth on Schedule 4.9(a):
(a)any Target Company’s possession and quiet enjoyment of the Leased Real
Property under such Real Property Lease has not been disturbed by the landlord
under such Real Property Lease;
21
20762941.9

--------------------------------------------------------------------------------



(b)to the Knowledge of the Sellers, no security deposit or portion thereof
deposited with respect to such Real Property Lease has been applied in respect
of a breach or default under such Real Property Lease which has not been
redeposited in full;
(c)the Target Companies do not owe, and the Target Companies will not owe in the
future, any brokerage commissions or finder’s fees with respect to such Real
Property Lease based upon actions taken by any of the Target Companies prior to
Closing;
(d)the other party to such Real Property Lease is not an Affiliate of any Target
Company;
(e)the Target Companies have not granted a leasehold mortgage with respect to
any Real Property Lease; and
(f)the Target Companies do not sublease, license or otherwise grant any Person
the right to use or occupy such Leased Real Property or any portion thereof.
(2)Schedule 4.9(b) lists all of the real property owned by any Target Company
(the “Owned Real Property”). No pending Proceedings or Orders exist against any
Target Company or, to the Knowledge of the Sellers, any other Person, which
would require any material repair, alteration or correction of any existing
condition of any portion of any Owned Real Property. No Target Company has
received any written notice from any Governmental Body that any of the
improvements on the Owned Real Property or the use of the Owned Real Property by
any Target Company violates any use or occupancy restrictions, any covenant of
record or any zoning or building Legal Requirement (except that, notwithstanding
the foregoing, all representations and warranties regarding compliance with
Environmental Laws shall be governed solely by Section 4.18, below). All of the
Owned Real Property has access to a public road and to all utilities necessary
for the operation of the Business as currently conducted. No Target Company is a
lessor, sublessor or grantor under any lease, sublease, consent, license or
other instrument granting to another Person any right to the possession, use,
occupancy or enjoyment of the Owned Real Property. The Target Companies have not
granted a fee mortgage with respect to any of the Owned Real Property.
(3)To the Knowledge of the Sellers, all buildings, structures, improvements,
fixtures, building systems and equipment, and all components thereof, located
on, attached to and included in the Leased Real Property or the Owned Real
Property (the “Improvements”) are in good condition and repair (normal wear and
tear excepted) and sufficient for the operation and occupancy of the business of
the relevant Target Company in the ordinary course of its business. To the
Knowledge of the Sellers, there are no material structural deficiencies
affecting any of the Improvements and there are no facts or conditions affecting
any of the Improvements which would, individually or in the aggregate,
materially interfere with the use or occupancy of the Improvements or any
portion thereof in the operation of the business of the Target Companies.
22
20762941.9

--------------------------------------------------------------------------------



x.Proceedings; Orders
.
(1)There is no Proceeding pending or, to the Knowledge of the Sellers,
threatened in a writing delivered to any Target Company against any Target
Company. No Target Company is subject to any Order materially affecting the
properties, assets, personnel or business activities of any Target Company.
(2)There is no Proceeding pending or, to the Knowledge of the Sellers,
threatened in writing against the Sellers which would impair the ability of the
Sellers to consummate the sale of the JO Securities, the Minority Janesville
Mexico Securities or the Servicios Securities or the other transactions
contemplated by this Agreement or the Ancillary Agreements to which any of the
Sellers is a party. The Sellers are not subject to any Order that is material
and relates to the Subject Securities.
xi.Intellectual Property; Privacy
.
(1)Schedule 4.11(a) lists all of the following Owned Intellectual Property: (i)
all United States and foreign issued design patents and utility patents and all
pending applications therefor, (ii) all registered Trademarks and Trademark
applications, (iii) all registered copyrights and pending copyright registration
applications and all renewals and extensions, (iv) all material unregistered
Software, and (v) all domain name registrations, including (x) the jurisdictions
in which each such item of Owned Intellectual Property has been issued or
registered or in which any such application for issuance or registration has
been filed, as applicable; (y) the registration or application date, as
applicable, for each such item of Owned Intellectual Property; and (z) the
record owner of each such item of Owned Intellectual Property. All of the
issued, registered and applied-for Owned Intellectual Property listed on
Schedule 4.11(a) is valid and enforceable and has been maintained effective by
the filing of all necessary filings, maintenance and renewals and timely payment
of requisite fees. No loss or expiration of any Owned Intellectual Property is
threatened, pending or reasonably foreseeable, except for patents expiring at
the end of their statutory terms (and not as a result of any act or omission by
any of the Target Companies, including failure by any of the Target Companies to
pay any required maintenance fees).
23
20762941.9

--------------------------------------------------------------------------------



(2)The Target Companies have taken commercially reasonable measures to protect
the confidentiality of all trade secrets and confidential information of the
Target Companies and the confidential information owned by any Person to whom
any of the Target Companies has a confidentiality obligation. No current or
former employee, contractor or consultant of any of the Target Companies or any
of their Affiliates has any right, title or interest in whole or in part, in any
Owned Intellectual Property. The Target Companies have obtained from all Persons
who have created any Owned Intellectual Property (i) valid and enforceable
written assignments of such Owned Intellectual Property to a Target Company, and
the Target Companies have delivered to the Buyer a true and complete copy of the
form Contract used by the Sellers and the Target Companies in connection
therewith, or (ii) an automatic transfer of ownership to such Owned Intellectual
Property pursuant to applicable Legal Requirements. To the Knowledge of the
Sellers, no Person is in violation of any such written confidentiality or
assignment agreements. No facilities, funding or personnel of any Governmental
Body, university or other educational institution or research group has been
used in connection with the development of any Owned Intellectual Property, and
no Governmental Body, university or other educational institution or research
group has any right, title or interest in or to any Owned Intellectual Property.
(3)Schedule 4.11(c) lists all Licenses (excluding (i) shrink-wrap, click-wrap,
click-through or other similar licenses with respect to off-the-shelf or
generally available personal computer software having a replacement cost of less
than Fifty Thousand Dollars (US$50,000), and (ii) non-exclusive licenses granted
to customers by any Target Company in the ordinary course of business consistent
with past practice).
(4)Collectively, the Target Companies exclusively own all Owned Intellectual
Property free and clear of all Liens (other than Permitted Liens), and have a
valid and enforceable written license or other right to use all other
Intellectual Property used by the Target Companies or that is necessary for the
Target Companies to conduct the Business as presently conducted.
(5)During the five (5) year period immediately preceding the Closing Date, (i)
no Target Company nor any former or current product or service of (including the
manufacture, importation, use, offer for sale, sale distribution or other
exploitation thereof), or operation of, the Business has infringed upon,
misappropriated or otherwise violated any Intellectual Property rights of any
third party, and (ii) no Target Company has received any written charge,
complaint, claim or notice (including an offer to license) alleging any such
infringement, misappropriation or violation. There is no pending Proceeding, and
in the last five (5) years there has been no claim asserted or threatened
against any of the Target Companies that (i) alleges any such claim of
infringement, misappropriation or other violation of any Intellectual Property
rights of any Person or (ii) challenges the ownership, use, patentability,
registration, validity or enforceability of any Owned Intellectual Property. No
Person has notified any of the Target Companies in writing that any of such
Person’s Intellectual Property rights are infringed, misappropriated or
otherwise violated by the Target Companies or any Target Company requires a
license to any of such Person’s Intellectual Property rights. To the Knowledge
of the Sellers, there is no actual unauthorized use, interference, disclosure,
infringement, misappropriation or other violation by any Person of any of the
Owned Intellectual Property, and no written claims alleging such infringement,
misappropriation or other violation have been made against during the past three
(3) years against any Person by any of the Target Companies.
24
20762941.9

--------------------------------------------------------------------------------



(6)The IT Assets are operational and sufficient in all material respects for the
current needs of the Business. The Target Companies have maintained in the
ordinary course of business all required licenses, including the purchase of a
sufficient number of license seats for all Software, with respect to the IT
Assets. The IT Assets have not suffered any material failure within the past
five (5) years.
(7)Except as provided in Schedule 4.11(g), the Target Companies have not
experienced any Security Breaches or material Security Incidents, and the Target
Companies have not received any written (or the Knowledge of Sellers, oral)
notices or complaints from any Person regarding such a Security Breach or
material Security Incident. No Target Company has received any written (or to
the Knowledge of Sellers, oral) complaints, claims, demands, inquiries or other
written (or the Knowledge of Sellers, oral) notices, including, without
limitation, a notice of investigation, from any Person (including any
Governmental Body or self-regulatory authority) regarding the Target Companies’
Processing of Personal Information or compliance with applicable Privacy and
Security Requirements.
(8)Each Target Company is, and since January 1, 2016, has been, in compliance in
all material respects with all applicable Privacy and Security Requirements. The
Target Companies have delivered to Buyer true, correct and complete copies of
all Privacy Policies and Privacy Contracts. The Target Companies have
implemented Privacy Policies as required by applicable Privacy and Security
Requirements, and the Target Companies are in compliance in all material
respects with all such Privacy Policies. The Target Companies have a valid and
legal right (whether contractually, by law or otherwise) to Process all Personal
Information in connection with the use and/or operation of its products,
services and business.
(9)The Target Companies have implemented commercially reasonable physical,
technical and administrative safeguards, consistent with industry standards,
designed to protect Personal Information in their possession or control from
unauthorized access by any Person, including any Target Company’s employees and
contractors, and which comply in all material respects with all applicable
Privacy and Security Requirements. The Target Companies maintain commercially
reasonable data back-ups and/or disaster recovery procedures or plans. The
Target Companies require all third parties that have access to or receive
Personal Information from any Target Company to agree to comply with all
applicable Privacy and Security Requirements, and use commercially reasonable
safeguards designed to protect Personal Information from unauthorized
Processing.
(10)The execution, delivery, or performance of this Agreement and the
consummation of the transactions contemplated by this Agreement will not violate
any applicable Privacy and Security Requirements or materially impair or limit
any Target Company’s rights to own or Process any Personal Information currently
used in the operation of the business of any Target Company.
xii.Financial Statements.
25
20762941.9

--------------------------------------------------------------------------------



(1)Attached to Schedule 4.12(a)(i) are correct and complete copies of the
following financial statements (collectively, the “Consolidated Financial
Statements”): (i) the consolidated unaudited balance sheet of the Business as of
December 31, 2017 and 2018, and the related statements of income for each of the
fiscal years then ended; and (ii) the consolidated unaudited balance sheet of
the Business as of June 28, 2019, and the related statements of income for the
six (6) month period then ended. The Consolidated Financial Statements (x)
present fairly the financial position and results of operations of the Business
as of and for the periods ended on the dates designated therein, all in
accordance with U.S. GAAP, except as set forth on Schedule 4.12(a)(ii), (y) were
prepared from the Records of the Business and in accordance with U.S. GAAP
consistently applied throughout the periods involved, except as set forth on
Schedule 4.12(a)(ii); and (z) were prepared from, and are consistent in all
material respects with, the financial statements prepared and used by the
Business (and the Sellers and their Affiliates) in the ordinary course of
business prior to the date of this Agreement in managing the Business and
measuring and reporting the Business’ operating results.
(2)Attached to Schedule 4.12(b) are correct and complete copies of the following
financial statements (collectively, the “Mexico Financial Statements”): (i) the
audited balance sheet of Janesville Mexico as of December 31, 2017 and 2018, and
the related statements of income and cash flows for each of the fiscal years
then ended; (ii) the audited balance sheet of Servicios as of December 31, 2017
and 2018, and the related statements of income and cash flows for each of the
fiscal years then ended; (iii) the unaudited balance sheet of Janesville Mexico
as of June 28, 2019, and the related statement of income for the six (6) month
period then ended; and (iv) the unaudited balance sheet of Servicios as of July
31, 2019, and the related statement of income for the seven (7) month period
then ended. The Mexico Financial Statements (x) present fairly the financial
position and results of operations of Janesville Mexico and Servicios, as
applicable, as of and for the periods ended on the dates designated therein, all
in accordance with Mexico NIFs, (y) were prepared from the Records of Janesville
Mexico and Servicios, as applicable, and in accordance with Mexico NIFs
consistently applied throughout the periods involved; and (z) were prepared
from, and are consistent in all material respects with, the financial statements
prepared and used by the Business (and the Sellers and their Affiliates) in the
ordinary course of business prior to the date of this Agreement in managing
Janesville Mexico and Servicios, as applicable, and measuring and reporting
Janesville Mexico’s and Servicios’, as applicable, operating results.
(3)Except as set forth in the Disclosure Schedules, the Business does not have
any liability, other than (i) liabilities reflected or reserved against in the
Consolidated Financial Statements or the Mexico Financial Statements, as
applicable, (ii) incurred in the ordinary course of business since June 28, 2019
(none of which is a liability for breach of Contract, breach of warranty, tort,
infringement or violation of any material Legal Requirement or resulting from
any Proceeding), (iii) incurred in connection with the transactions contemplated
by this Agreement that constitute Seller Transaction Expenses, and (iv) the
Excluded Liabilities.
26
20762941.9

--------------------------------------------------------------------------------



(4)All accounts receivable of the Target Companies (a) arose from bona fide sale
transactions solely with customers who are not Affiliates of the Target
Companies in the ordinary course of business, (b) reflect credit terms that are
consistent with the past practices of the Target Companies, (c) are collectible,
net of reserves maintained for uncollectible accounts, and are not subject to
refunds or adjustments, valid defenses, set-offs or counterclaims (other than
returns in the ordinary course of business), and (d) to the Company’s Knowledge,
will be collected in full, net of applicable reserves, when due. Except as set
forth on Schedule 4.12(d), as of the Closing, there is: (w) no account debtor or
note debtor of any Target Company delinquent in its payment by more than ninety
(90) days in excess of Twenty Five Thousand Dollars (US$25,000); (x) no account
debtor or note debtor that has refused or threatened in writing to refuse to pay
its obligations to any Target Company in an amount in excess of Twenty Five
Thousand Dollars (US$25,000); (y) to the Company’s Knowledge, no account debtor
or note debtor of any Target Company that is insolvent or bankrupt; and (z) no
account receivables of any Target Company that has been pledged to any third
party by any Target Company.
(5)As of the Closing, except as set forth on Schedule 4.12(e), (a) all accounts
payable of the Target Companies to third parties represent valid and bona fide
transactions made in the ordinary course of business, all of which relate solely
to goods or services provided to a Target Company, and none of which relate to
third parties who are also Affiliates of any Target Company, and (b) no account
payable is past due according to its terms by more than thirty (30) calendar
days, except those contested in good faith and disclosed on Schedule 4.12(e).
(6)As of the Closing, all inventory of the Business is owned and held by the
Target Companies and is of a quantity and quality usable and salable in the
ordinary course of business, except for obsolete, defective, damaged or slow
moving inventory that has been written down to net realizable value in the
ordinary course of business. As of the Closing, except as set forth on Schedule
4.12(f), no inventory of the Business or the Target Companies is subject to any
consignment, bailment, warehousing or other similar Contract.
xiii.Taxes
.
(1)All income and other material Returns with respect to the Target Companies
due prior to the date hereof have been timely and properly filed. All such
material Returns were true, correct and complete in all material respects. All
material Taxes due and payable by the Target Companies prior to the Closing have
been, or will have been, paid in full prior to the Closing or accrued as a
Current Liability in the Final Closing Working Capital Amount.
27
20762941.9

--------------------------------------------------------------------------------



(2)No Return or liability for Taxes of the Target Companies is currently, or
threatened in writing to be, the subject of an audit or other Proceeding by any
Tax authority. No Target Company (nor a Seller as a result of its ownership of
any Target Company) has received in the past five (5) years a written notice
from any Governmental Body that any Target Company (or a Seller as a result of
its ownership of any Target Company) is required to pay Taxes or file Returns in
a jurisdiction in which a Target Company (or each Seller as a result of its
ownership of any Target Company) does not file Returns or pay Taxes.
(3)No Tax Liens have been filed against the assets of any Target Company, other
than Permitted Liens. No Target Company is currently the beneficiary of any
extension of time within which to file any material Return.
(4)No Target Company is participating or has participated in a “reportable
transaction” within the meaning of Section 6707A(c)(1) of the Code and Treasury
Regulation Section 1.6011-4(b).
(5)No Target Company has waived any statute of limitation in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency
which extension is still in effect. Neither the Seller nor any Target Company
has a request for a private letter ruling, a request for administrative relief,
a request for technical advice, or other request pending with any Governmental
Body that relates to the Taxes or Returns of any Target Company. No Target
Company (nor the Sellers in connection with their ownership of any Target
Company) has commenced a voluntary disclosure proceeding relating to the Taxes
in any state or local or non-U.S. jurisdiction that has not been fully resolved
or settled. No power of attorney granted by any Target Company with respect to
any Taxes is currently in force, except as granted by Janesville Mexico and/or
Servicios in the ordinary course of business.
(6)All material Taxes required to be withheld, collected or deposited by or with
respect to each Target Company has been timely withheld, collected or deposited,
as the case may be, and to the extent required, have been paid to the relevant
Tax authority.
(7)No Target Company (other than JO and Janesville by virtue of being
disregarded entities included within the Jason Industries, Inc. Affiliated
Group) has ever been a member of any Affiliated Group. No Target Company is a
party to, or bound by, or has any obligation under, any Tax allocation, Tax
indemnity or Tax sharing agreement or similar contract or arrangement or any
agreement (other than pursuant to customary commercial Contracts not primarily
related to Taxes and entered into in the ordinary course of business). No Target
Company is subject to a material Tax holiday or Tax incentive or grant in any
jurisdiction that based on applicable Legal Requirements could be subject to
recapture at or following the Closing.
(8)None of the Sellers is a foreign person within the meaning of Section 1445 of
the Code.
28
20762941.9

--------------------------------------------------------------------------------



(9)No Target Company has been, in the past five (5) years, a party to a
transaction reported or intended to qualify as a reorganization under Section
368 of the Code. No Target Company has constituted a “distributing corporation”
or a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of shares that was reported or otherwise constitute a
distribution of shares under Section 355(i) of the Code in the two (2) years
prior to the date of this Agreement or that could otherwise constitute part of a
“plan” or “series of related transactions” (within the meaning of Section 355(e)
of the Code) that includes the transactions contemplated by this Agreement.
(10)No Target Company is required to include any material item of income, or
exclude any material item of deduction, for any period after the Closing Date
(determined with and without regard to the transactions contemplated hereby) as
a result of (i) an installment sale transaction occurring on or before the
Closing governed by Section 453 of the Code (or any similar provision of state,
local or non-U.S. Laws); (ii) a transaction occurring on or before the Closing
Date reported as an open transaction for U.S. federal income Tax purposes (or
any similar doctrine under state, local, or non-U.S. Laws); (iii) any material
prepaid amounts or deferred revenue; (iv) an adjustment as a result of a change
in method of accounting with respect to a Pre-Closing Tax Period (or as a result
of an impermissible method used in a Pre-Closing Tax Period); or (v) an
agreement entered into with any Governmental Body (including a “closing
agreement” under Section 7121 of the Code) on or prior to the Closing Date.
(11)Each of JO and Janesville is classified as an entity that is disregarded as
separate from its owner for U.S. federal income Tax purposes and no election has
been made (or is pending) to change such treatment. Each of Janesville Mexico
and Servicios is classified as a “controlled foreign corporation” for U.S.
federal income Tax purposes and no election has been made (or is pending) to
change such treatment.
(12)No Target Company engages in (or has engaged) in a trade or business in a
country other than the country in which the Target Company is incorporated or
otherwise organized.
(13) Each Target Company has complied within the last five (5) years in all
material respects with all transfer pricing rules (including maintaining
appropriate documentation for all transfer pricing arrangements for purposes of
Section 482 of the Code (or any similar provision of non-U.S. Law)).
(14)No Target Company owns an interest in a Flow-Thru Entity, other than
Janesville Mexico and Servicios.
xiv.Material Contracts.
(1)Schedule 4.14(a) lists all of the following Contracts to which a Target
Company is a party or by which any Target Company or the Business, or any of
their respective assets, rights, or properties, are bound or subject (each, a
“Material Contract”):
29
20762941.9

--------------------------------------------------------------------------------



(a)all Contracts under which any Target Company has received more than Seven
Hundred Fifty Thousand Dollars (US$750,000) in revenue within the twelve (12)
month period prior to the date hereof (excluding purchase orders, statements of
work and other similar instruments, in each case, entered into in the ordinary
course of business);
(b)all Contracts not identified in Sections 4.14(a)(iii)-(xvi), and under which
any Target Company is obligated to pay a liability of more than Five Hundred
Thousand Dollars (US$500,000) in any calendar year following the Closing
(excluding the following entered into in the ordinary course of business
consistent with past practices: purchase orders, statements of work and other
similar instruments, Employee Plans and related service and administrative
documents, and insurance policies);
(c)all Contracts which constitute a License and appear on Schedule 4.11(c);
(d)all Contracts involving the development, ownership, registration or
enforcement of any Owned Intellectual Property (excluding (A) invention
assignment agreements entered into with employees of the Target Companies in the
ordinary course of business, in a form that has been provided to Buyer, (B)
shrink-wrap, click-wrap, click-through or other similar licenses with respect to
off-the-shelf or generally available personal computer software having a
replacement cost of less than Fifty Thousand Dollars (US$50,000), and (C)
non-exclusive licenses granted to customers by any Target Company in the
ordinary course of business consistent with past practice);
(e)all Contracts relating to any joint venture, partnership or similar agreement
involving the sharing of profits or losses;
(f)all Contracts relating (A) to Indebtedness for borrowed money, (B) to the
repayment of Indebtedness by any Target Company, (C) any Guarantee by any Target
Company, and (D) the lending of money or extension credit to any other Person,
other than the extension of trade credit in the ordinary course of business;
(g)all Contracts involving a distributor, sales representative, consultant or
broker arrangement under which any Target Company is obligated to pay more than
One Hundred Thousand Dollars (US$100,000) per year and which by its express
terms is not terminable by such Target Company at will or by giving notice of
sixty (60) days or less, without liability other than payment for services
rendered through the termination date;
30
20762941.9

--------------------------------------------------------------------------------



(h)all Contracts involving the acquisition by any Target Company of any business
enterprise outside of the ordinary course of business during the last three (3)
years;
(i)all Contracts creating or purporting to create a Lien on any of the Capital
Stock or any material asset, right or property of any Target Company;
(j)all Contracts between any Target Company, on the one hand, and the Sellers or
any Affiliate of the Sellers, on the other hand;
(k)all Contracts creating or purporting to restrict any Target Company or the
Business’ right or ability to (A) compete with any Person or in any geographic
area, (B) acquire from, sell to or perform for any other Person any product,
asset or service, (C) engage in any line of business, or (D) hire or solicit any
Person as an employee, consultant or independent contractor (excluding
confidentiality agreements and nondisclosure agreements entered into in the
ordinary course of business consistent with past practices);
(l)all Contracts granting to any Person a first refusal, a first offer or
similar preferential right to purchase or acquire any material right, asset or
property of any Target Company or the Subject Securities;
(m)with respect to only the Business Employees in the United States of America,
all written employment agreements, severance agreements, or change in control
agreements to which any current Business Employee in the United States of
America is a party;
(n)all written independent contractor agreements, consulting agreements, or
agreements with any third-party staffing or employee leasing company providing
services to the Business;
(o)all Contracts (excluding purchase orders, statements of work and other
similar instruments, in each case, entered into in the ordinary course of
business) with the customers and suppliers listed on Schedule 4.22(a) that
contain a change of control or similar provision pursuant to which the execution
and delivery of this Agreement or any Ancillary Agreement, or the consummation
of the transaction contemplated hereby or thereby would give rise to any right
of termination, cancellation or acceleration that would not otherwise exist;
(p)all Contracts that is a collective bargaining agreement or other agreement
for labor representation that covers any current or former Business Employees;
and
31
20762941.9

--------------------------------------------------------------------------------



(q)all Contracts entered into by any Target Company outside the ordinary course
of business and not otherwise identified in Sections 4.14(a)(i)-(xvi), above,
but specifically excluding any and all Employee Plans.
(2)A correct and complete copy of each Material Contract, and each of the
amendments thereto, has been made available to the Buyer prior to the date of
this Agreement or the Closing. Each Material Contract is in full force and
effect and is Enforceable against each Target Company party thereto, and to the
Sellers’ Knowledge, each other party thereto. No Target Company, or to Sellers’
Knowledge of, any other Person who is a party to any Material Contract, is in
breach in any material respect or material default under any Material Contract
(with or without the lapse of time, or the giving of notice, or both). No Target
Company has sent or received any written notice of breach, termination or cure
with respect to any Material Contract that is not currently resolved or any
notice of the intention of any third party under any Material Contract to
cancel, terminate or modify the terms of any Material Contract or accelerate the
obligations of the Target Companies thereunder.
(3)All Contracts, purchase orders, statements of work and other similar
instruments and agreements entered into by or in the name of “Janesville
Acoustics” constitute the legal, valid and binding obligations of a Target
Company, and, to the Knowledge of the Sellers, are Enforceable.
xv.Personnel Matters; Labor Practices
.
(1)Schedule 4.15(a)(i) lists all Business Employees as of date hereof, including
each employee’s start date, title, location (state and country), employing
entity, current salary, daily or hourly wages, 2018 and 2019 bonuses paid or
payable, 2018 and 2019 commissions paid or payable, and status (union or
non-union, exempt or non-exempt under the Fair Labor Standards Act (as
applicable), full-time or part-time, and active or inactive status. All
independent contractors, subcontractors and consultants who provided services to
the Business or who were engaged by the Target Companies have always been
properly characterized as independent contractors.
32
20762941.9

--------------------------------------------------------------------------------



(2)Except as set forth in Schedule 4.15(b)(i), the Target Companies, and, with
respect to current and former Business Employees and current and former
independent contractors, directors, officers, consultants, and temporary
employees of the Business only, the Sellers and their Affiliates (other than the
Target Companies), are in compliance with all applicable Legal Requirements
relating to the employment of labor, including all Legal Requirements concerning
wages, hours, occupational safety and health, work authorization, equal
employment opportunity, immigration, labor relations, discrimination,
harassment, the WARN Act, plant layoffs or closings, temporary workers,
independent contractors, disability, employment practices, employment taxes,
worker classification, collective bargaining, unemployment compensation and
worker’s compensation. Each of the Target Companies, and, with respect to
current and former Business Employees and current and former independent
contractors, directors, officers, consultants, and temporary employees of the
Business only, the Sellers and their Affiliates (other than the Target
Companies), comply and have complied with the Fair Labor Standards Act and
similar state Legal Requirements, and with the Legal Requirements relating to
the proper classification of workers as employees or independent contractors.
Except as set forth in Schedule 4.15(b)(ii), there are no Proceedings pending,
or to the Knowledge of the Sellers, threatened by any current or former Business
Employee, independent contractor, consultant, temporary employee, or candidate
for employment against the Target Companies, or, with respect to any current or
former Business Employee or any current or former independent contractor,
consultant, temporary employee or candidate for employment of the Business only,
the Sellers or their Affiliates (other than the Target Companies). All
references to former Business Employees and former independent contractors,
consultants, directors, officers, temporary employees and candidates for
employment of the Business in this Section 4.15(c) are limited to those such
Persons employed, engaged or interviewed by the Business in the last three (3)
years.
(3)With respect to the employees of Janesville Mexico and Servicios, (i)
Janesville Mexico and Servicios are in compliance in all material respects with
all Legal Requirements respecting employment and employment practices, terms and
conditions of employment, social security, housing and wages and working shifts,
(ii) Janesville Mexico and Servicios are in material compliance with all
employment contracts whether individual or collective as well as with any
commitments assumed towards the employees, and (iii) there is no pending audit,
claim, litigation or procedure initiated by the Mexico Institute of Social
Security, Instituto Mexicano del Seguro Social (“IMSS”), the National Institute
for the Promotion of Employee Housing, Instituto del Fondo Nacional de la
Vivienda de los Trabajadores (“INFONAVIT”), the Ministry of Labor and Social
Welfare (Secretaría de Trabajo y Previsión Social) or by any other Governmental
Body in labor or social security matters.
(4)No Target Company (other than Servicios) is a party to any Contract with any
union, trade union, labor organization, employee group or similar entity which
affects the employment of current or former Business Employees. Servicios is
only a party to those collective bargaining agreements set forth on Schedule
4.15(d), and no other union, trade union, labor organization, employee group or
similar entity represents the employees of Servicios.
(5)Neither the Sellers, any Affiliate of Sellers, nor the Target Companies have
taken any action that could constitute a “mass layoff,” “mass termination,” or
“plant closing” within the meaning of the WARN Act that affected the employment
of any current or former Business Employees in the last three (3) years, or
otherwise trigger notice requirements or liability under any federal, local,
state or foreign plant closing notice or group termination Legal Requirement
that affected the employment of any current or former Business Employees in the
last three (3) years.
33
20762941.9

--------------------------------------------------------------------------------



(6)To the Knowledge of the Sellers, no current or former Business Employees or
any current or former consultants and independent contractors of the Business
are, or are reasonably likely to be, in breach of any confidentiality,
intellectual property, non-competition, non-solicitation or non-disparagement
Contract as a result of providing services to the Business. Neither the Seller,
any Affiliate of Seller (other than the Target Companies) nor any of the Target
Companies have sought to enforce any confidentiality, intellectual property
assignment, non-competition, non-solicitation or non-disparagement Contract
covering a former Business Employee in the last five (5) years.
(7)Except as accrued as a Current Liability for purposes of calculating the
Final Closing Working Capital Amount hereunder, the Target Companies, and, with
respect to any current or former Business Employee and any current or former
independent contractor, consultant, director or officer of the Business only,
the Seller and its Affiliates (other than the Target Companies), have paid in
full all material payments due or owing to any of the current and former
Business Employees, directors, officers, consultants, or independent contractors
for any wages, salaries, commissions, bonuses, or other direct compensation for
any service performed for it to the date hereof or material amounts required to
be reimbursed on or before the date hereof to such Business Employees,
directors, officers, consultants or independent contractors, consistent with
payroll practices and schedules.
(8)Servicios has withheld, remitted and paid to IMSS, INFONAVIT and any other
applicable Governmental Body, on a timely basis and in material compliance with
the respective and applicable Legal Requirements, all social security dues and
contributions, including housing allowance and retirement fund quotas, and all
Taxes or other amounts due which it is required by law to deduct and to remit to
any Governmental Body in connection with the employees of Servicios.
(9)Janesville Mexico and Servicios have complied on a timely basis with all
applicable profit sharing obligations as provided under applicable Legal
Requirements.
(10)Set forth on Schedule 4.15(j) are those services agreements under which any
employee of Servicios provide services, including the extent to which each
service agreement covers Business Employees of Servicios and non-Business
Employees of Servicios.
xvi.Employee Plans
.
34
20762941.9

--------------------------------------------------------------------------------



(1)Schedule 4.16(a)(i) lists each Employee Plan. Schedule 4.16(a)(ii) lists each
employee benefit plan, program, agreement, or arrangement that is sponsored,
maintained, or contributed to by any Target Company, or the Seller or any
Affiliate of Seller (other than any Target Company) for the benefit of any
current or former Business Employee or any current or former independent
contractor or consultant of the Business located outside of the United States,
including all benefits provided by Janesville Mexico and Servicios to the
employees of Janesville Mexico and Servicios, whether according to the
provisions of the Mexican Federal Labor Law, Ley Federal del Trabajo (“FLL”) and
its regulations or in excess of the minimums mandated by the FLL or its
regulations, including any pension or savings fund, profit sharing plan,
incentive compensation plan, severance pay or termination pay, vacation pay,
housing assistance, educational assistance, welfare of other employee benefits
or fringe benefits (collectively, the “Foreign Benefit Plans”).
(2)Neither Sellers (solely with respect to the Target Companies and/or the
Business), the Target Companies, nor any of their respective ERISA Affiliates
has ever maintained, sponsored, participated in or contributed to, or has any
liability with respect to, any plan or arrangement that covered a current or
former Business Employee which is (i) subject to Part 3 of Subtitle B of Title I
of ERISA, Title IV of ERISA or Section 412 of the Code that is not a
“multiemployer plan” as defined in Section 3(37) of ERISA; (ii) “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA); or (iii)
“multiple employer plan” (as described in Section 413(c) of the Code), and no
event or fact exists that could give rise to any liability to the Sellers, any
Target Company, or their respective ERISA Affiliates under Title IV of ERISA or
Section 412 of the Code. Neither Sellers, the Target Companies, nor any of their
respective ERISA Affiliates has ever contributed to, or has any liability with
respect to, any pension plan that is a “multiemployer plan” as defined in
Section 3(37) of ERISA.
(3)Except as set forth on Schedule 4.16(c), the consummation of the transactions
contemplated by this Agreement will not (i) except with respect to any Business
Employees in Mexico, which are entitled to severance if terminated without Just
Cause (as defined by the Mexican Federal Labor Law), entitle any current or
former Business Employee or any current or former director, independent
contractor, consultant, or temporary employee of the Business to severance pay
or any other payment, benefit, or form of compensation or benefit upon
termination of services following the transactions contemplated hereby; (ii)
result in, accelerate the time of payment or vesting under, or increase the
amount of, any compensation, severance, benefits, or other payments due or
payable to any current or former Business Employee or any current or former
director, independent contractor, consultant, or temporary employee of the
Business, or due or payable under any Employee Plan or Foreign Benefit Plan; or
(iii) trigger funding or any other obligation under any Employee Plan or Foreign
Benefit Plan; or (vi) result in the payment of any amount to any current or
former Business Employee or any current or former director, independent
contractor, consultant, or temporary employee of the Business that would not be
deductible under Section 280G of the Code (determined without regard to the
exceptions set forth in Section 280G(b)(5) of the Code).
35
20762941.9

--------------------------------------------------------------------------------



(4)Each Employee Plan has been maintained, operated and administered in
compliance in all material respects with its terms and the applicable provisions
of ERISA, the Code and all other applicable Legal Requirements. Each Employee
Plan which is intended to meet the qualification requirements of Section 401(a)
of the Code has received a determination, opinion or advisory letter from the
IRS to the effect that such Employee Plan is so qualified, and no determination,
opinion or advisory letter with respect to any Employee Plan has been revoked
nor, to the Knowledge of the Sellers, is any such revocation threatened. No
non-exempt prohibited transaction, as defined in Section 406 of ERISA or Section
4975 of the Code, has occurred with respect to any Employee Plan, and none of
the Employee Plans nor any administrator or sponsor thereof is or has been
required to report any excise Tax due to violation of Laws applicable to group
health plans on Form 8928. With respect to the Employee Plans, all reporting
responsibilities under ERISA have been met in all respects.
(5)There are no pending or, to the Knowledge of the Sellers, threatened
(i) audits or investigations by any Governmental Body involving the Employee
Plans or Foreign Benefit Plans; or (ii) Proceedings (except for individual
claims for benefits payable in the normal operation of the Employee Plans or
Foreign Benefit Plans), involving any Employee Plan, Foreign Benefit Plan, or
service provider thereto.
(6)No Employee Plan or Foreign Benefit Plan provides, and neither the Sellers,
the ERISA Affiliates of the Sellers (other than the Target Companies), nor the
Target Companies has any liability for, death or medical benefits to any current
or former Business Employee beyond termination of service or retirement, other
than coverage required by applicable Legal Requirements.
(7)As applicable with respect to each of the Employee Plans, the Sellers or the
Target Companies, as applicable, has made available to Buyer true and correct
copies of (i) the applicable plan document (including all amendments and
modifications thereof), or in the absence of a plan document, a written
description of the underlying Employee Plan, (ii) the most recent summary plan
description, (iii) the most recently filed Form 5500 series and all
schedules thereto, (iv) the most recent determination, opinion or advisory
letter issued by the IRS, and (v) the three most recent compliance testing
results.
(8)Except as set forth on Schedule 4.16(h), with respect to each Employee Plan
and Foreign Benefit Plan, there are no benefit obligations as to any current or
former Business Employee for which contributions, payments, premiums,
reimbursements have not been made or properly accrued, and there are no unfunded
benefit obligations with respect to a current or former Business Employee that
have not been accounted for by reserves, or otherwise properly footnoted in
accordance with the Sellers’ or the Target Company’s usual method of accounting
in its financial statements. To the extent any Employee Plan or Foreign Benefit
Plan is a source of unfunded benefit liability, the amount of such unfunded
benefit liability as of the date hereof is set forth on Schedule 4.16(h). For
the avoidance of doubt, obligations to pay bonus amounts under the Employee
Retention Bonus Agreements and the QUEST Acceleration Project Bonus Letter
Agreements shall not constitute unfunded benefit obligations for purposes of
this Section 4.16(h) as of the date hereof and/or at the Closing Date since the
payments of such bonus amounts are not due until the Closing Date or thereafter.
36
20762941.9

--------------------------------------------------------------------------------



(9)Neither the Sellers, the Affiliates of the Sellers (other than the Target
Companies), or the Target Companies has any obligation to gross up, indemnify or
otherwise reimburse any current or former Business Employee or director of the
Business for any Tax incurred by such person, including under Section 409A, 457A
or 4999 of the Code. Each Employee Plan that is subject to Section 409A of the
Code is in documentary and operational compliance with Section 409A of the Code
or an available exemption therefrom.
(10)Servicios contributes to savings plans for the employees of Servicios (the
“Employee Savings Plan”). The Employee Savings Plan funds are property of the
employees of Servicios and will not be removed from Servicios by the Sellers
prior to the Closing.
(11)Each Foreign Benefit Plan has been maintained, operated and administered in
compliance with its terms and applicable Legal Requirements. With respect to
each Foreign Benefit Plan, the Seller or the Target Companies, as applicable,
has made available to Buyer true and correct copies of (i) the applicable plan
document (including all amendments and modifications thereof), or in the absence
of a plan document, a written description of the underlying Foreign Benefit
Plan; (ii) the three most recent financial statements, summary annual reports,
and/or trustee reports, as applicable; and (iii) any material correspondence
with or from any Governmental Body. If required, each Foreign Benefit Plan is
registered and approved by any applicable Governmental Body. The pension fund
related to the employees of Servicios is funded in accordance with applicable
Mexican Legal Requirements.
xvii.Events Since Balance Sheet Date. Since the Balance Sheet Date, neither the
Business nor the Target Companies have suffered any Seller Material Adverse
Effect. Except as set forth on Schedule 4.17 or as contemplated by this
Agreement, since the Balance Sheet Date, no Target Company has:
(1)sold, transferred, leased or otherwise disposed of, or agreed to sell,
transfer, lease or otherwise dispose of, any material assets, rights or
properties other than in the ordinary course of business;
(2)entered into, amended or modified any Material Contract, or amended, modified
or changed the pricing or substantive terms with respect to any Material
Contract;
37
20762941.9

--------------------------------------------------------------------------------



(3)except as required under any Employee Plan, Foreign Benefit Plan, Contract,
or applicable Legal Requirements, (i) made or agreed to make any change in the
rate of compensation, commission, bonus, or other remuneration payable to any
current or former Business Employees; (ii) granted any severance or termination
pay to, or increased benefits payable under any existing severance or
termination pay policies to, any current or former Business Employees; or (iii)
entered into or modified any employment agreements with or hired or terminated
the employment of, any of Business Employees other than (I) in the ordinary
course of business, or (II) in connection with the transfer of the Business
Employees in the United States of America from any Sellers (and/or any Affiliate
thereof) to Janesville prior to the date hereof;
(4)except as required under any Employee Plan, Foreign Benefit Plan, Contract,
or applicable Legal Requirements, entered into, modified, or terminated any
collective bargaining agreement, works council agreement, trade union agreement,
consulting agreement or independent contractor agreement;
(5)except as required under any Employee Plan, Foreign Benefit Plan, Contract,
or applicable Legal Requirements, made or granted any material increase in, or
materially amended or terminated, any existing Employee Plan or Foreign Benefit
Plan, or adopted any new Employee or Foreign Benefit Plan;
(6)Except for the Janesville Distribution and dividends and distributions of
excess Cash by either Janesville Mexico or Servicios, declared or paid any
dividends or distributions on or in respect of any of its Capital Stock or
issued, granted, sold, purchased, repurchased, redeemed, converted, exchanged or
otherwise acquired or disposed of its Capital Stock or other securities or
engaged in any recapitalization, issuance or other transaction involving its
Capital Stock or other securities;
(7)authorized or issued any of its Capital Stock or securities convertible into
such Target Company’s Capital Stock, including options, warrants, convertible
debt or other rights to acquire such Target Company’s Capital Stock;
(8)amended any Organizational Documents of such Target Company;
(9)made any material change in accounting methods or practices, or Tax reporting
principles, other than changes required by changes in U.S. GAAP or Mexico NIFs,
as applicable, or the Code or other applicable Legal Requirement;
(10)formed any Subsidiary or entered into any partnership, joint venture or
similar relationship in which an equity interest of another Person was acquired;
(11)acquired any business enterprise outside of the ordinary course of business
or merged, combined or consolidated with any Person;
(12)entered into any Material Contract;
(13)made any capital expenditures or commitments therefor such that the
aggregate outstanding amount of unpaid obligations and commitments with respect
thereto exceeds Two Hundred Fifty Thousand Dollars (US$250,000) on the date
hereof; or
(14)entered into any Contract to do any of the foregoing.
xviii.Compliance with Environmental Laws

38
20762941.9

--------------------------------------------------------------------------------



. Except as set forth on Schedule 4.18:
(1)No Target Company has received written notice from any Governmental Body or
other Person in the past five (5) years that remains unresolved of (i) any
Hazardous Substances which have been used, generated, treated, stored, handled,
released or removed from or disposed of on the Real Property or any real
property formerly owned, leased or operated by any Target Company in violation
of any Environmental Law, (ii) any Hazardous Substances which have migrated onto
the Real Property from any adjacent property or which have migrated, emanated or
originated from the Real Property onto any other property, or (iii) any actual
or alleged material violation of or liability arising under any Environmental
Law by any Target Company, or otherwise with regard to the Real Property or any
real property formerly owned, leased or operated by any Target Company.
(2)The Target Companies have timely obtained, maintained in full force and
effect, and for the past five (5) years have been and are in material compliance
with all Environmental Permits as required by any applicable Environmental Law.
(3)The Target Companies are and for the past five (5) years, have been in
compliance in all material respects with all applicable Environmental Laws.
(4)There exists no pending or, to the Knowledge of the Sellers, any threatened
Environmental Claim against the Target Companies or, to the Knowledge of the
Sellers, against any owner of Leased Real Property, with respect to any Leased
Real Property owned by such party.
(5)The Target Companies are not subject to any outstanding obligations or
actions that require completion under any Order issued pursuant to Environmental
Laws.
(6)Except as permitted under applicable Environmental Laws and Environmental
Permits, there have been no releases by the Target Companies of Hazardous
Substances at the Real Property, and, except as permitted under applicable
Environmental Laws and Environmental Permits, the Target Companies have not
released Hazardous Substances at any real property formerly owned, leased, used
or operated by the Target Companies.
(7)None of the Target Companies have ever manufactured, produced, assembled,
distributed, marketed or sold any product or component containing asbestos and
no Proceedings are pending or, to the Knowledge of the Sellers, threatened
related to asbestos in any product or component.
39
20762941.9

--------------------------------------------------------------------------------



(8)The Sellers and the Target Companies have made available to the Buyer copies
of all environmental reports, including Phase I environmental site assessment
reports, Phase II reports, if any, environmental audit reports conducted in the
last five (5) years, material pleadings and documents related to any
Environmental Claim, Environmental Permits and any Orders issued pursuant to
Environmental Laws in the possession or control of the Sellers or the Target
Companies with respect to the Real Property, the Business and any real property
formerly owned, leased or operated by the Target Companies.
(9)None of the Target Companies have by Contract assumed, undertaken, or
provided an indemnity with respect to any material or potentially material
liability of any other Person arising under Environmental Laws and no claim is
pending, or to the Knowledge of the Sellers, threatened related to any
environmental indemnity obligation.
xix.Trade and Anti-Corruption Compliance
(1)Neither the Target Companies nor any of their directors, officers, managers,
employees, agents or third-party representatives is currently or has in the last
five (5) years been: (A) a Sanctioned Person; (B) operating in, organized in,
conducting business with, or otherwise engaging in dealings with or for the
benefit of any Sanctioned Person or in any Sanctioned Country; or (C) otherwise
in violation of any Sanctions and Export Control Laws or U.S. antiboycott
requirements (together “Trade Controls”), except as disclosed in Schedule
4.19(a). No product sold by any Target Company requires a license from any
Governmental Body for sale or export to any jurisdiction or end-user that is not
otherwise targeted by restrictions under Sanctions and Export Control Laws.
(2)The Target Companies are currently and for the past five (5) years have been
in compliance with all laws governing the importation of products into the
United States.
(3)In the last five (5) years, neither the Target Companies nor any of their
directors, officers, managers, employees, agents or third-party representatives
(A) has made, authorized, solicited or received any bribe, unlawful rebate,
payoff, influence payment, or kickback, (B) has established or maintained, or is
maintaining, any unlawful fund of corporate monies or properties, (C) has used
or is using any corporate funds for any illegal contributions, gifts,
entertainment, hospitality, travel, or other unlawful expenses, (D) has violated
or is violating in any respect any Anti-Corruption Laws, or (E) has, directly or
indirectly, made, offered, authorized, facilitated, received, or promised to
make or receive, any payment, contribution, gift, entertainment, bribe, rebate,
kickback, financial or other advantage, or anything else of value, regardless of
form or amount, to or from any Person in violation of Anti-Corruption Laws, in
each case (A) - (E), in connection with or relating to the business of the
Target Companies.
xx.Insurance
. Schedule 4.20 lists all insurance, bonds and self-insurance arrangements
currently maintained by the Target Companies or any Seller (or any Affiliate
thereof) for the benefit of any Target Company. Each such insurance policy and
bond is in full force and effect, and no Target Company, or any Seller (or any
Affiliate thereof) with respect to any such insurance policy or
40
20762941.9

--------------------------------------------------------------------------------



bond maintained for the benefit of any Target Company, has received written
notice of any cancellation or threat of cancellation of such insurance or bond.
xxi.Compliance with Legal Requirements; Governmental Authorizations
. Except with respect to (a) Tax matters (for which representations and
warranties are addressed exclusively in Section 4.13, above), (b) labor and
employment matters (for which representations and warranties are addressed
exclusively in Section 4.15, above), (c) employee benefit matters (for which
representations and warranties are addressed exclusively in Section 4.16,
above), and (d) environmental matters (for which representations and warranties
are addressed exclusively in Section 4.18, above), (i) the Target Companies are
in compliance in all material respects with all Legal Requirements applicable to
the Target Companies, (ii) no written notice has been issued and no Proceeding
is pending or, to the Knowledge of the Sellers, threatened against any Target
Company, with respect to any alleged violation by any Target Company of any
Legal Requirement applicable to any Target Company, (iii) the Target Companies
have all material Governmental Authorizations required by any Legal Requirements
applicable to the Target Companies in the operation of the Business as currently
conducted, and (iv) the Governmental Authorizations issued to the Target
Companies are in full force and effect, and the Target Companies are in
compliance in all material respects with such Governmental Authorizations.
xxii.Customers and Suppliers
.
(1)Schedule 4.22(a) lists the ten (10) largest customers of the Business and the
Target Companies (based on aggregate gross receipts from such customers) and the
ten (10) largest suppliers of the Business and the Target Companies (based on
aggregate gross payments to such suppliers), on a consolidated basis, for the
fiscal years ended December 31, 2017 and 2018 and for the seven month period
ended July 31, 2019. Since January 1, 2019, none of the customers or suppliers
set forth on Schedule 4.22(a) has canceled, terminated or materially and
adversely modified or, to the Knowledge of Sellers, threatened to cancel,
terminate or materially and adversely modify, its relationship with the
Business.
(2)All of the “booked” business set forth on Schedule 4.22(b) is supported by
valid award letters or purchase orders.
(3)Schedule 4.22(c) sets forth a correct and complete list all as of July 31,
2019 of (i) “long-term agreements” and similar price reduction, discount and
incentive commitments of the Target Companies and the Business with respect to
their customers involving more than One Hundred Thousand Dollars (US$100,000),
and (ii) price increase commitments in excess of Fifty Thousand Dollars
(US$50,000) of the Target Companies with respect to its suppliers.
41
20762941.9

--------------------------------------------------------------------------------



(4)There are no outstanding disputes with a customer or supplier of the Target
Companies or the Business in excess of One Hundred Thousand Dollars
(US$100,000).
xxiii.Product Liability; Warranties.
(1)Since January 1, 2013, none of the Target Companies or their respective
Affiliates has any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due) arising
out of any injury to individuals or property as a result of the ownership,
possession, or use of any product manufactured, sold, leased, or delivered by
any of the Target Companies or the Business.
(2)The Target Companies and their Affiliates have not sold, or received written
notice of, any product or group of products, service or type of services which
are defective or nonconforming to the warranties, contractual requirements or
covenants expressly made with respect to them by the Target Companies or the
Business to their respective customers which have not been repaired, replaced,
or corrected prior to the date of this Agreement.
xxiv.Accounts; Safe Deposit Boxes
. Schedule 4.24 lists all bank and savings accounts and safe deposit boxes of
the Target Companies and all persons authorized to sign thereon.
xxv.Brokers; Agents
. Except for the fees and expenses due to Lincoln International (or an Affiliate
thereof) in connection with the transactions contemplated by this Agreement,
which will be paid by the Buyer to Lincoln International (or an Affiliate
thereof) on behalf of the Sellers and the Target Companies as a Transaction
Expense in connection with the Closing, none of the Sellers (or any Affiliate
thereof, including any Target Company) has dealt with any agent, finder, broker
or other Representative in any manner which could result in the Buyer (or after
the Closing, any Target Company) being liable for any fee or commission in the
nature of a finder’s fee or originator’s fee in connection with the subject
matter of this Agreement.
xxvi.Affiliate Transactions
. Except (a) as set forth on Schedule 4.26, and (b) for amounts due as normal
salaries, wages, commissions, bonuses, vacation, holiday and any other paid time
off pay, and in reimbursement of ordinary expenses on a current basis in the
ordinary course of business, no officer, director, partner, equityholder,
member, manager, beneficiary, employee, or other Affiliate of any Target Company
is a party to any Material Contract or transaction with any Target Company or
owes any Indebtedness to the Target Companies. Except to the extent of any
interest owned in a publicly traded company (provided such ownership represents
less than one percent (1%) of the outstanding Capital Stock of such company),
none of the officers, directors,
42
20762941.9

--------------------------------------------------------------------------------



partners, equityholders, members, managers, beneficiaries, employees or other
Affiliates of the Target Companies has any interest, direct or indirect, in any
(y) property owned, operated or used by, leased or licensed by or to, or that
otherwise pertains to the Target Companies or the Business or (z) competitor,
customer, supplier or other Person for whom (or to whom) any Target Company
leases any real or personal property or with whom any Target Company has any
business relationship.
xxvii.Disclaimer of Other Representations and Warranties
. EXCEPT AS EXPRESSLY SET FORTH IN THIS Article IV AND THE SELLER CLOSING
CERTIFICATE, AS QUALIFIED BY THE DISCLOSURE SCHEDULES, NONE OF THE SELLERS, ANY
AFFILIATE OF THE SELLERS, OR ANY OTHER PERSON, INCLUDING ANY REPRESENTATIVE OF
THE SELLERS, ON BEHALF OF THE SELLERS, MAKES ANY OTHER REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, WITH RESPECT TO
(A) THE SELLERS, ANY TARGET COMPANY OR ANY OF THE SELLERS’ OR THE TARGET
COMPANIES’ RESPECTIVE AFFILIATES, (B) THE BUSINESS OR THE OPERATIONS, ASSETS,
PROSPECTS OR FINANCIAL CONDITION OF ANY TARGET COMPANY, (C) THE INCOME
POTENTIALLY TO BE DERIVED FROM THE BUSINESS OR ANY TARGET COMPANY OR THE VALUE
OF THE BUSINESS OR ANY TARGET COMPANY, (D) THE SUBJECT SECURITIES, (E) THE
TRANSACTIONS CONTEMPLATED HEREBY, OR (F) ANY OTHER MATTER WHATSOEVER.
Article V.Warranties and Representations of the Buyer
The Buyer hereby warrants and represents to the Sellers, which warranties and
representations shall survive the Closing for the periods, and subject to the
limitations, set forth in Article X, below, that the following statements are
true and correct as the date hereof (except those representations and warranties
which address matters as of or for a particular date or time period, which
statements shall be true and correct only as of such date or for such time
period):
i.Corporate Matters
. Each of the Buyer New BV2, Buyer Minority Purchaser, Buyer US Newco and Motus
is duly organized and validly existing and in good standing, as applicable,
under the laws of the jurisdiction of its organization and has the power and
authority to own or lease its properties and assets as and where currently
located and to carry on all of its business activities currently conducted.
ii.Authority
. The Buyer has the power and authority to enter into this Agreement and the
Ancillary Agreements to which the Buyer is a party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement has been, and the execution and delivery of each Ancillary Agreement
to which the Buyer is a party will be, duly and validly
43
20762941.9

--------------------------------------------------------------------------------



authorized by all necessary action on the part of the Buyer. This Agreement has
been, and each Ancillary Agreement to which the Buyer is a party will be, duly
and validly executed and delivered by the Buyer, and this Agreement and such
Ancillary Agreements to which the Buyer is a party are and shall constitute
legal, valid and binding obligations of the Buyer enforceable against the Buyer
in accordance with their respective terms, subject in each case to bankruptcy,
reorganization, insolvency and other similar laws affecting the enforcement of
creditors’ rights in general and to general principles of equity (regardless of
whether considered in a Proceeding in equity or an action at law).
iii.No Conflict
. Neither the execution and delivery of this Agreement or any of the Ancillary
Agreements to which the Buyer is a party nor the consummation or performance of
any of the transactions contemplated hereunder or thereunder by the Buyer will
(a) contravene, conflict with, or result in a violation of or default under, any
provision of the Organizational Documents of the Buyer, (b) contravene, conflict
with, or result in, a violation of, or default under, any Legal Requirement or
any Order to which the Buyer is subject, including any applicable anti-money
laundering (or similar) Legal Requirements, or (c) violate or conflict with,
result in a default under, or give any Person the right to exercise any remedy
under, to accelerate the maturity or performance of, or to cancel, terminate or
modify, any material Contract to which the Buyer is subject. No action, consent,
approval, Order or authorization of, or registration, declaration or filing
with, any Governmental Body is required to be obtained or made by the Buyer in
connection with the execution and delivery of this Agreement and the Ancillary
Agreements to which the Buyer is a party, or the consummation by the Buyer of
any of the transactions contemplated hereby or thereby.
iv.Proceedings
. There is no Proceeding pending or, to the Knowledge of the Buyer, threatened,
against the Buyer which would impair the ability of the Buyer to consummate the
purchase of the Subject Securities or the other transactions contemplated by
this Agreement or the Ancillary Agreements.
v.Diligence; Securities Law Compliance
. The Buyer has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the Buyer’s purchase of
the Subject Securities. The Buyer confirms that (a) the Buyer has conducted such
investigations of each Target Company as the Buyer deems necessary in connection
with the execution of this Agreement and the Ancillary Agreements to which the
Buyer is a party and the consummation of the transactions contemplated hereby
and thereby, (b) the Buyer and its Representatives have been permitted access to
the Records, facilities, Returns, Contracts and other properties and assets of
each Target Company, and (c) the Sellers have caused each Target Company to make
available to the Buyer the opportunity to ask questions of each Target Company
and the respective officers and management employees of each Target Company and
to acquire additional information about the Business and financial condition of
each Target Company. The Buyer is acquiring the Subject
44
20762941.9

--------------------------------------------------------------------------------



Securities for its own account and not with a view to the distribution or resale
thereof within the meaning of Section 2(11) of the Securities Act. The Buyer
acknowledges and agrees that the Subject Securities may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration or qualification under the Securities Act and any
applicable state securities Legal Requirement or pursuant to an exemption from
such registration or qualification.
vi.Brokers; Agents
. Buyer has not dealt with any agent, finder, broker or other representative in
any manner which could result in the Sellers being liable for any fee or
commission in the nature of a finder’s or originator’s fee in connection with
the subject matter of this Agreement.
Article VI.Pre-Closing Covenants
The covenants and agreements set forth in this Article VI shall only apply from
the date of this Agreement until the earlier of the Closing or the termination
of this Agreement pursuant to Article IX.
i.Access and Investigation
. From the date hereof until the Closing, the Sellers shall cause the Target
Companies to give the Buyer and its Representatives reasonable access, during
normal business hours, to the personnel, properties and Records of the Target
Companies; provided, however, that (a) such access will only be granted upon
reasonable notice and must not unreasonably disrupt the normal operations of the
Target Companies or any of their Affiliates, and (b) none of the Target
Companies or the Sellers (or any Affiliate thereof) shall be required to take
any action that would constitute a waiver of the attorney-client or other
legally recognized privilege. All requests for access to the officers, employees
or Records of the Target Companies will be made to such Representatives as the
Sellers will designate, which Representatives will be solely responsible for
coordinating such requests and all access permitted hereunder. The Buyer
acknowledges and agrees that neither the Buyer (and/or their Affiliates) nor any
of its Representatives will contact any of the employees, customers, vendors or
other associates or Affiliates of any Target Company in connection with the
transactions contemplated hereby, whether in person or by telephone, mail, email
or other means of communication, without the specific prior written
authorization of such Representatives as the Sellers may designate in writing.
If the transactions contemplated hereby are not consummated, the Buyer shall
maintain in confidence all non-public and proprietary information obtained by
the Buyer (and/or their Affiliates) from the Sellers, the Target Companies or
any of their respective Affiliates or Representatives, in accordance with that
certain Confidentiality Agreement dated as of May 13, 2019, executed by the
Buyer (or an Affiliate thereof) in favor of the Sellers (and its Affiliates) and
the Target Companies, as supplemented by that certain Confidentiality Agreement
Regarding Highly Confidential Information, dated as of July 26, 2019, by and
among JI, JIH and Atlas Holdings LLC (as such agreements may be amended from
time to time, collectively, the “Confidentiality Agreement”),
45
20762941.9

--------------------------------------------------------------------------------



and shall otherwise honor its obligations under the Confidentiality Agreement,
including the return or destruction of all proprietary information as described
therein.
ii.Conduct of the Business.
(1)Except as may otherwise be set forth herein, from the date hereof until the
Closing, the Sellers shall, and shall cause the Target Companies to, (i) use
commercially reasonable efforts to carry on the Business in the ordinary course
of business consistent with past practices, and (ii) preserve substantially
intact the business organization and business and commercial relationships of
the Target Companies and the Business. Without the prior written consent of the
Buyer, the Sellers shall not (y) take any action that could reasonably be
expected to result in a Seller Material Adverse Effect, or (z) take any the
action listed in Section 4.17(a) through Section 4.17(n) that, if taken after
the Balance Sheet Date, would have been required to be disclosed on Schedule
4.17.
(2)Notwithstanding any provision contained herein to the contrary, after the
date hereof and prior to the Closing, any Seller may cause any Target Company to
enter into any Contract with Srivas Prasad in connection with the employment or
retention of Srivas Prasad by any Target Company upon the prior written consent
(which shall not be unreasonably withheld, conditioned or delayed) of the Buyer;
provided, that the execution of any such new Contract with Srivas Prasad shall
not be a condition to Closing hereunder, and any liability for any bonus payable
to Srivas Prasad in connection with the Closing and any severance obligation
that is triggered by the consummation of this transaction or by the resignation
of Srivas Prasad prior to, or in connection with the Closing shall be treated as
a Transaction Expense.
iii.Filings; Other Actions; Notifications. Each Party shall use commercially
reasonable efforts to obtain or make, as soon as practicable, all consents,
waivers, approvals or authorizations of, filing with or notification to each
Person that is required to be obtained or made in connection with the
consummation of the transactions contemplated hereby; provided, however, that
except as expressly set forth in the other sections of this Agreement, such
commercially reasonable efforts shall not require the Sellers or their
respective Affiliates (including the Target Companies) to make any material
payment or undertake or incur any material obligation or liability to any Person
in order to obtain such consents, waivers, approvals or authorizations.
iv.Cooperation with Financing.
(1)Prior to the Closing, the Sellers will use their commercially reasonable
efforts to cause the Target Companies to provide, in each case, at the Buyer’s
sole cost and expense, such cooperation in connection with the arrangement of
any debt financing as may be customary and reasonably requested by the Buyer (to
the extent that such cooperation does not unreasonably interfere with the
business operations of the Sellers (or any Affiliate thereof) or any Target
Company and subject to the limitations set forth in Section 6.4(b)).
46
20762941.9

--------------------------------------------------------------------------------



(2)Notwithstanding the obligations of the Sellers set forth in this Section
6.4(b), (i) none of the Sellers (or any Affiliate thereof) or any Target Company
will be required to incur any liability prior to the Closing in connection with
the obligations of the Sellers (and/or any Affiliate thereof, including any
Target Company) set forth in this Section 6.4, (ii) prior to the Closing, none
of the Sellers (or any Affiliate thereof) or any Target Company will be required
to execute any definitive financing documents, including any credit or other
agreements, pledge or security documents, or other certificates, legal opinions
or documents in connection with the obligations of the Sellers (and/or any
Affiliate thereof, including any Target Company) set forth in this Section 6.4,
(iii) none of the Sellers (or any Affiliate thereof) or any Target Company will
be required to provide, and the Buyer will be solely responsible for: (A) the
preparation of pro forma financial information, (B) any description of all or
any component related to, in connection with, or arising out of, any debt
financing required by the Buyer, (C) projections, risk factors or other
forward-looking statements relating to all or any component of any debt
financing required by the Buyer, or (D) any other financial statements or any
other information not currently prepared by or on behalf of the Target
Companies.
(3)The Buyer shall indemnify and hold harmless the Sellers and their respective
Affiliates and each of their respective Representatives from and against any and
all Losses suffered or incurred in connection with the arrangement of any debt
financing, any information provided in connection therewith or any assistance or
activities provided in connection therewith. Except as specifically set forth in
the representations and warranties of the Sellers set forth in Article IV,
above, the Sellers shall not have any liability to the Buyer, Motus or any other
Person in respect of any financial statements, other financial information or
data or other information provided pursuant to this Section 6.4. The Buyer shall
(and shall cause its Affiliates to) promptly reimburse the Sellers and their
respective Affiliates and each of their respective Representatives for all
out-of-pocket third party costs incurred by each of them in connection with such
cooperation.
(4)For purposes of clarification, and notwithstanding anything in this Agreement
or any Ancillary Agreement to the contrary, the Buyer’s ability to obtain
financing is not a condition to any of its obligations hereunder, including the
obligation to consummate the Closing and pay the Estimated Adjusted Purchase
Price and Final Adjusted Purchase Price, as long as the other Closing conditions
of the Buyer have been satisfied under this Agreement.
v.Publicity
. The Sellers and the Buyer agree that, prior to the Closing, no release or
announcement concerning the transactions contemplated hereby or acknowledging
the existence of this Agreement shall be issued by any party hereto or such
party’s Affiliates or Representatives without the prior written consent of the
other parties hereto, except: (a) in any documents utilized in connection with
the Buyer’s financing for such transactions, but only after such financing
47
20762941.9

--------------------------------------------------------------------------------



sources have been informed of the confidential nature of such information and
such transactions, (b) the Sellers (and/or any Affiliate thereof) shall have the
right to issue a release or other announcement concerning the transactions
contemplated hereby, and thereafter, make any other releases, announcements or
disclosures consistent therewith or as may be required by applicable Legal
Requirements (or by the requirements of any securities exchange to which any
Seller (and/or any Affiliate thereof) is subject), and (c) that each party may
disclose to its advisors and financing sources the name of the Sellers, the
Target Companies and the Buyer (and their respective Affiliates), the date of
the transactions, the Purchase Price and the key terms contained in this
Agreement; provided, however, that such advisors and financing sources
understand the confidential nature of such information and agree to hold the
same in confidence.
vi.Closing Conditions
. From the date of this Agreement until the Closing: (i) the Sellers shall (and
the Sellers shall cause their respective Representatives and Affiliates to) use
their reasonable best efforts to take any and all actions that are required,
necessary and appropriate to expeditiously satisfy each of the closing
conditions set forth in Section 3.2 prior to August 30, 2019; and (ii) the Buyer
shall (and the Buyer shall cause its respective Representatives and Affiliates
to) use their reasonable best efforts to take any and all actions that are
required, necessary and appropriate to expeditiously satisfy each of the closing
conditions set forth in Section 3.3 prior to August 30, 2019.
vii.Vesting
viii.. The Sellers shall take all actions necessary and appropriate so that all
outstanding and unvested RSU and Cash Bonus Awards (as defined and listed in the
Schedule 6.7) will vest and be payable at the Closing. No current or former
Business Employees hold any equity in the Target Companies.
a.Exclusivity. None of Sellers, Sellers’ Affiliates (including the Target
Companies) or any of their respective Representatives shall, directly or
indirectly, (a) solicit, initiate, engage in or knowingly encourage any
discussions or negotiations with any Person (other the Buyer and its Affiliates)
relating to any Alternative Transaction, (b) solicit or substantively respond
to, or knowingly encourage any inquiry, offer or proposal from any Person (other
the Buyer and its Affiliates), with respect to any Alternative Transaction, (c)
enter into any agreement or arrangement (whether or not binding or definitive)
with any Person (other than the Buyer and its Affiliates) relating to an
Alternative Transaction, or (d) knowingly cooperate in, assist, participate in,
facilitate or encourage any effort by any Person to do any of the foregoing. If,
prior to the Closing, any Person (other than Buyer or its Affiliates) makes an
unsolicited bid or expression of interest regarding an Alternative Transaction,
the Sellers shall promptly (and in any event within 24 hours) notify the Buyer
of the existence of such bid, expression of interest or request (without any
obligation to disclose the terms thereof).
b.Restructuring

48
20762941.9

--------------------------------------------------------------------------------



; Transfer Sufficient Assets to Operate Business. Prior to the Closing, JO shall
effect and complete the Janesville Distribution. Except as set forth on Schedule
4.2, Schedule 4.14(a)(xvii) and in Schedule 4.26, the Sellers shall cause the
Target Companies to hold immediately after the Effective Time all such assets,
rights, interests and properties (tangible or intangible) that are necessary or
sufficient to operate the Business in the ordinary course of business consistent
with the manner in which the Business was conducted by JI and its Affiliates
(including the Target Companies) prior to the date of this Agreement; provided,
Sellers make no covenant in this sentence regarding the title, validity or
Enforceable rights to use, or the condition of, such assets, rights, interests
and properties.
c.Equity Commitment Letter
. The Buyer shall not amend, modify, terminate or supplement the Equity
Commitment Letters until the Commitment Termination Date (as defined in each
Equity Commitment Letter). The Buyer may not assign any of its rights, or
delegate any of its obligations, under the Equity Commitment Letters without the
prior written consent of JI. The Buyer shall not consent to the assignment or
other transfer of any rights or obligations under the Equity Commitment Letters
by Atlas Capital II or Atlas Capital II (P) without the prior written consent of
JI. The parties hereto agree that JI is entitled to the remedy of specific
performance to enforce the obligations of Atlas Capital II and Atlas Capital II
(P) under the Equity Commitment Letters, including the Commitment and the
obligation to cause the Buyer to use the proceeds to the Commitment to pay the
Purchase Price.
Article VII.Post-Closing Covenants
d.Cooperation
. The Buyer and the Sellers shall cooperate (to a reasonable extent) with each
other and shall cause their respective Representatives and Affiliates to
cooperate (to a reasonable extent) with each other after the Closing to ensure
the orderly transition of the ownership of the Target Companies and control of
the Business to the Buyer and to minimize any disruption to the Business that
might result from the transactions contemplated hereby.
e.Records/Personnel
.
49
20762941.9

--------------------------------------------------------------------------------



1.The Sellers (and/or their Affiliates) may, after the Closing, retain copies of
the Records, including Records stored on computer disks or any other storage
medium, as the Sellers (and/or their Affiliates) are reasonably likely to need
to meet accounting, auditing and Tax requirements or any Legal Requirement (or
professional standards of conduct or requirements under applicable document
retention policies) or as are related to the Excluded Liabilities. The Buyer
will retain (or cause the Target Companies to retain) the Records as of the
Closing for a period of at least seven (7) years after the Closing. Following
the expiration of such seven (7) year period, the Buyer may dispose of such
Records; provided, that if requested by the Sellers prior to such expiration,
the Buyer shall deliver to the Sellers (or cause the Target Companies to
deliver), at the Sellers’ expense, any of such Records as the Sellers may
reasonably request. During the period in which either party maintains such
Records, upon reasonable notice and request by a party, the non-requesting
party, during normal business hours, shall permit any Representative of the
requesting party to examine, copy and make extracts from all Records, all
without cost, surcharge or expense to the requesting party other than reasonable
copy charges, as the requesting party are reasonably likely to need in
connection with any accounting, auditing or Tax requirements or any Legal
Requirement or in connection with any claims or Proceedings, including any
financial reporting obligation and in connection with any other such matter as
may be reasonably requested by such party.
2.The Buyer shall also make the Business Employees available to the Sellers and
their respective Representatives at such Business Employees’ normal business
location(s) and during such Business Employees’ normal business hours to provide
such assistance to the Sellers as may be reasonably requested by the Sellers
from time to in connection with the Sellers’ involvement in the Target
Companies, as follows:
i.to assist, as requested, in responding to inquiries from or audits by or
required by any Governmental Body or to assist, as requested, in connection with
any Legal Requirement, including preparation of responses and other required
documents;
ii.to provide support and information necessary for preparing Returns for
periods prior to and including the years ending on or prior to the Closing Date;
iii.to provide support and information to respond to any Tax inquiries, audits
or other Proceedings for any period or partial period prior to the Closing Date;
or
iv.to provide other assistance of a similar nature as may be reasonably required
by the Sellers.
3.As of the Closing, Sellers shall cause all of the Business Employees to be
employed by Janesville or Servicios; provided, that the employees of Servicios
who are not dedicated to the Business may provide services for the benefit of
the Sellers (and its Affiliates) after the Closing pursuant to the Servicios
Services Agreement.
50
20762941.9

--------------------------------------------------------------------------------



4.Except as set forth in the TSA, the Sellers shall retain all liabilities under
any Employee Plan or Foreign Benefit Plan sponsored or maintained by the Sellers
or their Affiliates (other than the Target Companies), and shall retain all
liabilities under any other employee benefit plans, programs, agreements, or
arrangements that are sponsored or maintained by the Sellers or their Affiliates
(other than the Target Companies) that is not an Employee Plan or Foreign
Benefit Plan, in each case, if such liabilities or claims arise prior to, on or
after the Closing Date and are not reflected in the Final Closing Working
Capital Amount; provided, however, Buyer or an Affiliate of Buyer shall promptly
reimburse the Sellers or their Affiliates (other than the Target Companies) for
any severance or other amounts payable after the Closing under the Employee
Retention Bonus Letter Agreements in accordance with the terms of thereof. For
the avoidance of doubt, the Employee Retention Bonus Letter Agreements shall be
treated as an Employee Plan sponsored or maintained by the Sellers and shall not
be transferred to the Target Companies.
5.From the Closing Date until the date that is six (6) months after the Closing
Date, the Buyer will, or will cause one of its Affiliates (including the Target
Companies) to, provide the Business Employees with (i) a base salary or hourly
wage rate and annual cash bonus opportunity that is at least the same as the
base salary or hourly wage rate and annual cash bonus opportunity provided to
such Business Employees immediately prior to the Closing Date, and (ii) at the
Buyer’s election employee benefits (excluding equity, phantom equity, retention
bonuses, change in control bonuses, defined benefit pension plans, nonqualified
deferred compensation plans, retiree medical benefits or retiree life insurance
benefits) that are at least either (A) the same as those employee benefits
(excluding equity, phantom equity, retention bonuses, change in control bonuses,
defined benefit pension plans, nonqualified deferred compensation plans, retiree
medical benefits or retiree life insurance benefits) offered to the Business
Employees immediately prior to the Closing Date, or (B) that are substantially
similar in the aggregate to those employee benefits (excluding equity, phantom
equity, retention bonuses, change in control bonuses, defined benefit pension
plans, nonqualified deferred compensation plans, retiree medical benefits or
retiree life insurance benefits) offered to the Business Employees immediately
prior to the Closing Date. The parties hereto acknowledge and agree that no
provision contained in this Section 7.2(e) and in Section 7.2(f) applies to any
Business Employees who were employed by Janesville Mexico and/or Servicios prior
to the Closing Date. For the avoidance of doubt, nothing herein shall be
construed to prevent the Target Companies, the Buyer or any Affiliate of Buyer
from terminating the employment of any Business Employee on or following the
Closing Date. The parties shall use commercially reasonable efforts to
communicate with the Business Employees after the date hereof regarding the
provisions of this Section 7.2(e). Seller shall provide reasonable cooperation
and respond to Buyer’s reasonable requests for documentation to effectuate the
transition of the Business Employees in the United States from Seller’s payroll
and benefit plans to Buyer’s payroll and benefit plans.
51
20762941.9

--------------------------------------------------------------------------------



6.With respect to any employee benefit plan sponsored by the Buyer or any other
Affiliate of the Buyer in which any Business Employee first becomes eligible to
participate on or after the Closing Date, the Buyer shall use commercially
reasonable efforts to, and will cause its Affiliates to use commercially
reasonable efforts to, (i) waive all pre-existing condition exclusions or
limitations and waiting periods with respect to participation and coverage
requirements, (ii) provide credit for any co-payments, co-insurance and
deductibles paid by such Business Employees with respect to any Employee Plan or
Foreign Benefit Plan prior to becoming eligible to participate in any such
analogous employee benefit plan in satisfying any applicable deductible or
out-of-pocket maximum requirements under such analogous employee benefit plan
during the plan year in which such participation begins, and (iii) recognize all
service with the Sellers, the Target Companies or any ERISA Affiliates for
vesting purposes, eligibility purposes, and, with respect to vacation or
severance benefits, for benefit accrual purposes (except to the extent such
service recognition would result in a duplication of benefits).
7.A group health plan of the Sellers or an ERISA Affiliate of the Sellers
(excluding the Target Companies) will be responsible for providing COBRA
continuation coverage with respect to any and all “M & A qualified
beneficiaries,” as defined in Treasury Regulation Section 54.4980B-9, with
respect to the transactions contemplated by this Agreement, whose “qualifying
event” as defined in Treasury Regulation Section 54.4980B-4 occurs upon or prior
to the Closing, irrespective of when such “M & A qualified beneficiaries” elects
COBRA continuation coverage. A group health plan of the Buyer or an Affiliate of
the Buyer will be responsible for providing COBRA continuation coverage with
respect to any and all “M & A qualified beneficiaries’ whose “qualifying event”
occurs following the Closing.
8.Immediately prior to the Closing, the Sellers shall provide the Buyer with a
list of all employees of the Target Companies and of the Business who were
terminated by the Sellers, an Affiliate of the Sellers (excluding the Target
Companies) or any Target Company within 90 days of the Closing Date. The Sellers
shall be solely responsible for any liabilities under the WARN Act or any other
applicable Legal Requirements relating to reductions in work force for any
actions taken by the Sellers or its Affiliates (including the Target Companies)
on the Closing. The Buyer shall be solely responsible for any liabilities under
the WARN Act or any other applicable Legal Requirements relating to reductions
in work force for any actions taken by the Buyer or its Affiliates (including
the Target Companies) after the Closing.
9.The Sellers and their Affiliates (excluding the Target Companies) shall assign
to Buyer on the Closing Date (to the extent not already assigned to the Target
Companies in connection with the transfer of any Continuing Employees to the
Target Companies or the Buyer or an Affiliate of Buyer) any restrictive covenant
agreement by and between any current or former Business Employee, independent
contractor or consultant of the Business and the Sellers or any of their
Affiliates (excluding the Target Companies) of the forms provided by the Sellers
for review prior to the Closing Date.
52
20762941.9

--------------------------------------------------------------------------------



10.Effective as soon as practicable after the Closing, the Buyer shall make
available to each Business Employee located in the United States, who, as of
immediately prior to the Closing, was eligible to participate in a tax-qualified
defined contribution plan (the “Eligible Business Employees”) maintained by the
Seller or its Affiliates (the “Seller 401(k) Plan”), the Buyer’s tax-qualified
defined contribution plan (the “Buyer 401(k) Plan”). As of the Closing Date, the
Eligible Business Employees will no longer be eligible to participate in the
Seller 401(k) Plan. JI and Motus shall determine whether to effectuate a
plan-to-plan transfer of the assets under the Seller 401(k) Plan attributable to
the Eligible Business Employees to the Buyer 401(k) Plan. If JI and Motus agree
to implement the plan-to-plan transfer they shall memorialize such decision in
writing no later than seven (7) Business Days prior to the Closing Date. If
applicable, Seller shall provide Buyer with any documentation related to the
Seller 401(k) Plan that is reasonably requested by Buyer for review to
effectuate this transfer.
53
20762941.9

--------------------------------------------------------------------------------



11.Servicios will continue to employ the non-Business Employees of Servicios
that were employed immediately prior to the Closing Date until the Seller or an
Affiliate of Seller (other than the Target Companies) can establish an employing
entity or appoint an entity or entities in Mexico for the transfer, through
employer substitution of such non-Business Employees, which in no event shall be
later than six (6) months from the Closing Date. The transfer (employer
substitution) of such non-Business Employees shall be perfected by (i) having
Servicios’ and the employing entity or entities appointed by the Seller enter
into an employer substitution agreement by means of which former and new
employer agree on the transfer of the non-Business Employees along with the
delivery of substitution notices to each non-Business Employee and (ii) assuming
the obligation to either replace the existing collective bargaining agreement
applicable to such non-Business counterparty with a new collective bargaining
agreement entered into by the employing entity incorporated or appointed by
Seller or transferring the same through an employer substitution or replacement
of the employing party within the relevant collective bargaining agreement or
through any legal and applicable method, including the ratification of the
relevant substitution or replacement agreement before the corresponding labor
authority or any other competent Governmental Body. Such employer substitution
of the non-Business Employees shall include all employment liabilities,
including the pension plan liabilities (and accruals related thereto), the
seniority premiums and the termination indemnities, in each case, of such
non-Business Employees being transferred to Sellers or an Affiliate of Sellers
(other than the Target Companies). The Sellers and its Affiliates (other than
the Target Companies) shall be solely liable for all costs, expenses and other
liabilities that arise prior to, on or after the transfer of these non-Business
Employees from Servicios to the employing entity established by Seller or an
Affiliate of Seller (other than the Target Companies) and shall primarily fund
any such costs, expenses and other liability that the Buyer or Servicios, as
applicable, incurs in connection with continuing to employ non-Business
Employees, and when necessary shall reimburse the Buyer or Servicios, as
applicable, for any such costs, expenses and other liabilities that it incurs in
connection with continuing to employ such non-Business Employees pursuant to the
Servicios Services Agreement, including any and all costs, expenses and other
liabilities that transfer to Servicios, Buyer or any of their respective
Affiliates by operation of applicable Legal Requirements on or after the Closing
Date. Servicios will run payroll and make the required benefit contributions,
payment of salaries, payment of social security dues, withholding and payment of
taxes, including all benefits administration, during the period that the
non-Business Employees remain with Servicios after the Closing Date. All such
costs will be funded by the bank account of Seller or an Affiliate of Seller
(other than the Target Companies). The Sellers or an Affiliate of the Sellers
(other than the Target Companies) will remit the payroll amount, benefits
contributions, payment of salaries, payment of social security dues, withhold
and payment of taxes, applicable contributions to any Governmental Body, and the
employer Taxes related thereto, to Servicios at least five (5) Business Days
prior to the processing of payroll or the date by which such remittances and
contributions are due. Servicios and the Sellers (and/or its Affiliates) shall
use commercially reasonable efforts to determine this pre-funding amount prior
to the date of such funding. Notwithstanding any provision contained in this
Section 7.2(k) to the contrary, no Buyer or Affiliate thereof (including
Servicios or any other Target Company) shall be entitled to recover duplicate
costs, expenses or any other liabilities if Buyer or any Affiliate thereof
(including Servicios or any other Target Company) has been credited for such
costs, expenses or other liabilities, as applicable, under or with respect to
any Servicios Service Agreement, as the same may be amended from time to time in
accordance with the terms and conditions thereof. Nothing in this Section 7.2,
whether express or implied, will create any third party beneficiary or other
rights in any present or former Business Employees (including any beneficiary or
dependent thereof), any other participant in any Employee Plan or other employee
benefit plan or any other Person, create any rights to continued employment, or
constitute or be deemed to constitute an amendment to any Employee Plan or other
employee benefit plan.
f.Publicity
. Following the Closing, each party may disclose the general terms of the
transactions contemplated hereby for reasonable business purposes. In no case
shall such disclosure include the Purchase Price or other economic terms, but
the Sellers (or any Affiliate thereof) shall have the right to issue a release
or other announcement concerning the transactions contemplated hereby, and
thereafter, make any other releases, announcements or disclosures consistent
therewith or as may be required by applicable Legal Requirements (or by the
requirements of any securities exchange to which any Seller (or any Affiliate
thereof) is subject); provided that, the Sellers shall use their commercially
reasonable efforts consistent with such applicable Legal Requirements or listing
requirements to consult with the Buyer with respect to the timing and content
thereof.
g.Execution of Additional Documents
. From time to time after the Closing, as and when requested by a party hereto,
each party hereto shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments, and shall take, or cause to be
taken, all such further or other actions as such other party may reasonably deem
necessary to consummate the transactions contemplated by this Agreement and the
Ancillary Agreements.
h.Officer and Director Indemnification
.
54
20762941.9

--------------------------------------------------------------------------------



12.The Buyer shall cause the Target Companies to maintain, for a period of six
(6) years after the Closing Date, all rights to indemnification, advancement of
expenses or exculpation in favor of the directors, officers and managers of each
Target Company (in all their capacities as such) existing in such Target
Company’s Organization Documents as of the Closing Date for acts or omissions
occurring at or prior to the date hereof, except for claims arising under this
Agreement; provided, that in the event any claim is asserted or made within such
six (6) year period, all rights hereunder in respect of such claim shall
continue until disposition thereof. At or prior to the Closing, the Sellers may
cause the Target Companies to purchase (as a “Transaction Expense” to the extent
not paid prior to Closing) a “tail” policy providing directors’ and officers’
liability insurance coverage for the benefit of those Persons who are covered by
any directors’ and officers’ liability insurance policies relating to the Target
Companies as of the date hereof or at the Closing, for a period of six years
following the Closing. To the extent that Sellers cause the Target Companies to
purchase any such “tail” policy, the Buyer shall cause the Target Companies to
maintain, for a period of six (6) years after the Closing Date, such “tail”
policy (provided that the Buyer may substitute therefor policies with of at
least the same coverage and amounts and containing terms and conditions which
are, in the aggregate, no less advantageous to the insured than the current
policies) with respect to claims arising from facts or events that occurred at
or prior to the Closing Date. This Section 7.5 shall survive the Closing Date,
is intended to benefit and may be enforced by any past and present Business
Employees directors, officers, managers or other personnel of the Target
Companies, and shall be binding on all successors and assigns of the Buyer and
the Target Companies.
13.Notwithstanding anything herein to the contrary, none of the Persons
identified in or covered by the “tail” policy referenced in Section 7.5(a) shall
have any rights with respect to advancement, indemnification, contribution or
other recovery of any kind from any Target Company or its Affiliates for any
mater (i) which is a claim against such Person arising under this Agreement or
any Ancillary Agreement, or (ii) for which such Person is liable to the Buyer or
any Target Company for Fraud based on the representations and warranties
contained in this Agreement, any Ancillary Document or the Seller Closing
Certificate.
i.Restrictive Covenants
. In consideration of the mutual covenants provided for herein and the
compensation to be paid to the Sellers at the Closing:
55
20762941.9

--------------------------------------------------------------------------------



14.Non-Competition. For a period of three (3) years from the Closing Date (the
“Restriction Period”), none of Sellers or Sellers’ Affiliates shall, directly or
indirectly, (i) engage in, acquire, own, manage, operate, finance, control,
guarantee the obligations of, or otherwise participate as an employee, officer,
director, equityholder, partner or joint venture partner of any business that is
competitive with the Business anywhere in North America (a “Competing Business”)
or a Person engaged in a Competing Business, (ii) act as a consultant, advisor,
agent or representative of any Competing Business or Person with respect to a
Competing Business, or (z) license or transfer any of the trademark, trade
dress, internet address, trade name, service mark, logo or design of Sellers or
Seller’s Affiliates, or permit the use of the same by, any Competing Business or
Person for use in a Competing Business; provided, however, that the forgoing
shall not prohibit the Sellers or any of their respective Affiliates from
acquiring or otherwise owning less than a five percent (5%) the voting power of
a Person engaged in a Competing Business, solely as an investment and without
participating the management of such Person.
15.Employee Non-Solicitation. During the Restriction Period, no Seller or Seller
Affiliate shall, directly or indirectly, (i) encourage any Business Employee as
of the Closing Date to terminate their relationship with the Buyer or Buyer’s
Affiliates (including the Target Companies) or the Business, or (ii) solicit,
hire, retain, employ or otherwise engage (or attempt to do the same) any
officer, director, manager, employee or independent contractor of the Target
Companies or the Business who is or was within the six (6) month period prior to
the date upon which such solicitation would occur an officer, director, manager,
employee, agent or independent contractor of the Buyer or Buyer’s Affiliates;
provided, however, that the foregoing shall not prohibit Sellers and Sellers’
Affiliates from making any general solicitation for employment that is not
specifically targeted to the officers, directors, managers, employees or
independent contractors of the Target Companies or the Business.
16.Customer Non-Solicit. During the Restriction Period, no Seller or Seller
Affiliate shall, directly or indirectly, solicit or induce, or actively
encourage (or attempt to do any of the foregoing), any customer, supplier,
licensor or licensee of any Target Company or the Business as of Closing Date or
any prospective customer, supplier, licensor, or licensee that has been targeted
by any Target Company or the Business within the six (6) month period prior to
the Closing Date to (i) terminate or otherwise materially and adversely modify
its relationship with any Target Company or the Business or (ii) engage in
business with a competitor of any Target Company or the Business.
17.Non-Disclosure of Confidential Information. No Seller or Seller Affiliate
shall, at any time, disclose any Confidential Information to any Person other
than to the Buyer and its Affiliates or Representatives, except for any such
Confidential Information which is required to be disclosed by such Seller or
Seller Affiliate in connection with any Proceeding or pursuant to any Legal
Requirement (or by the requirements of any securities exchange to which a party
hereto (or any Affiliate thereof) is subject); provided, however, that Seller
and Seller Affiliates shall (a) use commercially reasonable efforts to preserve
confidentiality of the Confidential Information, (b) given the Buyer prompt
prior written notice of such requirement so that the Buyer and its Affiliates
may seek an appropriate protective order or other remedy; and (c) cooperate with
Buyer and Buyer’s Affiliates to obtain such protective order or other remedy. If
no protective order or other remedy is obtained, Seller and Sellers’ Affiliates
shall furnish only that portion of the Confidential Information which, on the
advice of the Sellers’ (and/or their Affiliates’, as applicable) counsel, is
legally required to be disclosed and, upon the Buyers’ request, use commercially
reasonable efforts to obtain assurances that confidential treatment will be
given to such information.
56
20762941.9

--------------------------------------------------------------------------------



18.Enforcement. In addition to all other legal remedies available to the Buyer
and the Seller for the enforcement of the covenants set forth in this
Section 7.6, the Buyer and the Sellers acknowledge and agree that the Buyer may
seek temporary and permanent injunctive relief by any court of competent
jurisdiction to prevent or restrain any breach or threatened breach hereof by
the Sellers or any Affiliate thereof. The covenants contained in this Section
7.6 and each provision hereof are severable and distinct covenants and
provisions. The Sellers acknowledge that the restrictions contained in this
Section 7.6 are reasonable and necessary to protect the legitimate interests of
the Buyer, the Target Companies and their respective Affiliates, and constitute
a material inducement to the Buyer to enter into this Agreement and consummate
the transaction contemplated hereby.
j.GM Supplier Matter
. The Buyer and its Affiliates shall not, at any time after the date hereof or
after the Closing Date, directly or indirectly, initiate any discussions,
negotiations, other communication and/or activities with General Motors (and/or
any Affiliate thereof) that in any manner is related, directly or indirectly, to
the GM Supplier Matter without the prior written consent of JI; provided,
however, that the foregoing shall not otherwise prohibit or limit the ability of
the Buyer and Buyer’s Affiliates (including the Target Companies) to respond to
any request or inquiry initiated by General Motors or its Representatives
(without Buyer or its Affiliates requesting or soliciting General Motors to
initiate such a request or inquiry) relating to the GM Supplier Matter, to
subsequently engage in any subsequent discussion or communication relating
thereto, or to comply with any applicable Legal Requirement without the prior
written consent of JI; provided, further, however, that the Buyer and Buyer’s
Affiliates shall keep JI reasonably apprised of the nature and status of any
such request, inquiry, discussion, or communications to the extent not
prohibited by any Legal Requirement.
57
20762941.9

--------------------------------------------------------------------------------



k.Release. Effective as of the Closing, each Seller for itself and on behalf of
its past, present and future Affiliates, equityholders, partners, members,
controlling persons, directors, officers, employees, incorporators, managers,
and Representatives, and each of their respective Affiliates, successors or
assigns (collectively, the “Releasing Parties”), does hereby release absolutely
and forever compromise, settle and discharge each Target Company, and each of
their respective past, present and future Affiliates, successors or assigns
(collectively, the “Released Parties”), from any and all rights, Proceedings,
Losses, claims (including claims for diminution in value, compensatory damages,
punitive or exemplary damages or any special, indirect or consequential damages
or other damages), charges, controversies, cross-claims, counter-claims,
demands, disputes, covenants, judgments, debts, accounts, reckoning,
obligations, actions and causes of action, fees, costs, including claims for
costs and attorneys’ fees and other liabilities of every kind and nature
whatsoever in law or equity, whether in administrative proceedings or in
arbitration and whether known or unknown, suspected or unsuspected, material or
immaterial, absolute or contingent, direct or indirect or nominally or
beneficially possessed or claimed against the Released Parties (collectively,
“Claims”) that the Releasing Parties have, or ever had, owned or held, or
hereafter can, shall or may have against any of the Released Parties arising out
of, relating to, in connection with, caused by, or by virtue of, any matters,
causes, acts, conduct, claims or circumstances existing at or prior to the
Closing, including any securities or rights to purchase securities owned by the
Releasing Parties, and any agreement to which Releasing Parties are a party to
with any Released Party; provided, however, that the Releasing Parties do not
release any Claims arising out of, relating to, in connection with, caused by,
or by virtue of, (a) the indemnification and exculpation provisions contained in
any Target Company’s Organizational Documents, except as provided in Section
7.5(b); and (b) this Agreement and/or any Ancillary Agreement. The Releasing
Parties acknowledge that after Closing they may hereafter discover facts
different from or in addition to those now known or believed to be true, and it
expressly agrees to assume the risk of the possible discovery of additional or
different facts, and agrees that the release in this Section 7.8 shall be and
remain effective in all respects regardless of such additional or different
facts or the discovery thereof.
l.Incentive Agreements and Selected Leases
. For a period of sixty (60) days after the Closing, the Buyer shall (and shall
cause of each of its Affiliates, including the Target Companies to) use
commercially reasonable efforts to cause the Sellers to be released by the
parties thereto from any liability (whether contingent or otherwise, and whether
as guarantor, surety, obligor or otherwise) under the Incentive Agreements and
the Selected Leases. If Sellers are required to make any payments or incur any
out-of-pocket costs after the Closing relating to the Incentive Agreements
and/or Selected Leases, and such requirement does not relate to a breach by the
Sellers of their representations, warranties or covenants hereunder, then Buyer
shall reimburse Sellers for all such payments and costs within fourteen (14)
days of receiving notice from Sellers therefor (which notice shall contain
reasonable detail relating to the payments or costs that were required to be
made or incurred).
m.First Bank of Boston Filing. JI will use commercially reasonable efforts to
cause any Lien against the Marabond trademark of the Business due to the First
Bank of Boston Filing to be released (to the extent the Lien exists) and the
reference to the First Bank of Boston Filing removed from the United States
Patent and Trademark Office records, including submitting a declaration by an
officer of JCI to the United States Patent and Trademark Office.
n.Mexico Tax Matters. JI will take the following actions with respect to the
Mexico Tax Matters: (1) JI will prepare and submit amended filings for
previously submitted importation documentation related to certain machinery and
equipment imported by the Business to Mexico in order to include the necessary
serial number and related information; and (2) JI will prepare sufficient
documentation to establish under applicable Mexican Tax Legal Requirement that a
license agreement exists between Janesville Mexico and Janesville, which
documentation will detail the nature of the support, intellectual property, and
know-how received by Janesville Mexico from Janesville including research and
product development, product design, product plans and specifications, and
product commercialization.
Article VIII.Disclosure Schedules; Absence of Other Warranties or
Representations
o.Disclosure Schedules

58
20762941.9

--------------------------------------------------------------------------------



. The schedules and information set forth in the Disclosure Schedules refer to
the section or paragraph of this Agreement to which such schedule and
information is responsive, and each such schedule and information shall be
deemed to have been disclosed with respect to all other sections and paragraphs
of this Agreement for which the same is reasonably apparent on its face. All
capitalized terms used in the Disclosure Schedules and not otherwise defined
therein shall have the same meanings as are ascribed to such terms in this
Agreement. The Disclosure Schedules shall not vary, change or alter the literal
meaning of the warranties and representations of the Sellers contained in this
Agreement, other than creating exceptions thereto which are responsive to the
language of the warranties and representations contained in this Agreement.
p.No Additional Warranties or Representations
. THE BUYER ACKNOWLEDGES THAT THE SELLERS (AND THE TARGET COMPANIES) HAVE NOT
MADE, AND NO OTHER PERSON HAS MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY, AS TO THE SELLERS, THE TARGET COMPANIES, ANY OF
THE SELLERS’ OR THE TARGET COMPANIES’ AFFILIATES, THE SUBJECT SECURITIES, OR THE
BUSINESS, OR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION REGARDING THE
SELLERS, THE TARGET COMPANIES, ANY OF THE SELLERS’ OR THE TARGET COMPANIES’
AFFILIATES, THE SUBJECT SECURITIES OR THE BUSINESS, WHICH HAS BEEN FURNISHED OR
MADE AVAILABLE TO THE BUYER OR ITS REPRESENTATIVES, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR THE SELLER CLOSING CERTIFICATE. THE SELLERS (AND
THEIR AFFILIATES) SHALL NOT HAVE, OR BE SUBJECT TO, AND NO OTHER PERSON SHALL
HAVE, OR BE SUBJECT TO, ANY LIABILITY TO THE BUYER OR ANY OTHER PERSON RESULTING
FROM THE DISTRIBUTION TO THE BUYER OR ANY OF ITS REPRESENTATIVES, OR THE BUYER’S
OR ANY OF ITS REPRESENTATIVES’ USE OF, ANY SUCH INFORMATION, DOCUMENTS OR
MATERIALS MADE AVAILABLE TO THE BUYER OR ANY OF ITS REPRESENTATIVES IN RECORDS
STORED ON COMPUTER DISKS, IN CERTAIN “DATA SITES”, PROVIDED DURING MANAGEMENT
PRESENTATIONS OR IN ANY OTHER FORM IN EXPECTATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
(AS QUALIFIED BY THE DISCLOSURE SCHEDULES). THE BUYER ACKNOWLEDGES AND AGREES
THAT NEITHER THE BUYER NOR ANY OF ITS AFFILIATES OR REPRESENTATIVES HAS RELIED,
AND NONE OF SUCH PERSONS IS RELYING, OR WILL ASSERT THAT IT IS RELYING, UPON ANY
STATEMENT, WARRANTY OR REPRESENTATION (WHETHER WRITTEN OR ORAL) NOT EXPRESSLY
MADE IN THIS AGREEMENT (AS QUALIFIED BY THE DISCLOSURE SCHEDULES).
59
20762941.9

--------------------------------------------------------------------------------



q.Janesville Distribution. Notwithstanding any representations or warranties in
Article IV of this Agreement, Sellers (a) make no representation or warranty
hereunder that any Contract to which Janesville is a party did not terminate,
become modified, have payments or other obligations accelerate or specifically
require consent of another party due to the Janesville Distribution (but only to
the extent that the consequences of a direct change of control under such
Contract are different from the results of an indirect change of control under
such Contract), and the Disclosure Schedules shall be deemed to list such
Contracts as an exception to any representation or warranty in Article IV of
this Agreement that states to the contrary, (b) are not obligated to obtain any
Consents before, at or after Closing, or as a condition to Buyer’s Closing
obligations hereunder, relating to any such Contracts contemplated by Section
8.3(a), and (iii) shall not be obligated to indemnify the Buyer Indemnified
Parties hereunder against Losses arising from the failure to obtain any consent
to such Contracts contemplated by Section 8.3(a) arising solely due to the
Janesville Distribution.
Article IX.Termination
r.Termination Rights
. This Agreement may, by written notice given prior to or at the Closing, be
terminated:
19.by the Buyer if any of the conditions set forth in Section 3.2, above, have
not been satisfied as of the date that is ninety (90) calendar days (the
“Termination Date”) after the date of this Agreement or if satisfaction of any
such condition is or becomes impossible (other than through the failure of the
Buyer to comply with its obligations under this Agreement), and if the
applicable breach, failure or misrepresentation giving rise to the failure of
the conditions set forth in Section 3.2, above, to be satisfied is of a
character that is capable of being cured, such breach, failure or
misrepresentation has not been cured by the Sellers within fifteen (15) calendar
days after written notice thereof from the Buyer, and the Buyer has not waived
such condition;
20.by the Sellers if any of the conditions set forth in Section 3.3, above, have
not been satisfied as of the Termination Date or if satisfaction of any such
condition is or becomes impossible (other than through the failure of the
Sellers to comply with their obligations under this Agreement), and if the
applicable breach, failure or misrepresentation giving rise to the failure of
the conditions set forth in Section 3.3, above, to be satisfied is of the
character that is capable of being cured, such breach, failure or
misrepresentation has not been cured by the Buyer within fifteen (15) calendar
days after written notice thereof from the Sellers, and the Sellers have not
waived such condition; or
21.by the mutual written consent of the Buyer and the Sellers.
s.Consequences of Termination
. In the event of any permitted termination of this Agreement by a party under
Section 9.1, above, this Agreement shall become void and of no force and effect
and there shall be no liability or obligation on the part of any party hereto,
except under: (i) the last sentence of Section 6.1, (ii) Section 6.4(b), (iii)
Section 6.5 and (iv) Article XIII, which sentence, section and article, as the
case may be, shall survive the termination of this Agreement, and provided
further, that each party hereto shall remain liable to the other parties for any
liability arising out of a
60
20762941.9

--------------------------------------------------------------------------------



willful and intentional breach of this Agreement by such party prior to such
termination, in each case, subject to the limitations set forth in Article X.
Article X.Indemnification
t.Indemnification by the Sellers
. Subject to the limitations, conditions and restrictions set forth in this
Agreement, from and after the Closing, the Sellers shall, jointly and severally,
indemnify the Buyer and its Affiliates (including after the Closing, the Target
Companies) and each of their respective Representatives, successors and assigns
(which assigns, for the avoidance of doubt, shall in no event include any
insurers now existing or hereafter having rights or obligations under the
Representation and Warranty Insurance Policy) (collectively, the “Buyer
Indemnified Parties”) and hold each of them harmless from and against any and
all Losses of or against the Buyer Indemnified Parties resulting from, in
connection with or arising out of:
22.any breach of any warranty or representation made by the Sellers in Article
IV or in the Seller Closing Certificate, or the failure of any such
representation or warranty to be true and correct;
23.any breach or non-fulfillment of any covenant or other agreement made by the
Sellers in this Agreement;
24.any Excluded Liability; provided, that Losses relating to the Janesville
Acoustics Contract Issue are limited to those that are directly caused by the
existence of the Janesville Acoustics Contract Issue;
25.any Transaction Expenses; or
26.any Indemnified Taxes;
u.Indemnification by the Buyer
. Subject to the limitations, conditions and restrictions set forth in this
Agreement, from and after the Closing, the Buyer shall indemnify the Sellers and
each of their respective Affiliates (excluding, after the Closing, the Target
Companies) and each of their respective Representatives, successors and assigns
(collectively, the “Seller Indemnified Parties”) and hold each of them harmless
from and against any and all Losses of or against the Seller Indemnified Parties
resulting from, in connection with or arising out of:
27.any breach of any warranty or representation made by the Buyer in Article V
or in the Buyer Closing Certificate, or the failure of any such representation
or warranty to be true and correct;
28.any breach or non-fulfillment of any covenant or other agreement made by the
Buyer in this Agreement; or
61
20762941.9

--------------------------------------------------------------------------------



29.any Post-Closing Business Claim Liability.
v.Procedure Relative to Indemnification
.
30.In the event that any Person entitled to indemnification hereto shall claim
that it is entitled to be indemnified pursuant to the terms of this Article X,
such party (the “Claiming Party”) shall notify the party or parties against
which the claim is made (the “Indemnifying Party”) in writing of such claim (a
“Claim Notice”) promptly after the Claiming Party receives notice of any action,
Proceeding, demand, assessment, claim, loss, liability or damages that may
reasonably be expected to result in a claim for indemnification by the Claiming
Party against the Indemnifying Party; provided, that no delay on the part of the
Claiming Party in notifying the Indemnifying Party will relieve the Indemnifying
Party from any obligation under this Article X, except to the extent such delay
actually prejudices the Indemnifying Party. The Claim Notice shall specify in
reasonable detail the breach of warranty, representation, covenant or other
matter claimed by the Claiming Party and, to the extent practicable, the Losses
incurred by, or anticipated to be incurred by, the Claiming Party on account
thereof.
31.Subject to Section 10.3(d), the following provisions shall apply to claims of
the Claiming Party which are based upon a claim involving a third party (a
“Third Party Claim”) (including any form of Proceeding filed or instituted by
any Governmental Body, but excluding any Tax claim to the extent governed by
Section 11.3):
62
20762941.9

--------------------------------------------------------------------------------



v.The Indemnifying Party shall have the right, by written notice to Claiming
Party within sixty (60) calendar days from delivery of the Claim Notice and at
its sole cost and expense, to defend such Third Party Claim in its own name or,
if necessary, in the name of the Claiming Party, unless the Claiming Party
reasonably concludes, based on advice of counsel, that such Third Party Claim
(A) seeks non-monetary relief, (B) involves criminal or quasi-criminal
allegations, (C) relates to any material on-going relationship with the Claiming
Party’s employees, customers or suppliers, or other Persons having material
business relationships with the Claiming Party, (D) the Indemnifying Party is
failing to use reasonable efforts to diligently defend, (E) involves Losses that
are reasonably expected to exceed the maximum amount for which such Indemnifying
Party could be liable under this Article X, or (F) if Buyer is the Claiming
Party, the insurer has exercised a right to defend the Third Party Claim under
the Representation and Warranty Insurance Policy. If the Indemnifying Party
assumes the defense of the Third Party Claim, then the Claiming Party shall
cooperate with and make available to the Indemnifying Party such assistance
(including access to employees) and materials as may be reasonably requested of
the Claiming Party, and the Claiming Party shall have the right, at the Claiming
Party’s expense, to participate in the defense. The Indemnifying Party shall
have the right to settle and compromise such Third Party Claim only with the
consent of the Claiming Party (which consent shall not be unreasonably withheld,
conditioned or delayed) unless the following shall apply: (A) such settlement
provides the Claiming Party with a full release from such Third Party Claim; and
(B) the sole relief provided in such settlement is monetary damages that are
paid in full by the Indemnifying Party. If the Claiming Party fails to consent
to any settlement or compromise offer, then the Indemnifying Party may continue
to contest such claim and, in such event, the maximum liability of the
Indemnifying Party for such claim will not exceed such settlement or compromise
offer.
vi.In the event the Indemnifying Party shall notify the Claiming Party that the
Indemnifying Party does not assume the defense of a Third Party Claim, then the
Claiming Party shall have the right to conduct a defense against such Third
Party Claim and shall have the right to settle and compromise such Third Party
Claim without the consent of the Indemnifying Party.
32.To the extent that there is an inconsistency between this Section 10.3 and
Section 11.3 as it relates to a Tax matter, the provisions of Section 11.3 shall
govern.
33.The following procedures and limitations shall apply to the Mexico Concession
Liability, the Janesville Acoustics Contract Issue, and the Janesville Acoustics
Patent Assignment Issue (collectively, the “Special Procedure Items”):
vii.Sellers (and not the Buyer or the Target Companies, unless otherwise
required by Legal Requirement) shall have the right to defend, settle and
compromise all claims arising out of the Special Procedure Items, to discuss the
Special Procedure Items with Governmental Bodies and third parties, and to
resolve the Special Procedure Items; provided, that if a Janesville Acoustics
Contract Issue relates to a material customer or vendor to the Business, Motus
shall have the right to approve any resolution of such Janesville Acoustics
Contract Issue, which approval shall not be withheld unreasonably.
viii.Sellers shall keep Buyer and the Target Companies reasonably informed
regarding the status of the Special Procedure Items.
ix.Buyer shall (and shall cause the Target Companies to) provide reasonable
cooperation to the Sellers (at the Sellers’ expense) with respect to the Special
Procedure Items in an effort to mitigate any Losses relating to them.
63
20762941.9

--------------------------------------------------------------------------------



x.The Janesville Acoustics Patent Assignment Issue shall no longer be an
Excluded Liability hereunder once each of Messrs. Wyerman, Sargent and Zupan
execute patent assignments for the two applicable patents in the name of
“Janesville Acoustics, a Unit of Jason Incorporated.”
w.Limits on Indemnification.
34.With respect to the indemnification obligations of the Sellers under Section
10.1(a):
xi.Basket. Subject in all respects to Section 10.4(a)(iii), the Sellers shall
not be obligated to indemnify any Buyer Indemnified Party with respect to any
Losses pursuant to Section 10.1(a) unless and until the aggregate Losses of the
Buyer Indemnified Parties exceed, in the aggregate, Four Hundred Twenty-Five
Thousand Dollars (US $425,000), and then only to the extent such Losses exceed
such amount; provided, however, that the foregoing limitation shall not apply to
or otherwise limit the indemnification obligations of any Seller with respect to
any Losses of the Buyer Indemnified Parties resulting from, in connection with
or arising from any inaccuracy in or breach of any Selected Seller
Representation. With respect to any Losses arising out of a breach of
Section 4.8(a) relating to an item of Personal Property, if the replacement cost
of such Personal Property is less than Ten Thousand Dollars ($10,000), then such
Losses shall not be taken into account when calculating the remaining Basket,
and Sellers shall not have any obligation to compensate Buyer for any such
individual Loss which is less than Ten Thousand Dollars ($10,000). With respect
to any Losses arising out of (1) Section 10.1(c) relating to “Pending
Employment-Related Matters and Compliance Issues” as set forth on Schedule 1.2,
Sellers shall not have any obligation to compensate Buyer for any such Losses
unless and until the aggregate Losses of the Buyer Indemnified Parties exceed,
in the aggregate, One Hundred Thousand Dollars (US $100,000), and then only to
the extent such Losses exceed such amount, and (2) the Janesville Acoustics
Contract Issues, Sellers shall not have any obligation to compensate Buyer for
any such Losses unless and until the aggregate Losses of the Buyer Indemnified
Parties exceed, in the aggregate, One Hundred Thousand Dollars (US $100,000),
and then only to the extent such Losses exceed such amount.
64
20762941.9

--------------------------------------------------------------------------------



xii.Maximum Amount of Certain Indemnification. Subject in all respects to
Section 10.4(a)(iii), the Sellers shall not be obligated to indemnify any Buyer
Indemnified Party (A) with respect to any Losses pursuant to Section 10.1(a)
(other than resulting from, in connection with or arising from any inaccuracy in
or breach of any Selected Seller Representation) that exceed, in the aggregate,
the amount of the Indemnity Escrow Funds remaining in the Escrow Account at any
given time; (B) with respect to any Losses pursuant to Section 10.1(a) resulting
from, in connection with or arising from any inaccuracy in or breach of any
Selected Seller Representation that exceed, in the aggregate, the Final Adjusted
Purchase Price; and (C) with respect to any Losses relating to the Janesville
Acoustics Contract Issues that exceed, in the aggregate, Four Million Two
Hundred Fifty Thousand Dollars (US $4,250,000) (for the avoidance of doubt, this
cap shall have no evidentiary bearing on the actual Losses that may arise out of
the Janesville Acoustics Contract Issues).
xiii.Certain Exceptions. The limitations set forth in Section 10.4(a)(i) and
Section 10.4(a)(ii) shall not apply to or otherwise limit (A) the ability of
Buyer to recover any Losses under the Representation and Warranty Insurance
Policy, or (B) the indemnification obligations of any Seller with respect to any
Losses of the Buyer Indemnified Parties resulting from, in connection with or
arising from any Fraud by any Seller.
35.With respect to the indemnification obligations of the Buyer under Section
10.2(a):
xiv.Basket. Subject in all respects to Section 10.4(b)(iii), the Buyer shall not
be obligated to indemnify any Seller Indemnified Party with respect to any
Losses pursuant to Section 10.2(a), unless and until the aggregate Losses from
all claims with respect thereto exceed, in the aggregate, Four Hundred
Twenty-Five Thousand Dollars (US $425,000), and then only to the extent such
Losses exceed the such amount.
xv.Maximum Amount of Certain Indemnification. Subject in all respects to
Section 10.4(b)(iii), the Buyer shall not be obligated to indemnify any Seller
Indemnified Party with respect to Losses pursuant to Section 10.2(a) in excess,
in the aggregate, Nine Million Dollars ($9,000,000).
65
20762941.9

--------------------------------------------------------------------------------



xvi.Certain Exceptions. The limitations set forth in Section 10.4(b)(i) and
Section 10.4(b)(ii) shall not (A) apply to or otherwise limit the
indemnification obligations of Buyer with respect to any Losses of the Seller
Indemnified Parties resulting from, in connection with or arising from Fraud by
the Buyer New BV2, Buyer Minority Purchaser, Buyer US Newco or Motus, (B) the
breach by Buyer of one or more Selected Buyer Representations, or (C) apply to
any Losses incurred by Sellers as a direct or indirect result of a Buyer
(whether due to a Third-Party Claim or otherwise) or other Person (other than by
any Person claiming by, on behalf of or through Sellers or any of their
Affiliates, including any creditor or equity holder thereof) preventing Sellers
from receiving and/or retaining the entire Purchase Price required to be paid
hereunder; provided, that, for the avoidance of doubt, (1) this Section
10.4(b)(iii)(C) only relates to indemnification obligations of the Buyer under
Section 10.2(a), and (2) any amounts required to be paid by the Sellers pursuant
to Section 10.1 and any adjustments required to derive the Purchase Price under
Article II shall not be deemed to prevent Sellers from receiving or retaining
the entire Purchase Price.
36.Satisfaction of Indemnity; Escrow Amount; Sole Recourse. Subject to the other
limitations, conditions and restrictions of this Article X:
xvii.the indemnifiable Losses of the Buyer Indemnified Parties under
Section 10.1(a) (other than as a result of any inaccuracy in or breach of any
Specified Seller Representation or Fraud of any Seller) shall be satisfied (A)
first, during the period during which the Escrow Agreement remains in effect and
the Escrow Account includes any Indemnity Escrow Funds, from the Indemnity
Escrow Funds (if and to the extent funds are available) until the Indemnity
Escrow Funds have been exhausted, and then (B) second, to the extent that any
such obligation is not able to be satisfied in full from the Indemnity Escrow
Funds, from the Representation and Warranty Insurance Policy. The right to
indemnification to be satisfied from the Escrowed Funds and the Representation
and Warranty Insurance Policy as set forth in this Section 10.4(c)(i) shall be
the sole recourse, direct or indirect, of the Buyer Indemnified Parties for
indemnification pursuant to Section 10.1(a) (other than with respect to any
Specified Seller Representation or Fraud of any Seller).
xviii.the indemnifiable Losses of the Buyer Indemnified Parties under
Section 10.1(a) arising out of or relating to any inaccuracy in or breach of any
Specified Seller Representation shall be satisfied (A) first, by the Sellers
until any remaining retention under the Representation and Warranties Insurance
Policy has been satisfied, (B) second, from the Representation and Warranty
Insurance Policy until such Losses equal the policy limit, and (C) third, from
Sellers.
66
20762941.9

--------------------------------------------------------------------------------



37.Representation and Warranty Insurance. The Buyer intends to bind a buy-side
representation and warranty insurance policy for the benefit of the Buyer
Indemnified Parties, against the inaccuracies in or breach of the warranties and
representations made by the Sellers (the “Representation and Warranty Insurance
Policy”). The cost of the Representation and Warranty Insurance Policy
(including all premiums and excess lines taxes payable in connection therewith
and any fees or expenses incurred by any insurance broker or underwriting
insurance company in connection therewith) shall be borne by the Buyer. The
Buyer shall use commercially reasonable efforts to cause any Representation and
Warranty Insurance Policy to contain a waiver of subrogation clause pursuant to
which the insurer expressly waives any subrogation rights or any other claims
against the Sellers (or any Affiliate thereof) in connection with any claim made
by any Buyer Indemnified Party thereunder (except to the extent that a written
statement or other admission under oath or guilty plea or plea of no contest by
the Sellers, or a finding of fact, judgment or other ruling in any proceeding,
establishes that the Sellers committed Fraud (subject to the following proviso,
below) with respect to the warranties and representations contained herein or in
the Seller Closing Certificate), and the Buyer shall not, without the prior
written consent of Sellers, waive of any such subrogation clause or amend,
modify or delete of any such subrogation clause in any manner that is adverse to
Sellers; provided, that for purposes only of the subrogation provisions in the
Representation and Warranty Insurance Policy (including any subrogation claim
against Sellers in respect of Fraud that is brought by the insurers under the
Representation and Warranty Insurance Policy), the phrase in the definition of
“Fraud” herein that states “any person identified in the definition of
‘Knowledge of the Sellers’ or ‘Knowledge of the Buyer’, as applicable, had
actual knowledge” shall be replaced with “any Seller or any Buyer, as
applicable, had actual knowledge.” The coverages provided under the
Representation and Warranty Insurance Policy have been made at the sole
election, determination and discretion of the Buyer on its behalf and on behalf
of the Buyer Indemnified Parties, at their own risk, and the Seller shall have
no obligation or liability with respect thereto, including with respect to any
adequacy of coverage.
67
20762941.9

--------------------------------------------------------------------------------



38.Survival. Each of the warranties and representations of the Sellers and the
Buyer contained in this Agreement shall survive the Closing until the first
anniversary of the Closing Date; provided, however, that (i) the Selected Seller
Representations and the Selected Buyer Representations shall survive the Closing
until the three (3) year anniversary of the Closing Date, and thereafter shall
terminate, and (ii) the representations and warranties set forth in the last
sentence of Section 4.8(a) shall survive for one hundred eighty (180) days after
Closing, and thereafter shall terminate. All of the covenants and agreements of
the Sellers and the Buyer contained in this Agreement shall survive the Closing
in accordance with their terms (or if no such term is stated, the applicable
statute of limitations) plus ninety (90) days, except that (i) the
indemnification obligations of the Sellers under Section 10.1(c) shall survive
indefinitely, (ii) the indemnification obligations of the Sellers under Section
10.1(d) and of the Buyer under Section 10.2(c) shall survive the Closing until
the third anniversary of the Closing Date, (iii) the indemnification obligations
of the Sellers under Section 10.1(e) shall survive until the earlier of the
seventh (7th) anniversary of the Closing Date and the expiration of the
applicable statute of limitations relating to the applicable Indemnified Taxes,
and (iv) the indemnification obligations relating to a breach of the second
sentence of Section 6.9 shall survive for one hundred eighty (180) days after
Closing, and thereafter shall terminate. Any claim for indemnification hereunder
which is made in writing prior to the expiration of the applicable survival
period, and the rights of indemnity with respect thereto, shall survive such
expiration until resolved or judicially determined and any claim for
indemnification not submitted in writing to the Indemnifying Party prior to the
expiration of the applicable survival period shall be deemed to have been waived
and shall be absolutely and forever barred and unenforceable, null and void, and
of no force or effect whatsoever, and the Indemnifying Party shall have no
further liability with respect thereto.
39.Losses Net of Insurance and Tax Benefits. With respect to any matter covered
by this Article X, the Claiming Party shall use commercially reasonable efforts
to seek to recover all amounts to which such Claiming Party may be entitled with
respect to any Losses under all applicable insurance policies (including the
Representation and Warranty Insurance Policy) or from third-parties who may
otherwise be responsible therefor, in each case, consistent subject to the terms
and conditions set forth in this Article X. All Losses shall be calculated net
of any insurance proceeds or other amounts from third-parties, in each case,
actually received by the Claiming Party (net of any deductible amounts and
reasonable out-of-pocket expenses and costs of collection). In addition, the
amounts for which an Indemnifying Party shall be liable under this Article X
shall be net of any Tax benefit actually realized by the Claiming Party in the
Tax year or immediately succeeding Tax year of the facts and circumstances
giving rise to the liability of the Indemnifying Party. To the extent that any
such insurance proceeds or other amounts are collected by the Claiming Party in
respect of any Losses previously paid by the Indemnifying Party, the Claiming
Party shall reimburse the Indemnifying Party for any and all Losses paid by the
Indemnifying Party to the Claiming Party pursuant to this Article X.
40.Taxes. Notwithstanding anything contained in this Agreement to the contrary,
the Buyer Indemnified Parties shall not be entitled to recover for any breach of
this Agreement for any Tax accounting or filing position taken by any Target
Company or the Buyer (or any Affiliate thereof) for a period (or portion
thereof) beginning on or after the Closing.
41.Materiality. Notwithstanding anything to the contrary contained in this
Agreement, for purposes of (i) determining the failure of any representations or
warranties to be true and correct and (ii) calculating Losses under this
Agreement, this Agreement shall be interpreted without giving effect to any
limitations or qualifications as to “materiality” (including the word
“material,” “Material Adverse Effect,” “materially,” “immaterial,” “material
adverse change” or similar qualifiers); provided, that (y) clause (i) of this
Section 10.4(h) shall not apply to Sections 4.12(a), 4.12(b), 4.12(c) or the
first sentence of Section 4.17, and (z) neither clause (i) nor (ii) of this
Section 10.4(h) shall apply to the term “Material Contract”. For purposes of
clarification, the “double materiality scrape” set forth in the preceding
sentence of this Section 10.4(h) shall not apply to any dollar thresholds or
references to U.S. GAAP or Mexico NIFs, as applicable, contained in any
representations and warranties set forth in this Agreement.
68
20762941.9

--------------------------------------------------------------------------------



42.Release of Remaining Indemnity Escrow Amount. On the first Business Day after
the first anniversary of the Closing, all Indemnity Escrow Funds in the Escrow
Account that are not being properly reserved by the Escrow Agent pursuant to a
Claim Notice received by the Escrow Agent prior to such first anniversary, shall
be released to JI, and the parties shall jointly direct the Escrow Agent to
release such Indemnity Escrow Funds pursuant to the procedures set forth in the
Escrow Agreement.
43.Independent Remedies. For the avoidance of doubt, if a Loss is subject to
indemnification under more than one of subsections (a) – (e) of Section 10.1,
then Buyer may elect to recover its Losses under any one of more of the
subsections for which indemnification is available.
x.No Duplication of Losses
. Notwithstanding anything contained in this Agreement to the contrary, no
Claiming Party shall be entitled to recover duplicate Losses for indemnification
claims under or with respect to any provision of this Article X (a) if a claim
for indemnification with respect to such Losses has already been made, claimed
or asserted under or with respect to another provision of this Agreement, (b) if
the Claiming Party has been credited for such Losses in connection with the
calculation of the Final Adjusted Purchase Price, or (c) to the extent the
Claiming Party has been credited for such Losses in connection with the EBITDA
adjustments expressly set forth on Schedule 10.5 that were used to calculate the
Base Purchase Price.
y.Mitigation
. No party shall be entitled to indemnification hereunder for the amount of
Losses in excess of the amount of such Losses which would have been incurred but
for the failure of such party to take commercially reasonable actions to
mitigate such Losses upon becoming aware of any claim, assuming such mitigation
is reasonably available.
z.Sole Remedy
. From and after the Closing, the Buyer Indemnified Parties’ and the Seller
Indemnified Parties’ sole remedy for any and all claims arising out of this
Agreement shall be the indemnity and remedies set forth in this Article X;
provided, however, the foregoing shall not apply to (i) any injunctive or other
equitable relief to which a party may be entitled pursuant to Section 6.10,
Section 7.6(e) or Section 13.3, (ii) the Buyer’s obligations under Section
6.4(c), (iii) the rights of the parties with respect to the determination of the
Final Adjusted Purchase Price in accordance with Section 2.4, or (iv) Fraud on
the part of Buyer or Seller.
Article XI.Tax Matters
aa.Tax Returns
.
69
20762941.9

--------------------------------------------------------------------------------



44.The Sellers, at their sole cost and expense, shall prepare or cause to be
prepared, and shall timely file or cause to be filed, (A) all income Tax Returns
for the Target Companies for all Pre-Closing Tax Periods (for the avoidance of
doubt, the Buyer shall prepare or cause to be prepared, and shall timely file or
cause to be filed, all income Tax Returns for the Target Companies for all
periods beginning on or after the Closing Date), and (B) all Tax Returns for the
Target Companies (after taking into account all appropriate extensions) due on
or prior to the Closing Date (the “Seller Prepared Returns”). All Seller
Prepared Returns shall be prepared on a basis consistent with the past practices
of the Target Companies, to the extent consistent with applicable Legal
Requirements. The Sellers shall timely pay any Taxes due in respect of any such
Seller Prepared Returns, except to the extent reflected in the Final Closing
Working Capital Amount and/or Final Closing Indebtedness.
45.The Buyer shall prepare or cause to be prepared, and shall timely file or
cause to be filed, all Tax Returns for the Target Companies that are not Seller
Prepared Returns (“Buyer Prepared Returns”). Each Buyer Prepared Return that is
an income Tax Return for a Straddle Period shall be submitted to the Sellers for
Sellers’ review and approval at least forty-five (45) calendar days prior to the
applicable filing due date. Following receipt of its copy of each such Buyer
Prepared Return, the Sellers shall have a period of thirty (30) calendar days to
provide the Buyer with a statement of any disputed items with respect to such
Return. In the event that the Sellers and the Buyer are unable to reach an
agreement with respect to any disputed items within a period of five (5)
Business Days after the Buyer’s receipt of such statement, all such disputed
items shall be submitted to the Independent Accounting Firm for final resolution
prior to the applicable filing due date. The Buyer will prepare all Buyer
Prepared Returns on a basis consistent with past practices of the Target
Companies, unless otherwise required by applicable Legal Requirements. No
failure or delay of the Buyer in providing Buyer Prepared Returns for the
Sellers to review shall reduce or otherwise affect the obligations or
liabilities of Sellers pursuant to this Agreement except to the extent the
Sellers are actually prejudiced by such delay or failure.
46.For purposes of this Agreement, in the case of any Taxes of the Target
Companies that are allocable with respect to a Straddle Period, the portion of
any such Taxes that are attributable to the pre-Closing portion of such Straddle
Period shall: (i) in the case of Taxes that are based on or measured by income,
receipts, employment, payroll, sales, use, or other similar Taxes (including
income realized from a Flow-Thru Entity), be deemed equal to the amount that
would be payable if the Tax year or period ended on the end of the Closing Date;
and (ii) in the case of any other Taxes not described in clause (i), be deemed
the amount of such Taxes for the entire Straddle Period multiplied by a
fraction, the numerator of which is the number of days in the portion of the
Straddle Period ending on the Closing Date, and the denominator of which is the
number of days in the entire Straddle Period. For purposes of clause (i) of the
preceding sentence, any exemption, deduction, credit or other item (including
amortization, depreciation, and the effect of any graduated rates of Tax) that
is calculated on an annual basis shall be allocated to the portion of the
Straddle Period ending on the Closing Date on a pro rata basis determined by
multiplying the total amount of such item allocated to the Straddle Period times
a fraction, the numerator of which is the number of days in the portion of the
Straddle Period ending on the Closing Date and the denominator of which is the
number of days in the entire Straddle Period.
70
20762941.9

--------------------------------------------------------------------------------



ab.Certain Taxes
. The Buyer shall pay all Transfer Taxes. Buyer and Sellers shall cooperate in
timely making all Returns, reports and forms as may be required to comply with
the provisions of applicable Legal Requirements in connection with the payment
of any such Transfer Taxes, and Buyer and Sellers shall cooperate in good faith
to minimize, to the fullest extent possible, the amount of any Transfer Taxes
payable in connection with the transactions contemplated by this Agreement.
ac.Tax Claims
. In the event that, after the Closing Date, the Buyer, any Target Company or
any of their respective Affiliates, receives any oral or written communication
regarding any pending or threatened examination, audit, claim, adjustment or
other Proceeding for which the Sellers (or any Affiliate thereof) could have
liability under this Agreement or as a matter of law for Taxes for any
Pre-Closing Tax Period or Straddle Period (each, a “Tax Claim”), the Buyer will,
within ten (10) calendar days, notify the Sellers in writing thereof. No failure
or delay of Buyer in the performance of the foregoing shall reduce or otherwise
affect the obligations or liabilities of the Sellers pursuant to this Agreement,
except to the extent the Sellers are actually prejudiced by such failure or
delay. Buyer shall control, or cause the applicable Target Company to control,
the conduct of any Tax Claim; provided, that Sellers or their designees shall be
entitled, at Sellers’ sole expense, to control the contest of any Tax Claim
relating solely to a Pre-Closing Tax Period (including any Mexico Tax Matters)
and shall have the right to participate, at Sellers’ sole expense, in any Tax
Claim related to a Straddle Period. If the Sellers control a Tax Claim, (A) the
Sellers shall not settle or otherwise resolve such Tax Claim without the prior
written permission of the Buyer (which permission shall not be unreasonably
withheld, delayed, or conditioned), and (B) the Sellers will keep the Buyer
reasonably informed with respect to the commencement, status and nature of any
Tax Claim controlled by the Sellers, including the status of any settlement
negotiations. If the Buyer controls a Tax Claim that relates to a liability of
Sellers under applicable Legal Requirement or this Agreement, (A) the Buyer
shall not settle or otherwise resolve such Tax Claim without the prior written
permission of the Sellers (which permission shall not be unreasonably withheld,
delayed, or conditioned), and (B) the Buyer will keep the Sellers reasonably
informed with respect to the commencement, status and nature of any Tax Claim
controlled by the Buyer, including the status of any settlement negotiations.
The Buyer, its Affiliates and Sellers will cooperate in good faith in handling
any Tax Claim, including by providing, or causing to be provided, all necessary
authorizations, including powers of attorney, to control any Tax Claim.
ad.Adjustment to Purchase Price
. Each party hereto shall, including retroactively, treat all payments made
pursuant to this Agreement after the Closing, if any, as adjustments to the
final Base Purchase Price paid for the Janesville Securities for Tax purposes to
the extent permitted by applicable Legal Requirement. The Janesville Mexico
Securities Purchase Price and the Servicios Purchase Price shall not be adjusted
after the Closing.
71
20762941.9

--------------------------------------------------------------------------------



ae.Prohibited Actions
. Without the prior written consent of the Sellers (which shall not be
unreasonably delayed, withhold or conditioned, the Buyer shall not, nor shall it
permit any Affiliate (including any Target Company), to: (a) file, re-file,
supplement, or amend any Return of any Target Company for any Pre-Closing Tax
Period or Straddle Period, or (b) file any voluntary disclosure agreement,
participate in any arrangement similar to a voluntary disclosure agreement, or
voluntarily approach any taxing authority regarding any Taxes or Returns of any
Target Company for any Pre-Closing Tax Period or Straddle Period. Except as
otherwise provided in Section 11.11, Buyer shall not make any election under
Section 338 of the Code (or any similar provision of federal, state, local, or
foreign Tax Law) with respect to the transactions contemplated hereby.
af.Refunds
72
20762941.9

--------------------------------------------------------------------------------



ag.. The Sellers shall be entitled to any refunds received for, as well as any
offsets, credits or Tax reductions in lieu of refunds applicable to, federal,
state, local or foreign Taxes paid for any Pre-Closing Tax Period of the Target
Companies, along with any interest and/or inflationary indexing paid with
respect thereto by the relevant Tax authority (any such Tax refund, a “Tax
Refund”). The Buyer shall promptly pay to Sellers the amount of any Tax Refunds
(without interest or any inflationary indexing payment other than interest or
any inflationary indexing payment received from a Governmental Body) that are
received by the Buyer, any Target Company or any of their respective Affiliates
after the Closing Date, whether by offset, credit, receipt of payment or
otherwise, net of (i) any Taxes imposed on Buyer or any Target Company as a
result of receiving such Tax Refund), and (ii) any reasonable expenses that the
Buyer, any Target Company or any of their respective Affiliates incur (or has or
will incur) with respect to such Tax Refund. In the case of any Straddle Period,
the amount of Tax Refunds to which the Sellers are entitled shall be determined
in the same manner as if the relevant Tax period ended or began at the Closing.
The Buyer shall, and shall cause the Target Companies to, promptly execute such
documents, take commercially reasonable additional actions and otherwise
reasonably cooperate as may be necessary for the Buyer and the Target Companies
to perfect their rights in and obtain all Tax Refunds contemplated in this
Section 11.6. Buyer shall not, and shall not permit any Target Company or any of
their respective Affiliates to, forfeit, fail to collect or otherwise minimize
or delay any Tax Refund, whether through any election to carry forward a net
operating loss, failure to carry back a net operating loss, or otherwise. The
Buyer shall, and after the Closing shall cause the Target Companies to, provide
the Sellers with such assistance or access to Records or information as may be
reasonably requested in connection with the review of any Return, including the
filing of any claim for refund for a Pre-Closing Tax Period or Straddle Period,
for the purpose of determining the amounts payable pursuant to this
Section 11.6. Any Tax liabilities included in the Final Pre-ET Working Capital
Amount or Indebtedness, to the extent not actually paid to the relevant Tax
authority, shall be treated as a Tax Refund to which this Section 11.6 applies.
Nothing in this Section 11.6 shall require that the Buyer make any payment with
respect to any refund for a Tax (and such refunds shall be for the benefit of
the Buyer, the Target Company or any of their respective Affiliates) that is
with respect to (A) any refund of Tax that is the result of the carrying back of
any net operating loss or other Tax attribute or Tax credit incurred solely
after the Closing Date or (B) any Tax Refund that is specifically reflected in
the Final Closing Working Capital Amount or Final Closing Indebtedness.
a.Post-Closing Tax Filings
. The Buyer acknowledges and agrees that it is responsible for making its own
determinations with respect to Tax filings post-Closing and it shall not rely on
the pre-Closing practices of the Sellers or any Target Company with respect to
such filings.
b.Transaction Deductions
. The Buyer and the Sellers shall each be allocated the income Tax deduction
attributable to any Transaction Expense for which each party bears the economic
detriment. For purposes of clarity, any income Tax deduction attributable to a
Transaction Bonus shall be reflected in the Pre-Closing Tax Periods and shall
not be deducted by the Buyer or any Affiliate thereof, including any Target
Company after the Closing.
c.Conduct Prior to Closing. From the date hereof until the Closing Date,
without the prior written consent of the Buyer, which shall not be unreasonably
withheld, conditioned, or delayed, the Sellers shall not permit any Target
Company to (A) incur any material Taxes outside of the ordinary course of
business; (B) change of any material method of accounting of any Target Company
for Tax purposes outside the ordinary course of business; (C) enter into any
agreement with any Governmental Body (including a “closing agreement” under
Section 7121 of the Code) with respect to any material Tax or Returns of any
Target Company; (D) surrender a right of any Target Company to a material Tax
refund; (E) change an accounting period of any Target Company with respect to
any material Tax; (F) file an amended material Tax Return outside the ordinary
course of business; (G) change or revoke any material election with respect to
Taxes outside the ordinary course of business; (H) make any material election
with respect to Taxes that is inconsistent with past practices; or (I) enter
into any agreement to extend or waive the applicable statute of limitations with
respect to any material Taxes.
73
20762941.9

--------------------------------------------------------------------------------



d.Tax Treatment; Purchase Price Allocation. Buyer and Sellers agree that the
purchases of the JO Securities and the Janesville Securities are each intended
for U.S. federal income tax purposes to be treated as the purchases of the
assets of JO and Janesville, respectively. With respect to the purchase of the
JO Securities, the entire purchase price allocable to the JO Securities shall be
allocated to the Majority Janesville Mexico Securities. With respect to the
purchase of the Janesville Securities, within sixty (60) days of the final
determination of the Final Pre-ET Working Capital Amount, Buyer shall provide to
Sellers a schedule allocating the Base Purchase Price among the assets of
Janesville for review and approval by Sellers, which shall be prepared in
accordance with the applicable provisions of the Code and the methodologies set
forth on Exhibit 11.10. Following receipt thereof, Sellers shall have a period
of twenty (20) days to provide Buyer with a statement of any disputed items with
respect to such allocation. In the event Sellers provide such statement and
Sellers and Buyer are unable to reach agreement with respect to any disputed
items within a period of twenty (20) days after Buyer’s receipt of such
statement, all such disputed items shall be submitted to the Independent
Accounting Firm for final resolution, and the Buyer shall pay all fees in
connection therewith owed to the Independent Accounting Firm. The allocation
ultimately agreed upon by Buyer and Sellers under this Section 11.10 shall be
referred to herein as the “Janesville Purchase Price Allocation Schedule”. The
parties hereto shall make appropriate adjustments to the Janesville Purchase
Price Allocation Schedule to reflect changes in the Base Purchase Price. The
parties hereto agree for all Tax reporting purposes to report the transactions
contemplated by this Agreement in accordance with the allocations in Section 2.1
and this Section 11.10 and the Janesville Purchase Price Allocation Schedule, as
adjusted pursuant to the preceding sentence, and to not take any position during
the course of any audit or other proceeding inconsistent with such allocations
and schedule unless required by a determination of the applicable Governmental
Body that is final.
e.Tax Elections. If and when requested by the Seller in writing, (i) the Buyer
shall make timely and effective election(s) under Section 338(g) of the Code
with respect to its acquisition of Janesville Mexico, Servicios, or both, and/or
(ii) the parties hereto shall mutually cooperate with one another and sign such
documents that are necessary to cause timely and effective election(s) to be
filed pursuant to Section 1.245A-5T(e)(3)(i) of the Treasury Regulations to
close the taxable years of Janesville Mexico and Servicios, or both on the end
of the Closing Date for U.S. federal income tax purposes.
Article XII.Definitions
“Accounting Principles” has the meaning set forth in Section 2.2(b).
“Adjustment Escrow Amount” means an amount equal to US $250,000.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Affiliated Group” means a group of Persons that elects, is required to, or
otherwise files a Return or pays a Tax as an affiliated group, consolidated
group, combined group, unitary group, or other group recognized by applicable
Tax law.
“Agreement” means this Purchase Agreement (including the Disclosure Schedules
and exhibits hereto), as the same may be amended or modified from time to time.
“Alternative Transaction” means any (a) purchase, sale, license or other
disposition of any portion of the business, assets, rights or properties of
Target Companies or the Business (other than sales of inventory in the ordinary
course and dispositions of obsolete or worn out equipment in the ordinary
course), (b) purchase, issuance, sale or other disposition of any Capital Stock
or other securities of any Target Company, or (3) merger, acquisition,
consolidation or
74
20762941.9

--------------------------------------------------------------------------------



similar business combination transaction involving any Target Company or the
Business and any other Person (other than Buyer and its Affiliates).
“Ancillary Agreements” means, with respect to any party, the agreements,
documents and instruments to be executed and delivered by such party pursuant to
this Agreement.
“Anti-Corruption Laws” means applicable laws related to corruption and bribery,
including the U.S. Foreign Corrupt Practices Act of 1977, as amended, the
Mexican General Law of Administrative Liability (Ley General de
Responsabilidades Administrativas), as amended, or any law that prohibits
bribery, corruption, fraud, or other improper payments.
“Atlas Capital II” means Atlas Capital Resources II LP, a Delaware limited
partnership.
“Atlas Capital II (P)” means Atlas Capital Resources II (P) LP, a Delaware
limited partnership.
“Balance Sheet” means the consolidated balance sheet of the Business for the six
(6) month period ended on the Balance Sheet Date.
“Balance Sheet Date” means June 28, 2019.
“Base Purchase Price” has the meaning set forth in Section 2.1.
“Business” has the meaning set forth in the Recitals.
“Business Day” means a day other than a Saturday, Sunday or other day on which
state-chartered commercial banks located in Milwaukee, Wisconsin or New York,
New York are authorized or required by law to close.
“Business Employee” means those employees of the Target Companies, the Sellers,
or any Affiliates of the Sellers who primarily provide services to the Business.
For the avoidance of doubt, “Business Employee” shall not include any employee
of Servicios who does not provide services primarily for the benefit of the
Business, JO, Janesville and/or Janesville Mexico.
“Buyer” has the meaning set forth in the preface to this Agreement.
“Buyer 401(k) Plan” has the meaning set forth in Section 7.2(j).
“Buyer Closing Certificate” has the meaning set forth in Section 3.3(c).
“Buyer Indemnified Parties” has the meaning set forth in Section 10.1.
“Buyer Material Adverse Effect” means any Event that has a material and adverse
effect on the ability of Buyer to consummate the transactions contemplated
hereby.
“Buyer Minority Purchaser” has the meaning set forth in the preface to this
Agreement.
“Buyer New BV2” has the meaning set forth in the preface to this Agreement.

75
20762941.9

--------------------------------------------------------------------------------



“Buyer Prepared Returns” has the meaning set forth in Section 11.1(b).
“Buyer US Newco” has the meaning set forth in the preface to this Agreement.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (other than phantom stock), however designated, of capital stock of
a corporation and any and all ownership interests in a Person (other than a
corporation), including membership interests, units, partnership interests and
joint venture interests, as applicable.
“Cash” means, with respect to the Target Companies, as of any date and time, the
aggregate amount of cash and bank deposits as reflected in the bank and money
market account statements of the Target Companies (or those maintained by any
Seller (or any Affiliate thereof) for the benefit of a Target Company), and
shall include money market funds, money market instruments and any demand
deposits. For the avoidance of doubt, for purposes of computing the U.S. Cash
Amount, the Mexico Cash Amount, the Estimated Adjusted Purchase Price and the
Final Adjusted Purchase Price, Cash shall (i) be calculated net of issued but
uncleared checks, drafts and wire transfers, (ii) include checks and drafts
received by any Target Company (and/or any Seller (and/or any Affiliate thereof)
for the benefit of the Target Companies) or cash deposits in transit to the
accounts of any Target Company (and/or any Seller (and/or any Affiliate thereof)
for the benefit of any Target Company), and (iii) be calculated net of overdrawn
accounts.
“Claim Notice” has the meaning set forth in Section 10.3(a).
“Claiming Party” has the meaning set forth in Section 10.3(a).
“Claims” has the meaning set forth in Section 7.8.
“Closing” means the consummation of the purchase and sale of the JO Securities,
the Janesville Mexico Securities and the Servicios Securities and the other
transactions as contemplated by this Agreement.
“Closing Date” means the date on which the Closing occurs.
“Closing Indebtedness” means the aggregate amount of Indebtedness of the Target
Companies and Business outstanding as of the Closing Date. For the avoidance of
doubt, Closing Indebtedness shall not include (i) any Indebtedness incurred on
the Closing Date by or at the direction of the Buyer or any Affiliate thereof,
or (ii) any Excluded Liabilities.
“Closing Transaction Expenses” means the amount of Transaction Expenses at and
as of the Closing, without giving effect to the Closing, but shall not include
the RSU and Cash Bonus Awards (as defined and listed on Schedule 6.7).
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
law.
“Competing Business” has the meaning set forth in Section 7.6(a).

76
20762941.9

--------------------------------------------------------------------------------



“Confidential Information” shall mean information of or relating to the
businesses and operations of the Target Companies and Business, including the
following: (i) all information and records concerning products or services
provided to customers; (ii) all information concerning pricing and cost
policies, the prices charged to customers, the volume or orders of customers and
other information concerning the transactions with, customers or proposed
customers; (iii) customer lists; (iv) financial information; (v) information
concerning salaries or wages paid to, the work records of and other personnel
information relative to, Business Employees; (vi) information concerning the
marketing programs or strategies; and (vii) confidential information of other
Persons which the Target Companies are required to maintain in confidence. The
term “Confidential Information” shall not include information which is or
becomes generally available to and known by the public without any violation by
the party disclosing such information of a contractual, legal or fiduciary
obligation to the Target Companies.
“Confidentiality Agreement” has the meaning set forth in Section 6.1.
“Consents” and “Consents” means agreements from the parties to those Material
Contracts which by their terms terminate, are modified, have payments or other
obligations which may be accelerated or specifically require consent of another
party upon a change of control of JO, Janesville Mexico and/or Servicios or the
disposition of any such entity by the Sellers, consenting to the change of
control or the disposition by the Sellers contemplated under this Agreement.
“Consolidated Financial Statements” has the meaning set forth in Section
4.12(a).
“Contract” means any written or oral agreement, contract, obligation,
commitment, promise, arrangement, understanding or undertaking that is legally
binding.
“Counsel” has the meaning set forth in Section 13.12.
“Credit Agreements” means, collectively, the First and Second Lien Credit
Agreements, dated as of June 30, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time), among JI (as
the borrower), the other guarantors (as identified therein) party thereto from
time to time, The Bank of New York Mellon, as successor Administrative Agent to
Deutsche Bank AG New York Branch, each lender from time to time party thereto,
Deutsche Bank AG New York Branch, as L/C issuer, Deutsche Bank AG New York
Branch, as Swing Line Lender and the other agents named therein.
“Current Assets” means the asset categories of the Business listed as “Current
Assets” on Exhibit 2.2 attached hereto.
“Current Liabilities” means the liability categories of the Business listed as
“Current Liabilities” on Exhibit 2.2 attached hereto.

77
20762941.9

--------------------------------------------------------------------------------



“Disclosure Schedules” means the schedules delivered by the Sellers in
connection with the execution and delivery of this Agreement and collectively
labeled the “Disclosure Schedules,” as more fully described in Article VIII.
“Dollars” or “US$” means United States dollars, the legal currency in the United
States of America.
“Effective Time” shall mean 12:01 a.m. local time in Milwaukee, Wisconsin on the
Closing Date.
“Eligible Business Employees” has the meaning set forth in Section 7.2(j).
“Employee Plan” means (i) each “employee benefit plan” as defined in Section
3(3) of ERISA, including each “pension” plan within the meaning of Section 3(2)
of ERISA (determined without regard to whether such plan is subject to ERISA);
and (ii) each “welfare” plan (within the meaning of Section 3(1) of ERISA
(determined without regard to whether such plan is subject to ERISA), and (iii)
each other retirement, disability, vacation, leave of absence, bonus, incentive
compensation, deferred compensation, change in control, equity, phantom equity,
severance, fringe benefit, health, welfare, change-in-control, disability or
other similar plan, program, policy, agreement or other arrangement, in each
case, (A) that is currently maintained, contributed to or required to be
contributed to by any Target Company, (B) that is sponsored by any Target
Company for the benefit of current or former Business Employees, directors,
officers, or independent contractors of one or more of the Target Companies, (C)
that is currently maintained, contributed to or required to be contributed to by
the Sellers or any of their Affiliates (excluding any Target Company) for the
benefit of any current or former Business Employee or any current or former
director, officer or independent contractor related to the Business, or (D) with
respect to which any Target Company has any liability. Notwithstanding the
foregoing, the Employee Plans shall not include any Foreign Benefit Plan.
“Employee Retention Bonus Letter Agreements” means, collectively, (i) that
certain Employee Retention Bonus Letter Agreement by and between Srivas Prasad
and JI dated March 13, 2019, (ii) that certain Employee Retention Bonus Letter
Agreement by and between Ken Ostrander and JI dated March 5, 2019, (iii) that
certain Employee Retention Bonus Letter Agreement by and between Fred
Rheinlander and JI dated March 5, 2019, (iv) that certain Employee Retention
Bonus Letter Agreement by and between John Berghammer and JI dated March 5,
2019, and (v) that certain Employee Retention Bonus Letter Agreement by and
between Matt Oberski and JI dated March 5, 2019.
“Employee Savings Plan” has the meaning set forth in Section 4.16(j).
“Enforceable” means, with respect to any Contract of any Person, that such
Contract is a legal, valid and binding obligation of such Person, and is
enforceable against such Person in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other law affecting creditors’ rights generally and general
principles of equity (whether considered in a Proceeding at law or in equity).

78
20762941.9

--------------------------------------------------------------------------------



“Environmental Claim” means any written notice, written demand, written notice
of citizen suit, written notice of “potential responsible party” liability,
information request, Proceeding or Order arising (i) pursuant to, or in
connection with, the violation or alleged violation of or liability or alleged
liability arising under any Environmental Law or Environmental Permit, or (ii)
from any use, manufacture, marketing, distribution, sale, presence, generation,
treatment, storage, disposal, arrangement for the transportation or disposal,
recycling, release, exposure to, abatement, investigation, monitoring, removal,
remedial, corrective or other response action in connection with Hazardous
Substances or Environmental Law.
“Environmental Law” means any applicable Legal Requirement pertaining to the
protection of natural resources, the environment or worker health and safety (as
it relates to exposure to a Hazardous Substance), or the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, the arrangement of any transportation, treatment, recycling or
disposal, release of, or exposure to, Hazardous Substance, including the General
Law of Ecological Balance and Environmental Protection and its regulations (Ley
General de Equilibrio Ecológico y Protección al Ambiente), the Mexican local and
municipal Legal Requirements corresponding to the jurisdictions where the Mexico
plants are located; the General Law for Prevention and Comprehensive Management
of Wastes and its regulations (Ley General para la Prevención y Gestión Integral
de los Residuos); the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, codified at 42 U.S.C. 9601 et seq., as amended by the
Superfund Amendments and Reauthorization Act of 1986; the Solid Waste Disposal
Act, codified at 42 U.S.C. 6901 et seq., as amended by the Resource Conservation
and Recovery Act of 1976 and the Hazardous and Solid Waste Amendment of 1984;
the Toxic Substances Control Act of 1976, codified at 15 U.S.C. 2601 et seq.,
the Federal Water Pollution Control Act, as amended by the Clean Water Act of
1977, codified at 33 U.S.C. 1251 et seq.; the Clean Air Act of 1966, codified at
42 U.S.C. 741 et seq.; the Hazardous Materials Transportation Act, codified at
49, U.S.C. 651 et seq.; the Oil Pollution Act of 1990, codified at 33 U.S.C.
2701 et seq.; the Emergency Planning and Community Right-To-Know Act of 1986,
codified at 42 U.S.C. 11001, et seq.; the National Environmental Policy Act of
1969, codified at 42 U.S.C. 4321, et seq.; the Safe Drinking Water Act of 1974,
codified at 42 U.S.C. 300(f), et seq., or any similar, implementing or successor
law in effect as of the Closing Date.
“Environmental Permit” is any approval, permit, registration, certification,
license, clearance or consent required to be obtained from any Governmental Body
pursuant to Environmental Law.
“Equity Commitment Letters” means those certain letter agreements executed by
each of Atlas Capital II and Atlas Capital II (P) and delivered to the Buyer on
the date of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law or regulation, and the rules and regulations promulgated
thereunder.
“ERISA Affiliate” means any trade or business, whether or not incorporated,
which is treated as a single employer with the Target Companies pursuant to
Subsections (b), (c), (m) or (o) of Section 414 of the Code.

79
20762941.9

--------------------------------------------------------------------------------



“Escrow Account” means the escrow account established pursuant to the Escrow
Agreement to receive at Closing the Adjustment Escrow Amount, the Indemnity
Escrow Amount and the Program Escrow Amount.
“Escrow Agent” means JPMorgan Chase Bank, N.A.
“Escrow Agreement” means an escrow agreement among Motus, JI and the Escrow
Agent in a customary form used by the Escrow Agent with reasonable modifications
requested by JI and Motus using their reasonable discretion and accepted by the
Escrow Agent, pursuant to which the Escrowed Funds will be administered by the
Escrow Agent; provided, that the Escrow Agreement shall provide that Escrowed
Funds may only be released from the Escrow Account by joint written direction of
JI and Motus or pursuant to a final Order.
“Escrow Amount” means an amount equal to the Adjustment Escrow Amount, plus,
Indemnity Escrow Amount plus Program Escrow Amount.
“Escrowed Funds” means the funds held by the Escrow Agent from time to time
pursuant to the Escrow Agreement.
“Estimated Adjusted Purchase Price” means an amount equal to (i) the Base
Purchase Price, plus (ii) the Working Capital Surplus (if any) based on the
Estimated Working Capital Amount, minus (iii) the Working Capital Deficit (if
any) based on the Estimated Working Capital Amount, plus (iv) the Estimated
Mexico Cash Amount, minus (v) the U.S. Cash Deficit based on the Estimated U.S.
Cash Amount, plus (vi) the U.S. Cash Surplus based on the Estimated U.S. Cash
Amount, minus (v) the Estimated Closing Indebtedness, and minus (vi) the
Estimated Closing Transaction Expenses.
“Estimated Closing Indebtedness” means the Sellers’ good faith estimate of the
Closing Indebtedness as set forth on the Estimated Closing Statement.
“Estimated Closing Statement” has the meaning set forth in Section 2.3(a).
“Estimated Closing Transaction Expense” means the Sellers’ good faith estimate
of the Closing Transaction Expenses as set forth on the Estimated Closing
Statement.
“Estimated Mexico Cash Amount” means the Sellers’ good faith estimate of the
Mexico Cash Amount as set forth on the Estimated Closing Statement.
“Estimated U.S. Cash Amount” means the Sellers’ good faith estimate of the U.S.
Cash Amount as set forth on the Estimated Closing Statement.
“Estimated Working Capital Amount” means Sellers’ good faith calculation of the
Working Capital Amount as set forth on the Estimated Closing Statement.
“Event” means any event, change, occurrence, state of facts, development or
circumstance.

80
20762941.9

--------------------------------------------------------------------------------



“Excluded Liabilities” has the meaning set forth in Section 1.2.
“Final Adjusted Purchase Price” means an amount equal to (i) the Base Purchase
Price, plus (ii) the Working Capital Surplus (if any) based on the Final Closing
Working Capital Amount, minus (iii) the Working Capital Deficit (if any) based
on the Final Closing Working Capital Amount, plus (iv) the U.S. Cash Surplus (if
any) based on the Final U.S. Cash Amount, minus (v) the U.S. Cash Deficit (if
any) based on the Final U.S. Cash Amount, plus (vi) the Final Mexico Cash
Amount, minus (vii) the Final Closing Indebtedness, minus (viii) the Final
Closing Transaction Expenses, in each case, as finally determined pursuant to
Section 2.4.
“Final Closing Indebtedness” means the Closing Indebtedness (a) as set forth in
the Final Statement delivered by the Buyer and accepted by the Sellers, whether
expressly or by their failure to timely deliver a written notice of dispute in
accordance with Section 2.4(b); (b) as finally determined by the Accounting Firm
pursuant to Section 2.4(b); (c) as set forth in the Estimated Closing Statement
or as determined by the Independent Accounting Firm under Section 2.4(c); or (d)
as agreed in any written agreement between the Buyer and JI.
“Final Closing Transaction Expenses” means the Closing Transaction Expenses (a)
as set forth in the Final Statement delivered by the Buyer and accepted by the
Sellers, whether expressly or by their failure to timely deliver a written
notice of dispute in accordance with Section 2.4(b); (b) as finally determined
by the Accounting Firm pursuant to Section 2.4(b); (c) as set forth in the
Estimated Closing Statement or as determined by the Independent Accounting Firm
under Section 2.4(c); or (d) as agreed in any written agreement between the
Buyer and JI.
“Final Closing Working Capital Amount” means the Working Capital Amount as
finally determined (a) as set forth in the Final Statement delivered by the
Buyer and accepted by the Sellers, whether expressly or by their failure to
timely deliver a written notice of dispute in accordance with Section 2.4(b);
(b) as finally determined by the Accounting Firm pursuant to Section 2.4(b); (c)
as set forth in the Estimated Closing Statement or as determined by the
Independent Accounting Firm under Section 2.4(c); or (d) as agreed in any
written agreement between the Buyer and JI.
“Final Mexico Cash Amount” means the Mexico Cash Amount (a) as set forth in the
Final Statement delivered by the Buyer and accepted by the Sellers, whether
expressly or by their failure to timely deliver a written notice of dispute in
accordance with Section 2.4(b); (b) as finally determined by the Accounting Firm
pursuant to Section 2.4(b); (c) as set forth in the Estimated Closing Statement
or as determined by the Independent Accounting Firm under Section 2.4(c); or (d)
as agreed in any written agreement between the Buyer and JI.
“Final Statement” has the meaning set forth in Section 2.4(a).
“Final U.S. Cash Amount” means the U.S. Cash Amount (a) as set forth in the
Final Statement delivered by the Buyer and accepted by the Sellers, whether
expressly or by their failure to timely deliver a written notice of dispute in
accordance with Section 2.4(b); (b) as finally determined by the Accounting Firm
pursuant to Section 2.4(b); (c) as set forth in the
81
20762941.9

--------------------------------------------------------------------------------



Estimated Closing Statement or as determined by the Independent Accounting Firm
under Section 2.4(c); or (d) as agreed in any written agreement between the
Buyer and JI.
“First Bank of Boston Filing” means that certain purported security agreement of
First National Bank of Boston recorded in the United States Patent and Trademark
Office on May 20, 1986, against the Marabond trademark of the Business.
“FLL” has the meaning set forth in Section 4.16(a).
“Foreign Benefit Plan” has the meaning set forth in Section 4.16(a).
“Flow-Thru Entity” means (a) any entity, plan or arrangement that is treated for
U.S. federal income Tax purposes as a partnership, (b) a “controlled foreign
corporation” within the meaning of Section 957 of the Code, or (c) a “passive
foreign investment company” within the meaning of Section 1297 of the Code.
“Foreign Transfer Agreement” and “Foreign Transfer Agreements” has the meaning
set forth in Section 3.1(b), above.
“Fraud” means an actual and intentional fraud with respect to the making of the
warranties and representations by the Sellers in Article IV or in the Seller
Closing Certificate, or by the Buyer in Article V or in the Buyer Closing
Certificate, as applicable; provided, that such actual and intentional fraud
shall only be deemed to exist if any person identified in the definition of
“Knowledge of the Sellers” or “Knowledge of the Buyer”, as applicable, had
actual knowledge (as opposed to imputed or constructive knowledge) that the
warranties and representations made by the Sellers or the Buyer were breached
when made, with the intention that the other party hereto rely thereon to its
detriment.
“GM Supplier Matter” means a potential obligation of JI (and/or an Affiliate
thereof) relating to an invoicing matter for products manufactured and sold
during the year ended December 31, 2016 to General Motors (and/or an Affiliate
thereof) for the Chevrolet Cruze platform #D2LC in the amount of Eight Hundred
Seventy-Four Thousand Three Hundred Eighty-One Dollars (US$874,381).
“Governmental Authorization” means any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.
“Governmental Body” means any (i) nation, state, county, city, town, village,
district or other jurisdiction of any nature, (ii) federal, state, local,
municipal, foreign or other government, (iii) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal), or (iv) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.

82
20762941.9

--------------------------------------------------------------------------------



“Guarantee” means, with respect to any Person, (i) any guarantee of the payment
or performance of, or any contingent obligation in respect of, any Indebtedness
or other obligation of any other Person (except for endorsement of drafts for
deposit and collection in the ordinary course of business), or (ii) any other
arrangement whereby credit is extended to any other Person on the basis of any
promise or undertaking of such Person (A) to pay the Indebtedness of such other
Person, (B) to purchase or lease assets under circumstances that would enable
such other Person to discharge one or more of its obligations, or (C) to
maintain the capital, working capital, solvency or general financial condition
of such other Person.
“Hazardous Substances” means any material, substance, chemical, compound,
product, solid, gas, liquid, waste, byproduct, material, pollutant, contaminant
or emission which is regulated by an Environmental Law, including asbestos,
PCB’s, radon and urea formaldehyde foam, petroleum and petroleum products, and
per- and polyfluoroalkyl substances, or that has been designated by any
Governmental Body to be radioactive, toxic, hazardous, a pollutant, a
contaminant, a deleterious substance or otherwise a danger to health or the
environment.
“IMSS” has the meaning set forth in Section 4.15(c).
“Improvements” has the meaning set forth in Section 4.9(c).
“Incentive Agreements” means, collectively, (i) that certain Missouri Works
Program Agreement Discretionary Benefits by and between JI and the Missouri
Department of Economic Development dated May 12, 2014, (ii) that certain
Michigan Business Development Program Grant Agreement by and between the
Michigan Strategic Fund within the Department of Treasury of the State of
Michigan, and Janesville dated October 9, 2012, and (iii) that certain Michigan
Personal Property Exemption issued to Janesville having certificate number #
366-2012 for the period from September 4, 2012 through December 30, 2024.
“Indebtedness” of any Person means any liability of such Person (i) for borrowed
money (excluding, for the avoidance of doubt, accounts payable incurred in the
ordinary course of business), (ii) under any reimbursement obligation relating
to a drawn letter of credit, banker’s acceptance or note purchase facility,
(iii) evidenced by a bond, note, debenture or similar instrument (including a
purchase money obligation), (iv) under any interest rate, currency or other
swap, derivative, hedging or similar arrangement or Contract, calculated as if
such arrangement or Contract were terminated as of immediately prior to the
Closing, (v) under leases that are treated as capitalized leases in accordance
with U.S. GAAP, except capital leases that exist as a result of any accounting
changes required to comply with ASC 842, (vi) the deferred purchase price of
property or services, including the maximum potential amount payable with
respect to earn-outs, purchase price adjustments or other payments related to
acquisitions (excluding, for the avoidance of doubt, remaining amounts owed in
the ordinary course of business for tooling for which the Business has made an
up-front payment(s) and future amount owed for equipment that is being purchased
in the ordinary course of business by the Business using progress payments
and/or release schedules for invoices), (vii) the actuarial amount by which any
pension, retirement, termination, indemnity, seniority premium or defined
benefit plan that is sponsored, maintained, or contributed to by any of the
Target Companies is underfunded, (viii) the Quest Acceleration Project Bonus
Letter Agreements set forth on Schedule 4.16(a)(i)
83
20762941.9

--------------------------------------------------------------------------------



and the employer Taxes related thereto, and (ix) in respect of interest, fees or
other charges in respect of any indebtedness described in the foregoing clauses
(i) through (viii), and (x) all indebtedness referred to in the foregoing
clauses (i) through (ix), that constitutes a Guarantee by such Person, provided
that Indebtedness shall not include any Current Liabilities reflected on the
Final Closing Working Capital Amount.
“Indemnified Taxes” (and the correlative meaning “Indemnified Tax”) means,
without duplication, all income Taxes of any Target Company (for the avoidance
of doubt, excluding any Transfer Taxes) for any Pre-Closing Tax Period, or
portion of any Straddle Period ending on the Closing Date (in each case, whether
imposed, assessed, due or otherwise payable directly, as a successor or
transferee, jointly and/or severally, pursuant to a Tax sharing agreement (other
than any commercial Contract entered into in the ordinary course of business and
not primarily related to Taxes) entered (or assumed) by any Target Company on or
prior to the Closing Date, in connection with the filing of a Return, as a
result of an assessment or adjustment by any Governmental Body, by means of
withholding, or for any other reason and whether disputed or not). Indemnified
Taxes shall exclude Taxes to the extent actually included as a liability in the
computation of the Final Closing Working Capital Amount, the Final Closing
Indebtedness and/or the Final Closing Transaction Expenses.
“Indemnity Escrow Account” has the meaning set forth in Section 2.3(b)(vi).
“Indemnity Escrow Amount” means an amount equal to US $425,000.
“Indemnity Escrow Funds” means the portion of the Indemnity Escrow Amount
remaining in the Escrow Account, as adjusted from time to time.
“Indemnifying Party” has the meaning set forth in Section 10.3(a).
“Independent Accounting Firm” has the meaning set forth in Section 2.4(b).
“INFONAVIT” has the meaning set forth in Section 4.15(c).
“Intellectual Property” means, collectively, (i) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all foreign or domestic design patents, utility
patents, industrial design registrations and pending applications therefor and
all renewals, reissues, reexaminations, provisionals, divisionals,
continuations, continuations in part and extensions thereof, (ii) all
trademarks, service marks, certification marks, trade names, trade dress, logos
and other indicia of origin, all applications, registrations, extensions and
renewals in connection therewith and all goodwill associated with any of the
foregoing (collectively, “Trademarks”), (iii) all published and unpublished
works of authorship, copyrights (registered or unregistered), Software
(including all machine readable code, printed listings of code, documentation
and related property and information, whether embodied in software, firmware or
otherwise), internet domain name registrations, social media accounts and web
sites and all applications, registrations, renewals and extensions in connection
therewith (if any) and all moral rights associated with any of the foregoing,
where such may be transferred or waived in accordance with the applicable Legal
Requirements, (iv) all trade secrets, know how,
84
20762941.9

--------------------------------------------------------------------------------



inventions, invention disclosures, ideas, developments, improvements, and other
confidential proprietary technical, business and other information, including
compositions, formulae, production processes and techniques, research and
development information, technology, drawings, specifications, designs, plans,
proposals, source code, algorithms, data analytics, technical data,
copyrightable technical data, financial, marketing and business data and
customer and vendor lists and information, and (v) all other similar
intellectual property and proprietary rights.
“IRS” means the United States Internal Revenue Service.
“IT Assets” means Software, systems, servers, computers, hardware, firmware,
middleware, networks, data communications lines, routers, hubs, switches and all
other information technology equipment, and all associated documentation, in
each case, used or held for use in the operation of the Business.
“Janesville” has the meaning set forth in the Recitals.
“Janesville Acoustics Contract Issue” means the execution by the Business prior
to the Closing of any Contract in the name of “Janesville Accoustics” as opposed
to the proper legal entity of JI and its Affiliates that is performing
obligations and receiving rights under such Contract.
“Janesville Acoustics Patent Assignment Issue” means the execution by former
Business Employees Barry Wyerman, Michael Sargent, and Chuck Zupan of patent
assignment for (1) US Pat. No. 8,590,669 – Sound Attenuating Device Using an
Embedded Layer for Acoustical Tuning; and (2) US Pat. No. 8,418,806 – Sound
Attenuating Device Using an Embedded Layer for Acoustical Tuning; in the name of
“Janesville Acoustics” instead of “Janesville Acoustics, a Unit of Jason
Incorporated.”
“Janesville Distribution” has the meaning set forth in the Recitals.
“Janesville Mexico” has the meaning set forth in the recitals.
“Janesville Mexico Securities” has the meaning set forth in Section 4.6(c).
“Janesville Purchase Price Allocation Schedule” has the meaning set forth in
Section 4.6(b).
“Janesville Securities” has the meaning set forth in Section 4.6(b).
“JI” has the meaning set forth in the preface to this Agreement.
“JIH” has the meaning set forth in the preface to this Agreement.
“JO” has the meaning set forth in the Recitals.
“JO Purchase Price” has the meaning set forth in Section 2.1.

85
20762941.9

--------------------------------------------------------------------------------



“JO Securities” has the meaning set forth in the Section 4.6(a).
“Knowledge of the Buyer” means the actual knowledge of Matthew Delfini, Jacob
Hudson, Shannon White and/or Derek Flanagan, in each case, after: (i) reasonable
investigation of the Buyer’s written and electronic records readily available to
such party, and (ii) reasonable inquiry of any management level employees who
directly report to such individuals and would reasonably be expected to have
knowledge of the event, condition, circumstance, act or other matter in
question.
“Knowledge of the Sellers” means the actual knowledge of Brian Kobylinski, Chad
Paris, Kevin Kuznicki, Srivas Prasad and/or Ken Ostrander, in each case, after:
(i) reasonable investigation of the applicable Target Company’s written and
electronic records readily available to such party, and (ii) reasonable inquiry
of any management level employees who directly report to such individuals and
would reasonably be expected to have knowledge of the event, condition,
circumstance, act or other matter in question.
“Leased Real Property” means real property leased, used or occupied by any
Target Company pursuant to a Real Property Lease.
“Legal Requirement” means any applicable federal, state, local, municipal,
foreign, international, multinational or other administrative order,
constitution, law, ordinance, principle of common law, regulation, code, statute
or treaty.
“Licenses” means all licenses, franchises and permits (i) granted to any of the
Target Companies which create rights in the Target Companies regarding any
Intellectual Property owned by any Seller or any third party, or (ii) granted by
any of the Target Companies which create rights in any third party regarding any
Owned Intellectual Property.
“Lien” means any mortgage, pledge, security interest, encumbrance, title defect,
title retention agreement, voting trust agreement, lien, charge or similar
restriction or limitation, including a restriction on the right to vote, sell or
otherwise dispose of any Subject Securities (other than restrictions on
transfers imposed by federal, state or foreign securities laws).
“Limited Guaranty” means those certain Limited Guarantees executed by each of
Atlas Capital II and Atlas Capital II (P) and delivered to the Sellers on the
date of this Agreement.
“Losses” means all losses or damages, liabilities, claims, demands, assessments,
judgments, fines, penalties, amounts paid in settlement, expert witness fees,
court costs, costs of enforcing any indemnity or other claim hereunder, costs of
pursuing any insurer, and other out-of-pocket litigation expenses Liens, Taxes,
fees, costs and expenses, but “Losses” shall not include punitive damages,
except to the extent awarded in connection with a Third Party Claim; provided,
however, that (1) for purposes of any and all indemnification claims pursuant to
Section 10.1(c), above, “Losses” means (to the extent direct and not indirect or
consequential) losses or damages, liabilities, claims, demands, assessments,
judgments, fines, penalties, amounts paid in settlement, expert witness fees,
court costs, costs of enforcing any indemnity or other claim hereunder, costs of
pursuing any insurer, and other out-of-pocket litigation expenses Liens,
86
20762941.9

--------------------------------------------------------------------------------



Taxes, fees, costs and expenses, but shall exclude any multiple of earnings
losses, and (2) for purposes of any and all indemnification claims pursuant to
Section 10.1(d), Section 10.1(e), Section 10.2(c), above, “Losses” means: (i)
the actual out-of-pocket amounts paid by a Buyer Indemnified Party or Seller
Indemnified Party, as the case may be, to another Person in connection with the
event or claim giving rise to a claim for indemnification; and (ii) the
out-of-pocket amounts which will need to be paid to another Person connection
with such event or claim, but have not yet been paid.
“Majority Janesville Mexico Securities” has the meaning set forth Section
4.6(c).
“Majority Servicios Securities” has the meaning set forth in Section 4.6(d).
“Material Contract” has the meaning set forth in Section 4.14(a).
“Mexico Cash Amount” means the amount of Cash of the Target Companies as of
immediately prior to the Effective Time excluding the U.S. Cash Amount;
provided, that in no event shall the United States Dollars cash equivalent of
such amount exceed US $1,500,000 for purposes of the calculation of the
Estimated Adjusted Purchase Price.
“Mexico Concession Liability” fines or penalties assessed or imposed by a
Governmental Body due to the pre-Closing extraction of groundwater by the Celaya
facility of the Target Companies without a water extraction permit as referenced
in Item 7 of Schedule 4.18(b).
“Mexico Financial Statements” has the meaning set forth in Section 4.12(b).
“Mexico NIFs” means the Mexican financial information norms known as Normas de
Información Financiera as in effect from time to time, consistently applied.
“Mexico Tax Matters” means the following: (1) any insufficiency in the
documentation possessed by the Sellers or the Target Companies that would be
required in order to satisfy applicable Legal Requirement in Mexico relating to
the deductibility in Mexico of royalties paid prior to the Closing by Janesville
Mexico to Janesville; and (2) any failure of machinery and equipment imported
into Mexico by the Business prior to the Closing under a temporary customs
regime to be identified with a serial number as required by customs Legal
Requirement in Mexico.
“Minority Janesville Mexico Purchase Price” has the meaning set forth in Section
2.1.
“Minority Janesville Mexico Securities” has the meaning set forth in Section
4.6(c).
“Minority Servicios Securities” has the meaning set forth in Section 4.6(d).
“Motus” has the meaning set forth in the preface to this Agreement.
“Non-Recourse Party” has the meaning set forth in Section 13.10.

87
20762941.9

--------------------------------------------------------------------------------



“Order” means any award, injunction, judgment, order, ruling or verdict entered,
issued, made or rendered by any court, administrative agency or other
Governmental Body.
“Organizational Documents” means, with respect to any entity, the certificate of
incorporation, articles of incorporation, bylaws, articles of organization,
certificate of formation, partnership agreement, limited liability company
agreement, shareholders agreement, formation agreement and other similar
organizational documents of such entity, as applicable.
“Owned Intellectual Property” means all Intellectual Property owned or purported
to be owned by any of the Target Companies.
“Owned Real Property” has the meaning set forth in Section 4.9(b).
“PCI DSS” means the Payment Card Industry Data Security Standard issued by the
PCI Security Standards Council.
“Permitted Liens” means (i) liens for Taxes, assessments or other governmental
charges not yet due and payable, (ii) mechanics’, workmen’s, repairmen’s,
warehousemen’s, carriers’ or other like liens arising or incurred in the
ordinary course of business if the underlying obligations are not past due,
(iii) any interest or title of a lessor under an operating lease or capitalized
lease or of any licensor or licensee under a license, (iv) liens of lessors
under Real Property Leases, provided that the same do not materially impair the
ability of any Target Company to use or operate the Real Property to which they
relate, (v) easements, rights of way, zoning ordinances and other similar
encumbrances affecting the Real Property which are not, individually or in the
aggregate, material to the business of the Target Companies and do not
materially impair the ability of any Target Company to use or operate the Real
Property to which they relate, and (vi) those liens set forth on Exhibit 12(c)
attached hereto.
“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union or other entity or Governmental Body.
“Personal Information” means, in the context of applicable Privacy and Security
Requirements, information that, alone or in combination with other information,
allows the identification of an individual or can be used to contact an
individual, including name; Social Security number; government-issued
identification numbers; health or medical information, including health
insurance information; financial account information; passport numbers; user
names/email addresses in combination with a password or security code that would
allow access to an online account; unique biometric identifiers (e.g.,
fingerprints, retinal scans, face scans, or DNA profile); employee ID numbers;
date of birth; and digital signature.
“Personal Property” has the meaning set forth in Section 4.8(a).
“Personal Property Leases” has the meaning set forth in Section 4.8(b).

88
20762941.9

--------------------------------------------------------------------------------



“Pesos” or “MX$” means Mexican pesos, the legal currency in the United States of
Mexico.
“Post-Closing Business Claim Liability” means any actual and documented
out-of-pocket amounts paid or payable by any of the Sellers or their Affiliates
after the Closing in connection with any third party claim, or Order or
Proceeding arising out of a third party claim, arising out of the post-Closing
operations of the Business (excluding any (i) Tax Claim which is to be addressed
in accordance with Section 11.3, (ii) any Order, claim or Proceeding arising in
connection with the breach of the Sellers of their representations, warranties
or covenants hereunder, (iii) any Excluded Liabilities, Transaction Expenses or
Indemnified Taxes, or (iv) any claim relating to the rights, obligations and
covenants under Contracts between the Sellers or their Affiliates, on the one
hand, and Buyer and its Affiliates on the other hand, other than the
indemnification against “Post-Closing Business Claim Liability” hereunder). For
purposes of clarification, neither the Sellers nor their Affiliates shall be
deemed to be “third parties” for purposes of this definition.
“Pre-Closing Tax Period” means any taxable period ending on or prior to the
Closing Date.
“Privacy and Security Requirements” means, to the extent applicable to any of
the Target Companies, (a) all Privacy Laws; (b) all Privacy Contracts; (c) all
Privacy Policies; and (d) the PCI DSS.
“Privacy Contracts” means all Contracts between any of the Target Companies and
any Person, that are applicable to the PCI DSS and/or the privacy or security of
Personal Information.
“Privacy Laws” means any Legal Requirement regulating the Processing of Personal
Information including Section 5 of the Federal Trade Commission Act, all state
Legal Requirements related to unfair or deceptive trade practices, the Fair
Credit Reporting Act (“FCRA”), the Controlling the Assault of Non-Solicited
Pornography And Marketing Act of 2003 (“CAN-SPAM”), the Telephone Consumer
Protection Act (“TCPA”), the Illinois Biometric Information Privacy Act
(“BIPA”), all Legal Requirements related to faxes, telemarketing and text
messaging, all Legal Requirements related to breach notification, as well as all
Legal Requirements applicable to the Processing of Personal Information in
Mexico.
“Privacy Policies” means all written policies and procedures applicable to the
Target Companies relating to PCI DSS and/or written policies publically posted
relating to the Processing of Personal Information, including all website and
mobile application privacy policies, as well as internal information security
policies and procedures.
“Proceeding” means any action, arbitration, hearing, investigation, litigation
or suit (whether civil, criminal or administrative) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Body.
“Process” and “Processing” means the creation, collection, use (including for
the purposes of sending telephone calls, text messages and emails), storage,
maintenance,
89
20762941.9

--------------------------------------------------------------------------------



processing, recording, distribution, transfer, transmission, receipt, import,
export, protection, safeguarding, access, disposal or disclosure or other
activity regarding data (whether electronically or in any other form or medium).
“Program” has the meaning set forth in Section 2.5(a).
“Program Escrow Amount” means, the lesser of (i) Five Million Dollars
(US$5,000,000) minus all Program Reduction Amounts used for purposes of
calculating the Sellers’ Closing Payment, and (ii) the aggregate Program
Reduction Amount for all Programs that have not been awarded prior to the
Closing Date.
“Program Escrow Funds” means the portion of the Program Escrow Amount remaining
in the Escrow Account, as adjusted from time to time pursuant to Section 2.5.
“Program Reduction Amount” has the meaning set forth in Section 2.5(b).
“Purchase Price” means (i) the JO Purchase Price, plus (ii) the Minority
Janesville Mexico Purchase Price, plus (ii) the Servicios Purchase Price, plus
(iii) the Final Adjusted Purchase Price.
“QUEST Acceleration Project Bonus Letter Agreements” means the following
Contracts: (1) QUEST Acceleration Project Bonus Letter Agreement by and between
Pat Conner and Janesville dated May 29, 2019, (2) QUEST Acceleration Project
Bonus Letter Agreement by and between Mitchell Davis and Janesville dated May
29, 2019, (3) QUEST Acceleration Project Bonus Letter Agreement by and between
Mike Duchane and Janesville dated May 29, 2019, (4) QUEST Acceleration Project
Bonus Letter Agreement by and between Likith Manjegowda and Janesville dated May
29, 2019, (5) QUEST Acceleration Project Bonus Letter Agreement by and between
Daniel Rauchholz and Janesville dated May 29, 2019, (6) QUEST Acceleration
Project Bonus Letter Agreement by and between Tyler Rule and Janesville dated
May 29, 2019, (7) QUEST Acceleration Project Bonus Letter Agreement by and
between Josh Shastal and Janesville dated May 29, 2019, and (8) QUEST
Acceleration Project Bonus Letter Agreement by and between Jason Woodard and
Janesville dated May 29, 2019.
“Real Property” means the Owned Real Property and the Leased Real Property,
collectively.
“Real Property Lease” means a Contract currently in effect pursuant to which any
Target Company leases real property.
“Records” means all books, records, manuals and other materials and information
of the Target Companies, including customer records, personnel and payroll
records, accounting records, purchase and sale records, price lists,
correspondence, quality control records and all research and development files,
wherever located.
“Released Parties” has the meaning set forth in Section 7.8.
“Releasing Parties” has the meaning set forth in Section 7.8.

90
20762941.9

--------------------------------------------------------------------------------



“Representation and Warranty Insurance Policy” has the meaning set forth in
Section 10.4(d), above.
“Representative” means, with respect to a particular Person, any director,
manager, officer, employee, agent, consultant, advisor or other representative
of such Person, including legal counsel, accountants and financial advisors.
“Restriction Period” has the meaning set forth in Section 7.6(a).
“Returns” means all returns, amendments, informational returns, forms, reports
and statements (including elections, declarations, disclosures, schedules and
estimates) filed by any Person (or required under applicable law to be filed by
any Person) in respect of any Taxes.
“Sanctioned Country” means any country or region that is the subject or target
of a comprehensive embargo under Sanctions Laws (including Cuba, Iran, North
Korea, Sudan, Syria and the Crimea region of Ukraine).
“Sanctioned Person” means any Person that is the subject or target of sanctions
or restrictions under Sanctions and Export Control Laws, including: (i) any
Person listed on any applicable U.S. or non-U.S. sanctions- or export-related
restricted party list, including but not limited to OFAC’s Specially Designated
Nationals and Blocked Persons List; (ii) any Person that is, in the aggregate,
fifty percent (50%) or greater owned, directly or indirectly, or otherwise
controlled by a Person or Persons described in clause (i) so as to subject the
Person to sanctions; (iii) any Person acting on behalf of or at the direction of
any Person described in clause (i) or (ii); or (iv) any Person that is
organized, resident, or located in a Sanctioned Country.
“Sanctions and Export Control Laws” means all U.S. and non-U.S. laws, statutes,
measures, orders, and regulations relating to (i) economic or trade sanctions
administered or enforced by the United States (including by the U.S. Department
of Treasury Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, and the U.S. Department of Commerce, or any other relevant Governmental
Authority; and (ii) export, import, deemed export, transfer, and retransfer
controls, including the U.S. Export Administration Regulations and the U.S.
Export Control Reform Act of 2018.
“Satisfied Liens” means the Liens on the assets of the Target Companies set
forth on Exhibit 12(d) attached hereto, which Liens shall be released by the
holder(s) thereof at or prior to the Closing.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Breach” means security breach or breach of Personal Information under
applicable Legal Requirements.
“Security Incident” means (i) any unauthorized access, acquisition, use,
disclosure, modification, deletion, or destruction of information (including
Personal Information) of the
91
20762941.9

--------------------------------------------------------------------------------



Business; or (ii) interference with systems operations of IT Assets causing harm
or damage to the Business or IT Assets.
“Selected Buyer Representations” means the warranties and representations of the
Buyer contained in Section 5.1 (Corporate Matters), Section 5.2 (Authority),
Section 5.3 (excluding subsections (b) and (c) thereof) (No Conflict), Section
5.5 (Diligence; Securities Law Compliance) and Section 5.6 (Brokers; Agents),
above.
“Selected Leases” means, collectively, (i) Standard Form Industrial Building
Lease by and between Lion Investment Group – Commerce I, LLC, as successor
landlord to First Industrial, L.P. and Janesville dated August 18, 2017, as
amended by First Amendment to Lease Agreement dated January 26, 2018, and as
assigned by Assignment and Consent by and among Lion Investment Group – Commerce
I, LLC, First Industrial, L.P., JI, and Janesville, (ii) Office Lease by and
between Mill Creek Center LLC and JI dated October 31, 2011, as amended by that
certain First Amendment to Lease dated as of June 3, 2013, and that certain
Second Amendment to Lease dated as of June 23, 2017, (iii) Lease by and between
Old Fort PB, LLC (as successor-in-interest to Arrowhead Corporation d/b/a
Arrowhead Knits) and Janesville dated May 15, 1995, as amended by Lease
Modification and Extension Agreement dated February [undated], 2011, and Lease
Modification dated December 28, 2016, and (iv) Lease by and between Old Fort PB,
LLC (as successor-in-interest to Arrowhead Corporation d/b/a Arrowhead Knits)
and Janesville dated January 23, 1991, as amended by Lease Modification and
Extension Agreement dated February [undated], 2011, and Lease Modification dated
December 28, 2016.


“Selected Seller Representations” means the warranties and representations of
the Sellers contained in Section 4.1 (Authority), Section 4.2(a)(i) (No
Conflict) and 4.2(a)(iv) (No Conflict), Section 4.3 (Restrictions on Transfer),
the first sentence of Section 4.4(a) (Corporate Matters), the first sentence of
Section 4.4(b) (Corporate Matters), the first sentence of Section 4.4(c)
(Corporate Matters), the first sentence of Section 4.4(d) (Corporate Matters),
Section 4.6 (Capitalization; Title to Subject Securities), the first sentence of
Section 4.7 (Subsidiaries), Section 4.8(a) (Title to Assets), and Section 4.25
(Brokers; Agents), above.
“Seller” and “Sellers” has the meaning set forth in the preface to this
Agreement
“Seller 401(k) Plan” has the meaning set forth in Section 7.2(j).
“Seller Closing Certificate” has the meaning set forth in Section 3.2(c).
“Seller Indemnified Parties” has the meaning set forth in Section 10.2.
“Seller Material Adverse Effect” means a violation, inaccuracy, breach, default,
failure to comply, change in circumstance, loss, effect, fact, agreement,
arrangement, commitment, understanding or obligation which, as a result of the
occurrence or existence thereof, has a material adverse effect on the business,
operations, properties, financial condition, assets and results of operations of
the Target Companies taken as a whole or that has a material adverse effect on
the ability of the Sellers to perform their obligations under this Agreement or
any Ancillary Agreement to which any of the Sellers is a party or to consummate
the transactions
92
20762941.9

--------------------------------------------------------------------------------



contemplated hereby or thereby. However, a Seller Material Adverse Effect, when
used with respect to the Target Companies, does not include a material adverse
effect or impact on the business, operations, properties, financial condition,
assets or results of operations of the Target Companies that is caused by (i)
one or more downturns in the economy, the securities markets, the financing
markets or the credit markets in general which does not disproportionately
affect the Target Companies or the Business relative to other industry
participants, (ii) one or more downturns in the industries in which the Target
Companies operate which does not disproportionately affect the Target Companies
or the Business relative to other industry participants, (iii) geopolitical
conditions, acts of war, armed hostilities, sabotage or terrorism, or any
escalation or worsening of any such conditions, acts of war, armed hostilities,
sabotage or terrorism threatened or underway as of the date of this Agreement,
(iv) changes in applicable Legal Requirement, rules or regulations or any
interpretation of the foregoing which does not disproportionately affect the
Target Companies or the Business relative to other industry participants, (v)
changes in U.S. GAAP or Mexico NIFs, as applicable, which does not
disproportionately affect the Target Companies or the Business relative to other
industry participants, (vi) the announcement or consummation of the Closing of
the transactions contemplated hereby, or (vii) the effect of any action or any
failure to act taken by the Buyer (or any Affiliate thereof) contemplated by
this Agreement.
“Seller Prepared Returns” has the meaning set forth in Section 11.1(a).
“Sellers’ Closing Payment” has the meaning set forth in Section 2.3(b)(i).
“Sellers’ Purchase Price Claims” has the meaning set forth in Section
10.4(b)(i).
“Servicios” has the meaning set forth in the recitals.
“Servicios Purchase Price” has the meaning set forth in Section 2.1.
“Servicios Services Agreements” has the meaning set forth in Section Error!
Reference source not found..
“Servicios Securities” has the meaning set forth in Section 4.6(d).
“Software” means all computer software and databases, including source code and
object code, development tools, comments, user interfaces, menus, buttons and
icons, and all files, data, scripts, application programming interfaces,
manuals, design notes, programmers’ notes, architecture, algorithms and
documentation related thereto or associated therewith, and any derivative works,
foreign language versions, fixes, upgrades, updates, enhancements, new versions,
previous versions, new releases and previous releases thereof.
“Special Procedure Items” has the meaning set forth in Section 10.3(d).
“Straddle Period” means any taxable period that includes, but does not end on,
the Closing Date.

93
20762941.9

--------------------------------------------------------------------------------



“Subject Securities” means the JO Securities, the Janesville Securities, the
Janesville Mexico Securities and the Servicios Securities.
“Subsidiary” means, with respect to any Person, (i) any corporation more than
fifty percent (50%) of whose stock is owned by such Person directly or
indirectly through one or more subsidiaries, and (ii) any partnership, limited
liability company, association, joint venture or other Person in which such
Person directly or indirectly through one or more subsidiaries has more than a
fifty percent (50%) equity interest.
“Target Company” and “Target Companies” has the meaning set forth in the
Recitals.
“Tax” and “Taxes” means all federal, state, county, local, foreign and other
taxes, including income, estimated income, business, occupation, franchise,
property (real and personal), sales, employment, gross receipts, use, transfer,
ad valorem, profits, license, capital, payroll, employee withholding,
unemployment, excise, goods and services, severance and stamp, unclaimed or
abandoned property, and including any interest, penalties and additions in
connection therewith, in each case, whether disputed or not.
“Tax Claim” has the meaning set forth in Section 11.3.
“Tax Refund” has the meaning set forth in Section 11.6.
“Tax Representations” means those representation and warranties in Section 4.13
(Taxes) and those representations and warranties with respect to Taxes in
Section 4.16 (Employee Plans).
“Termination Date” has the meaning set forth in Section 9.1(a).
“Third Party Claim” has the meaning set forth in Section 10.3(b).
“Trade Controls” has the meaning set forth in Section 4.19(a).
“Transaction Bonus” means any amount payable to any employee, officer or
director of any Target Company or any Seller and/or any Affiliate thereof
(including the employer portion of any employment, payroll, social security,
unemployment or other similar Taxes related to such amounts) in the nature of a
sale or change in control bonus, retention bonuses, equity, severance, stock
appreciation rights, phantom equity or similar payments as a result of the
consummation of the transactions contemplated by this Agreement, including the
Employee Retention Bonus Letter Agreements (provided that any severance payable
under the Retention Bonus Letter Agreements after the Closing shall not be
considered a Transaction Bonus hereunder).
“Transaction Expenses” means the sum of (i) any unpaid fees, costs and expenses
incurred by the Target Companies or the Sellers prior to the Closing in
connection with the drafting, negotiation, execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby, including legal and accounting fees (but, for
the avoidance of doubt, excluding any fees and expenses incurred by or on behalf
of the Buyer or any of its Affiliates), (ii) any closing or other transaction
fees payable
94
20762941.9

--------------------------------------------------------------------------------



by the Target Companies or the Sellers at or immediately prior to the Closing as
a result of the transactions contemplated hereby, including fees and expenses
payable to Lincoln International (and/or any Affiliate thereof), and (iii) the
Transaction Bonuses.
“Transfer Taxes” means any sales, use, stock transfer, real estate transfer,
real estate gains, transfer, stamp, registration, documentary, recording or
other similar taxes or fees, including all interest, additions, surcharges, fees
or penalties related thereto, arising out of or incurred in connection with the
transactions contemplated by this Agreement.
“TSA” has the meaning set forth in Section 3.2(g)(xvii).
“U.S. Cash Amount” means Cash held by JO and Janesville in the United States of
America.
“U.S. Cash Deficit” has the meaning set forth in Section 2.2(a)(iv).
“U.S. Cash Surplus” has the meaning set forth in Section 2.2(a)(iii).
“U.S. Cash Target” means Two Million Five Hundred Thousand Dollars
(US$2,500,000).
“U.S. GAAP” means United States generally accepted accounting principles as in
effect from time to time, consistently applied.
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar Law.
“Working Capital Amount” means (i) the Current Assets of the Business at and as
of immediately prior to the Effective Time, minus (ii) the Current Liabilities
of the Business at and as of immediately prior to the Effective Time.
“Working Capital Deficit” has the meaning set forth in Section 2.2(a)(ii).
“Working Capital Surplus” has the meaning set forth in Section 2.2(a)(i).
“Working Capital Target” means Eighteen Million Seven Hundred Thousand Dollars
(US$18,700,000).


Article XIII.Miscellaneous
f.Expenses
. Except as otherwise specifically provided herein, the parties hereto shall pay
their own expenses, including accountants’ and attorneys’ fees, incurred in
connection with the negotiation
95
20762941.9

--------------------------------------------------------------------------------



and consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.
g.Notices
. All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered to be given and received
in all respects when hand delivered, when delivered by prepaid express or
courier delivery service, when sent by e-mail of a .pdf document (with
confirmation of transmission by reply e-mail) or three (3) calendar days after
deposited in the United States mail, certified mail, postage prepaid, return
receipt requested, in each case, addressed as follows, or to such other address
as shall be designated by notice duly given:

IF TO BUYER:
ACR II Motus Integrated Technologies Cooperatief U.A
Prof. J.H. Bavincklaan 2
1183AT Amstelveem
Attention: Phillip E. Schuch
E-Mail: pschuch@atlasholdingsllc.com




With a copy to (which shall not constitute notice hereunder):
Atlas Holdings LLC
100 Northfield Street
Greenwich, CT 06830
Attention: Jacob D. Hudson
E-Mail: jhudson@atlasholdingsllc.com


Winston & Strawn LLP
1700 K Street, N.W.
Washington, DC 20006-3817
Attention: Chris Zochowski and Bradley Noojin
E-Mail: Czochowski@winston.com and
               Bnoojin@winston.com






IF TO SELLERS:
Jason Industries, Inc.
833 E. Michigan Street, Suite 900
Milwaukee, Wisconsin 53202
Attention: Kevin Kuznicki, Sr. Vice President, General Counsel & Secretary
E-Mail: kkuznicki@jasoninc.com




With a copy to (which shall not constitute notice hereunder):
Godfrey & Kahn, S.C.
833 East Michigan Street, Suite 1800
Milwaukee, Wisconsin 53202
Attention: Mark Witt and Matthew Kovacich
E-Mail: mcwitt@gklaw.com and
              mkovacich@gklaw.com







h.Right to Specific Performance
. The parties hereto agree that the Subject Securities constitute unique
property, that there is no adequate remedy at law for the damage which any of
them might sustain for the failure of the others to consummate the transactions
contemplated by this Agreement, and, accordingly, that each of them is entitled
to the remedy of specific performance to enforce such consummation.
i.Entire Agreement; Amendments
. THIS AGREEMENT (INCLUDING THE DISCLOSURE SCHEDULES AND THE EXHIBITS HERETO),
THE CONFIDENTIALITY AGREEMENT, THE ANCILLARY AGREEMENTS, THE LIMITED GUARANTY
AND THE EQUITY COMMITMENT LETTER CONSTITUTE THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF, AND ALL PRIOR AGREEMENTS,
CORRESPONDENCE, DISCUSSIONS AND UNDERSTANDINGS OF THE PARTIES (WHETHER ORAL OR
WRITTEN) ARE MERGED HEREIN AND MADE A PART HEREOF, IT BEING THE INTENTION OF THE
PARTIES HERETO THAT THIS AGREEMENT (INCLUDING THE DISCLOSURE SCHEDULES AND THE
EXHIBITS HERETO), THE CONFIDENTIALITY AGREEMENT, THE ANCILLARY AGREEMENTS, THE
LIMITED GUARANTY AND THE EQUITY COMMITMENT LETTER SHALL SERVE AS THE COMPLETE
AND EXCLUSIVE STATEMENT OF THE TERMS OF THEIR AGREEMENT TOGETHER. THE PARTIES
AGREE THAT THERE HAVE NOT BEEN
96
20762941.9

--------------------------------------------------------------------------------



AND THERE ARE NO OTHER AGREEMENTS AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF OTHER THAN THOSE SET FORTH IN THIS AGREEMENT (INCLUDING THE
DISCLOSURE SCHEDULES AND THE EXHIBITS HERETO), THE ANCILLARY AGREEMENTS, THE
LIMITED GUARANTY, THE EQUITY COMMITMENT LETTER AND THE CONFIDENTIALITY
AGREEMENT, AND THAT THE PARTIES ARE NOT RELYING UPON ANY AGREEMENTS THAT ARE NOT
SET FORTH IN THIS AGREEMENT (INCLUDING THE DISCLOSURE SCHEDULES AND THE EXHIBITS
HERETO), THE CONFIDENTIALITY AGREEMENT, THE ANCILLARY AGREEMENTS, THE LIMITED
GUARANTY, THE EQUITY COMMITMENT LETTER OR THE CONFIDENTIALITY AGREEMENT. ANY
RIGHTS THAT THE PARTIES WOULD OTHERWISE HAVE TO ASSERT CONTRACT, FRAUD (AS
DEFINED IN THIS AGREEMENT OR OTHERWISE) OR OTHER TORT CLAIMS RELATING TO ANY
AGREEMENTS OUTSIDE OF THIS AGREEMENT, THE ANCILLARY AGREEMENTS, THE LIMITED
GUARANTY AND THE EQUITY COMMITMENT LETTER OR RELATING TO ANY REPRESENTATIONS OR
WARRANTIES MADE OUTSIDE THIS AGREEMENT, THE ANCILLARY AGREEMENTS, THE SELLER
CLOSING CERTIFICATE, THE LIMITED GUARANTY AND THE EQUITY COMMITMENT LETTER ARE
HEREBY WAIVED. NO AMENDMENT, WAIVER OR MODIFICATION HERETO OR HEREUNDER SHALL BE
VALID UNLESS IN WRITING SIGNED IN PEN-AND-INK (AND NOT BY EXCHANGE OF E-MAILS OR
OTHER ELECTRONIC CORRESPONDENCE) BY AN AUTHORIZED SIGNATORY OF THE PARTY OR
PARTIES TO BE AFFECTED THEREBY.
j.Parties in Interest; Binding Effect
. This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their respective successors, legal representatives and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement, other than the
provisions of Section 7.5, above, the provisions of Article X, above, relating
to the Buyer Indemnified Parties or the Seller Indemnified Parties not party to
this Agreement and the provisions of Section 13.10, below (all of which are
intended to be for the benefit of the Persons covered thereby and may be
enforced by such Persons).
k.Construction
. The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption of burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any Legal Requirement shall be deemed also to
refer to all rules and regulations promulgated thereunder, interpretations
thereof, amendments thereto and successor provisions, unless the context
requires otherwise. References to Sections and Articles refer to the numbered
and lettered Articles, Sections and subsections of this Agreement, and
97
20762941.9

--------------------------------------------------------------------------------



references to a particular Article or Section of this Agreement will include all
subdivisions thereof.
l.Assignment
. This Agreement and the rights hereunder shall not be assignable or
transferable by any party hereto without the prior written consent of the other
party.
m.Paragraph Headings
. The headings in this Agreement are for purposes of convenience and ease of
reference only and shall not be construed to limit or otherwise affect the
meaning of any part of this Agreement.
n.Severability
. The parties agree that if any provision of this Agreement shall under any
circumstances be deemed invalid or inoperative, this Agreement shall be
construed with the invalid or inoperative provision deleted, and the rights and
obligations of the parties shall be construed and enforced accordingly.
o.Non-Recourse Parties
. Without limitation to the Equity Commitment Letter or the Limited Guaranty,
this Agreement may only be enforced against the named parties hereto (subject to
the terms, conditions and other limitations set forth herein). Following the
Closing, (a) all claims or causes of action that may be based upon, arise out
of, or relate to, this Agreement, or the negotiation, execution or performance
of this Agreement, may be made only against the Persons that are expressly
identified as parties hereto, and (b) except as expressly provided hereunder, no
Person who is not a named party to this Agreement, including any director,
officer, manager, employee, incorporator, organizer, member, partner,
stockholder, Affiliate, agent, attorney or Representative of any named party to
this Agreement, including any person negotiating or executing this Agreement on
behalf of a party hereto (each, a “Non-Recourse Party”) shall have any liability
or obligation with respect to this Agreement or any Ancillary Agreement or with
respect to any claim or cause of action that may arise out of, or relate to,
this Agreement or any Ancillary Agreement, or the negotiation, execution or
performance of this Agreement or any Ancillary Agreement. Each Non-Recourse
Party is expressly intended as a third party beneficiary of this provision of
this Agreement.
p.Governing Law; Venue
. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Wisconsin (in the United States of America)
without application of choice of law or conflicts of law principles. The parties
hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the courts of the State of Wisconsin (in the United States of
America) and of the United States of America located in the City of Milwaukee
98
20762941.9

--------------------------------------------------------------------------------



in the State of Wisconsin (in the United States of America) for any actions,
suits or proceedings arising out of or relating to this Agreement, the Ancillary
Agreements and the transactions contemplated hereby (and agree not to commence
any action, suit or proceeding relating thereto except in such courts). The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue on any action, suit or proceeding arising out of this Agreement, the
Ancillary Agreements or the transactions contemplated hereby in the courts of
the State of Wisconsin (in the United States of America) or the United States of
America located in the City of Milwaukee in the State of Wisconsin (in the
United States of America), and hereby further irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.
q.Attorney-Client Privilege
. It is acknowledged by the parties hereto that Godfrey & Kahn, S.C. (“Counsel”)
has represented the Sellers (and their Affiliates) and, prior to the Closing,
the Target Companies in connection with the transactions contemplated by this
Agreement. The Buyer agrees that any attorney-client privilege, attorney
work-product protection and expectation of client confidence attaching as a
result of Counsel’s representation of the Sellers (and their Affiliates) and the
Target Companies in connection with the transactions contemplated by this
Agreement, and all information and documents covered by such privilege or
protection, shall belong to, and be controlled by, the Sellers and may be waived
only by the Sellers and not the Target Companies or the Buyer (or any Affiliate
thereof), and shall not pass to or be claimed or used by the Buyer (or any
Affiliate thereof) or the Target Companies after the Closing.
r.Use of Terms
. In this Agreement (a) the words “hereof”, “herein”, “hereto”, “hereunder” and
words of similar import may refer to this Agreement as a whole and not merely to
a specific section, paragraph or clause in which the respective word appears,
(b) words importing gender include the other genders as appropriate, (c) any
terms defined in this Agreement may, unless the context otherwise requires, be
used in the singular or the plural depending on the reference, (d) the word
“will” shall have the same meaning as the word “shall”; (g) the word “extent” in
the phrase “to the extent” means the degree to which a subject or other thing
extends and shall not simply mean “if”, (h) the word “including” shall mean
“including, without limitation”, (i) all materials that are described as having
been “made available”, “provided” or “delivered” (or words or phrases of similar
import) to the Buyer, such materials shall be deemed to have been delivered or
made available to Buyer only if such materials were either (1) delivered
directly to Buyer or its Representatives by JI or its Representatives by e-mail
or otherwise prior to the parties’ execution of this Agreement, or (2) available
to Buyer or its Representatives in the electronic data room established by the
Buyer on or prior to 11:59 pm Central Daylight time on August 8, 2019; and (l)
“commercially reasonable efforts”, “reasonable best efforts” and similar
constructions shall be deemed to be the same efforts standard.
s.Counterparts; Electronic Copy

99
20762941.9

--------------------------------------------------------------------------------



. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument. This Agreement may be executed in facsimile copy or by other
electronic means (including portable document format (.pdf)) with the same
binding effect as the original.
t.Waiver of Jury Trial
. THE BUYER AND THE SELLERS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY OR THE ACTIONS OF THE BUYER, THE TARGET COMPANIES OR THE SELLERS IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, THE
ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.
[Signatures on following page]




100
20762941.9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the day, month and year first above written.
BUYER NEW BV2 :


MOTUS PIVOT MX HOLDING B.V.




By:____________________________________
Name:__________________________________
Title:___________________________________




BUYER MINORITY PURCHASER:


MOTUS PIVOT HOLDING B.V.


By:____________________________________
Name:__________________________________
Title:___________________________________




BUYER US NEWCO:


MOTUS PIVOT INC.




By:____________________________________
Name:__________________________________
Title:___________________________________




MOTUS:


ACR II MOTUS INTEGRATED TECHNOLOGIES COOPERATIEF U.A.


By:____________________________________
Name:__________________________________
Title:___________________________________








20762941.9

--------------------------------------------------------------------------------



JI:


JASON INCORPORATED




By:____________________________________
Name:__________________________________
Title:___________________________________


JIH:


Jason International Holdings, Inc.




By:____________________________________
Name:__________________________________
Title:___________________________________




102
20762941.9